Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 1 of 135



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                         Case No. 18-cv-20101-Civ-MARTINEZ/GOODMAN

   GOVERNMENT EMPLOYEES INSURANCE
   CO., GEICO INDEMNITY CO., GEICO
   GENERAL INSURANCE COMPANY and
   GEICO CASUALTY CO.,

           Plaintiffs,
   vs.

   QUALITY DIAGNOSTIC HEALTH CARE
   INC., JORGE E. MARTINEZ, CARLOS
   ACEBO    MARTINEZ,     LUIS   ANIBAL
   QUERAL, M.D., MOULTON KEANE, M.D.,
   IVELIS GARCIA, and MICHEL VIERA, LMT,

          Defendants.


                                SECOND AMENDED COMPLAINT

          Plaintiffs, Government Employees Insurance Co., GEICO Indemnity Co., GEICO

   General Insurance Company and GEICO Casualty Co. (collectively “GEICO” or “Plaintiffs”),

   sue Defendants and allege as follows: 1

          1.      This action seeks to recover more than $145,000.00 that the Defendants

   wrongfully obtained from GEICO by submitting, and causing to be submitted, thousands of

   fraudulent no-fault (“no-fault”, “personal injury protection”, or “PIP”) insurance charges through

   Defendant Quality Diagnostic Health Care Inc. (“Quality Diagnostic”) relating to medically

   unnecessary, illusory, unlawful, and otherwise unreimbursable health care services, including

   1
    GEICO files this Amended Complaint for the sole purpose of complying with the Court’s Order
   on Defendants’ Motion to Dismiss dated February 26, 2019 (Dkt. 58) (the “Order”). The Order
   states that “Defendants' Motion to Dismiss is granted solely with respect to Plaintiffs’ allegations
   that Quality unlawfully used independent contractors to perform medical services for which it
   seeks PIP reimbursement. Plaintiffs shall file an amended complaint within 21 days.”
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 2 of 135



   initial examinations, follow-up examinations, and physical therapy services (collectively the

   “Fraudulent Services”), that purportedly were provided to Florida automobile accident victims

   (“Insureds”) who were eligible for coverage under GEICO no-fault insurance policies.

          2.      In addition, GEICO seeks a declaration that it is not legally obligated to pay

   reimbursement of more than $75,000.00 in pending, fraudulent no-fault insurance claims that the

   Defendants have submitted or caused to be submitted through Quality Diagnostic because:

          (i)     at all relevant times, Quality Diagnostic was operated in violation of: (a) the
                  Florida Health Care Clinic Act, Fla. Stat. § 400.990 et seq. (the “Clinic Act”); (b)
                  Florida’s patient brokering act, Fla. Stat § 817.505 (the “Patient Brokering Act”);
                  and (c) Florida’s anti-kickback statute, Fla. Stat. § 456.054 (the “Anti-Kickback
                  Statute”), rendering it ineligible to collect no-fault insurance benefits in the first
                  instance, and rendering its no-fault insurance charges noncompensable and
                  unenforceable;

          (ii)    the underlying Fraudulent Services were not medically necessary, and were
                  provided – to the extent that they were provided at all – pursuant to pre-
                  determined fraudulent protocols designed solely to financially enrich the
                  Defendants, rather than to treat or otherwise benefit the Insureds who purportedly
                  were subjected to them;

          (iii)   in most cases, the Fraudulent Services were not reimbursable as a matter of
                  Florida law, because they were provided – to the extent that they were provided at
                  all – by unsupervised massage therapists, and Florida law prohibits no-fault
                  insurance reimbursement for massage or for services provided by unsupervised
                  massage therapists;

          (iv)    in many cases, the Fraudulent Services never were provided in the first instance;
                  and

          (v)     the billing codes used for the Fraudulent Services misrepresented and exaggerated
                  the level of services that purportedly were provided in order to fraudulently inflate
                  the charges submitted to GEICO.

          3.      The Defendants fall into the following categories:

          (i)     Defendant Quality Diagnostic, through which the Fraudulent Services purportedly
                  were performed and were billed to insurance companies, including GEICO,
                  falsely purported to be a properly-licensed health care clinic that operated in
                  compliance with the licensing and operating requirements set forth in the Clinic
                  Act.



                                                    2
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 3 of 135




         (ii)    Defendant Jorge E. Martinez (“Martinez”) purported to be the vice president,
                 owner, and shareholder of Quality Diagnostic, participated in the operation and
                 management of Quality Diagnostic, and directed the submission of fraudulent
                 billing through Quality Diagnostic to GEICO. In addition, since September 2017,
                 Martinez secretly and unlawfully has held an undisclosed ownership interest in
                 Quality Diagnostic.

         (iii)   Defendant Carlos Acebo Martinez (“Acebo Martinez”) purported to be the
                 president of Quality Diagnostic, participated in the operation and management of
                 Quality Diagnostic, and directed the submission of fraudulent billing through
                 Quality Diagnostic to GEICO. Upon information and belief, Acebo Martinez is
                 Martinez’s brother.

         (iv)    Defendant Ivelis Garcia (“Garcia”) was employed by Quality Diagnostic as a
                 manager, and knowingly submitted fraudulent billing through Quality Diagnostic
                 to GEICO at the direction of her co-Defendants.

         (v)     Defendant Luis Anibal Queral, M.D. (“Queral”) is a physician licensed to practice
                 medicine in Florida, falsely purported to serve as the medical director of Quality
                 Diagnostic, and participated in the submission of fraudulent billing through
                 Quality Diagnostic to GEICO.

         (vi)    Defendant Moulton Keane, M.D. (“Keane”) is a physician licensed to practice
                 medicine in Florida, purported to perform many of the Fraudulent Services at
                 Quality Diagnostic, and participated in the submission of fraudulent billing
                 through Quality Diagnostic to GEICO.

         (vii)   Defendant Michel Viera, LMT (“Viera”) is a massage therapist licensed to
                 practice massage therapy in Florida, and purported to perform many of the
                 Fraudulent Services at Quality Diagnostic.

         4.      As set forth below, the Defendants at all relevant times have known that:

         (i)     Quality Diagnostic was operated in violation of the Clinic Ac, the Patient
                 Brokering Act, and the Anti-Kickback Statute, rendering it ineligible to collect
                 no-fault insurance benefits in the first instance, and rendering its no-fault
                 insurance charges unlawful, noncompensable, and unenforceable;

         (ii)    the Fraudulent Services were not medically necessary, and unlawfully were
                 provided – to the extent that they were provided at all – pursuant to pre-
                 determined fraudulent protocols designed solely to financially enrich the
                 Defendants, rather than to treat or otherwise benefit the Insureds who purportedly
                 were subjected to them;




                                                  3
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 4 of 135



          (iii)   in most cases, the Fraudulent Services were not reimbursable as a matter of
                  Florida law, because they were provided – to the extent that they were provided at
                  all – by an unsupervised massage therapist, and Florida law prohibits no-fault
                  insurance reimbursement for massage or for services provided by unsupervised
                  massage therapists;

          (iv)    in many cases, the Fraudulent Services never were provided in the first instance;
                  and

          (v)     the billing codes used for the Fraudulent Services misrepresented and exaggerated
                  the level of services that purportedly were provided in order to fraudulently inflate
                  the charges submitted to GEICO.

          5.      As such, the Defendants do not now have – and never had – any right to be

   compensated for the Fraudulent Services that were billed to GEICO through Quality Diagnostic.

          6.      The chart attached as Exhibit “1” sets forth a large representative sample of the

   fraudulent claims that have been identified to date that the Defendants have submitted, or caused

   to be submitted, to GEICO.

          7.      The Defendants’ fraudulent scheme began as early as 2016 and has continued

   uninterrupted since that time. As a result of the Defendants’ fraudulent scheme, GEICO has

   incurred damages of more than $145,000.00.

          8.      The Defendants’ fraudulent scheme is another in a long line of insurance fraud scams

   aimed at Florida consumers and insurers. It is part of an insurance fraud epidemic that – in 2014-2015

   alone – led to almost 1,200 convictions in Florida. See Florida Department of Financial Services,

   Division of Insurance Fraud Annual Report for Fiscal Year 2014-2015.

                                             THE PARTIES

   I.     Plaintiffs

          9.      Plaintiffs Government Employees Insurance Co., GEICO Indemnity Co., GEICO

   General Insurance Company and GEICO Casualty Co. (collectively, “GEICO”) are Maryland




                                                     4
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 5 of 135



   corporations with their principal places of business in Chevy Chase, Maryland. GEICO is

   authorized to conduct business and to issue automobile insurance policies in Florida.

   II.    Defendants

          10.     Defendant Quality Diagnostic is a Florida corporation with its principal place of

   business at 620 N.W. 33rd Avenue, Miami, Florida 33125. At all relevant times, Quality

   Diagnostic falsely purported to be a properly-licensed health care clinic that operated in

   compliance with the licensing and operating requirements set forth in the Clinic Act. Quality

   Diagnostic was incorporated in Florida on November 8, 2016, and purported to have Acebo

   Martinez as its president and Martinez as its vice president. Quality Diagnostic falsely purported

   to have Queral as its medical director, and was used by the Defendants as a vehicle to submit

   fraudulent no-fault insurance billing to GEICO and other insurers.

          11.     Defendant Martinez resides in and is a citizen of Florida. Martinez is not and

   never has been a physician or other health care professional. Martinez – who also owned and

   controlled Benefica Health Center, Corp. – used Quality Diagnostic as a vehicle to submit

   fraudulent no-fault insurance billing to GEICO and other insurers.

          12.     Martinez was originally listed as the president and sole owner and shareholder of

   Quality Diagnostic. However, as of August 2017, Martinez’s name was removed from Quality

   Diagnostic’s corporate filings submitted to the Florida Division of Corporations.

          13.     In reality, since September 2017, Martinez secretly and unlawfully has held an

   undisclosed ownership interest in and control over Quality Diagnostic.

          14.     Defendant Acebo Martinez resides in and is a citizen of Florida. Acebo Martinez

   is not and never has been a physician or other health care professional. Acebo Martinez used

   Quality Diagnostic as a vehicle to submit fraudulent no-fault insurance billing to GEICO and




                                                   5
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 6 of 135



   other insurers.

          15.        As of August 2017, Acebo Martinez purported to be the president of Quality

   Diagnostic.

          16.        Defendant Garcia resides in and is a citizen of Florida. Garcia was employed by

   Quality Diagnostic as its manager, and knowingly submitted fraudulent billing through Quality

   Diagnostic to GEICO at the direction of her co-Defendants.

          17.        Defendant Queral resides in and is a citizen of Florida. Queral was licensed to

   practice medicine in Florida in 2013, and falsely purported to serve as medical director at Quality

   Diagnostic.

          18.        Defendant Keane resides in and is a citizen of Florida. Keane was licensed to

   practice medicine in Florida in 1972, and purported to perform many of the Fraudulent Services

   at Quality Diagnostic.

          19.        Keane has a history of professional misconduct that has resulted in discipline by

   the State of Florida Board of Medicine (the “State Board”).

          20.        For example, on March 23, 1994, the State Board filed an Administrative

   Complaint (the “1994 Administrative Complaint”) against Keane, alleging that Keane had

   falsified a patient’s medical records in his work as an obstetrician/gynecologist.

          21.        The 1994 Administrative Complaint further alleged that, in a parallel civil

   lawsuit, Keane had given sworn testimony in which he admitted to falsifying patient records in

   an attempt to cover up his failure to discover and document a potential health risk facing the

   patient-mother.

          22.        In a Consent Agreement dated November 2, 1995 (the “Consent Agreement”), the

   State Board issued Keane a public reprimand, assessed a $2,000.00 administrative fine, and




                                                     6
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 7 of 135



   placed Keane’s license to practice medicine on probation for a period of one year.

          23.     Then, on December 18, 2009, Keane was again the subject of an Administrative

   Complaint filed by the State Board (the “2009 Administrative Complaint”).

          24.     The 2009 Administrative Complaint alleged that Keane had inappropriately and

   excessively prescribed controlled substances – including Ativan, Oxycotin, Soma, and Xanax –

   to various patients between 2006 and 2007.

          25.     Specifically, the 2009 Administrative Complaint alleged that Keane routinely

   prescribed patients between 60 and 120 pills of multiple controlled substances on a monthly

   basis, in gross excess of the prevailing standard of care.

          26.     Following these charges, in a Settlement Agreement dated April 10, 2010, Keane

   agreed to be issued a second public reprimand, pay a $10,000.00 administrative fine, complete a

   course on the proper prescription of controlled substances, complete 50 hours of community

   service, and have his practice monitored by a licensed risk manager for 60 days following the

   Settlement Agreement.

          27.     Upon information and belief, Keane’s record of professional discipline – which

   can be located by prospective employers through a simple internet search – made it virtually

   impossible for Keane to obtain legitimate employment as a physician, and made him amenable to

   participation in the Defendants’ fraudulent scheme.

          28.     Defendant Viera resides in and is a citizen of Florida. Viera was licensed to

   practice massage therapy in Florida in 2012, and secretly performed many of the Fraudulent

   Services without supervision, which then were billed to GEICO in contravention of Florida law.

   III.   The 2018 Arrests of Garcia and Keane at Quality Diagnostic

          29.     On May 21, 2018, Garcia and Keane were arrested on felony insurance fraud-




                                                     7
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 8 of 135



   related charges stemming from their fraudulent activities at Quality Diagnostic.

           30.     Specifically, Garcia and Keane were each charged with the following crimes:

           (i)     Insurance Fraud in violation of Fla. Stat. § 817.234(1), a Third Degree Felony
                   punishable by up to five years in prison, which prohibits a person from presenting
                   or causing to be presented “any written or oral statement as part of, or in support
                   of, a claim for payment or other benefit pursuant to an insurance policy or a health
                   maintenance organization subscriber or provider contract, knowing that such
                   statement contains any false, incomplete, or misleading information concerning
                   any fact or thing material to such claim”;

           (ii)    Grand Theft in the Third Degree in violation of Fla. Stat. § 812.014(2)(C), a Third
                   Degree Felony punishable by up to five years in prison, which prohibits a person
                   from stealing property from another where the property stolen is valued at
                   $5,000.00 or more; and

           (iii)   a violation of the Florida Communications Fraud Act, Fla. Stat. §
                   817.034(4)(A)(3), a Third Degree Felony punishable by up to five years in prison,
                   which prohibits a person from engaging in a scheme to defraud where the
                   property wrongfully obtained is valued at less than $20,000.00.

           31.     For her part, Garcia was charged with paying kickbacks to a patient – and offering

   to pay additional kickbacks to other referred patients – in exchange for, among other things, the

   patients’ receiving “treatment” at Quality Diagnostic.

           32.     Specifically, Garcia was charged with having paid a patient $1,000.00 for

   receiving “treatment” at Quality Diagnostic and for undergoing diagnostic testing at a particular

   diagnostic testing facility.

           33.     Moreover, Garcia was charged with “coaching” this patient as to what the

   patient’s testimony ought to be at an examination under oath conducted by the patient’s

   insurance carrier, and for paying the patient $100.00 for ultimately appearing at the examination

   under oath.

           34.     Garcia was also charged with having offered to pay a patient between $300.00

   and $500.00 for referring a friend to Quality Diagnostic, and offering to pay the referred patient




                                                    8
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 9 of 135



   $1,000.00 in exchange for their “treating” at Quality Diagnostic.

            35.   For his part, Keane was alleged to have fabricated the results of a patient

   examination at Quality Diagnostic.

            36.   Specifically, Keane was charged with having reported the results of a putative

   physical examination of a patient, despite the fact that Keane is alleged to have never left his

   chair to actually physically examine the patient.

            37.   For example, Keane was charged with falsely reporting having tested, among

   other things, a patient’s range of motion, grip strength, deep tendon reflexes, and cranial nerves.

   This, despite the fact that video evidence revealed that, although these tests would require

   physical contact with the patient, Keane never left his chair during the putative “examination”.

            38.   In keeping with the fact that the charges against Garcia and Keane were

   meritorious, several of the patient encounters described above – including those in which Garcia

   paid a patient in exchange for the patient’s treating at Quality Diagnostic – were captured on

   video.

                                    JURISDICTION AND VENUE

            39.   This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

   § 1332(a)(1) because the total matter in controversy, exclusive of interest and costs, exceeds the

   jurisdictional threshold of $75,000.00, and is between citizens of different states.

            40.   This Court also has original jurisdiction pursuant to 28 U.S.C. § 1331 over claims

   brought under 18 U.S.C. §§ 1961 et seq. (the Racketeer Influenced and Corrupt Organizations

   (“RICO”) Act).

            41.   In addition, this Court has supplemental jurisdiction over the subject matter of the

   claims asserted in this action pursuant to 28 U.S.C. § 1367.




                                                       9
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 10 of 135



          42.     Venue in this District is appropriate pursuant to 28 U.S.C. § 1391, as the Southern

   District of Florida is the District where one or more of the Defendants reside and because this is

   the District where a substantial amount of the activities forming the basis of the Complaint

   occurred.

                          ALLEGATIONS COMMON TO ALL CLAIMS

   I.     An Overview of the Pertinent Law Governing No-Fault Insurance Reimbursement

   A.     The Florida No-Fault Law

          43.     Florida has a comprehensive statutory system designed to ensure that motor

   vehicle accident victims are compensated for their injuries. The statutory system is embodied

   within the Florida Motor Vehicle No-Fault Law (the “No-Fault Law”, Fla. Stat. §§ 627.730-

   627.7405), which requires automobile insurers to provide Personal Injury Protection benefits

   (“PIP Benefits”) to Insureds.

          44.     Under the No Fault Law, an Insured can assign his or her right to PIP Benefits to

   health care services providers in exchange for those services. See Fla. Stat. § 627.736. Pursuant

   to a duly executed assignment, a health care services provider may submit claims directly to an

   insurance company in order to receive payment for medically necessary services, using the

   required claim forms, including the Health care Financing Administration insurance claim form

   (known as the “HCFA-1500 form”). See id.

   B.     No-Fault Reimbursement and Compliance with Florida Law Governing Health care
          Practice

          45.     In order for a health care service to be eligible for PIP reimbursement, it must be

   “lawfully” provided. See Fla. Stat. § 627.736.

          46.     Pursuant to the No-Fault Law, “lawful” or “lawfully” means “in substantial

   compliance with all relevant applicable criminal, civil, and administrative requirements of state



                                                    10
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 11 of 135



   and federal law related to the provision of medical services or treatment.” See Fla. Stat. §

   627.732.

          47.     Thus, health care services providers, including clinics licensed under the Clinic

   Act, may not recover PIP Benefits for health care services that were not provided in substantial

   compliance with all relevant applicable criminal, civil, and administrative requirements of

   Florida and federal law related to the provision of the underlying services or treatment. See, e.g.,

   State Farm Mut. Auto. Ins. Co. v. B&A Diagnostic, Inc., 145 F. Supp. 3d 1154, 1163 (S.D. Fla.

   2015); State Farm Mut. Auto. Ins. Co. v. Med. Serv. Ctr. of Fla., 103 F. Supp. 3d 1343, 1355

   (S.D. Fla. 2015).

          48.     By extension, insurers such as GEICO are not required to make any payments of

   PIP Benefits for health care services that were not provided in substantial compliance with all

   relevant applicable criminal, civil, and administrative requirements of Florida and federal law

   related to the provision of the underlying services or treatment.

   C.     No-Fault Reimbursement and the Clinic Act

          49.     Subject to certain limited exceptions that are not applicable in this case, the Clinic

   Act defines “clinic” to mean “an entity where health care services are provided to individuals

   and which tenders charges for reimbursement for such services, including a mobile clinic and a

   portable equipment provider.” See Fla. Stat. § 400.9905.

          50.     Pursuant to the Clinic Act, clinics operating in Florida must – among other things

   – “appoint a medical director or clinic director who shall agree in writing to accept legal

   responsibility for [certain enumerated] activities on behalf of the clinic.” See Fla. Stat. §

   400.9935(1).




                                                   11
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 12 of 135



          51.     Among other things, a clinic medical director must “[c]onduct systematic reviews

   of clinic billings to ensure that the billings are not fraudulent or unlawful. Upon discovery of an

   unlawful charge, the medical director or clinic director shall take immediate corrective action.”

   See Fla. Stat. § 400.9935(1).

          52.     In addition, a clinic medical director must “[e]nsure that all practitioners

   providing health care services or supplies to patients maintain a current active and unencumbered

   Florida license”, and “[e]nsure that all health care practitioners at the clinic have active

   appropriate certification or licensure for the level of care being provided.” See Fla. Stat. §

   400.9935(1).

          53.     Pursuant to the Clinic Act, clinics and their owners must disclose their ownership

   interests in a clinic as part of the clinic licensing application process, and clinic owners must

   submit to background screening if they hold more than a 5 percent ownership interest in a clinic.

   See, e.g., Fla. Stat. §§ 400.991, 408.806; 59A-33.002, F.A.C.

          54.     Pursuant to the Clinic Act, “[a] charge or reimbursement claim made by or on

   behalf of a clinic that is required to be licensed under this part but that is not so licensed, or that

   is otherwise operating in violation of this part, regardless of whether a service is rendered or

   whether the charge or reimbursement claim is paid, is an unlawful charge and is noncompensable

   and unenforceable. A person who knowingly makes or causes to be made an unlawful charge

   commits theft within the meaning of, and punishable as provided in, [Fla. Stat. §] 812.014.” See

   Fla. Stat. § 400.9935(3).

          55.     Thus, pursuant to both the No-Fault Law and the Clinic Act, clinics that operate in

   violation of the Clinic Act’s medical director, ownership disclosure, or other operating

   requirements are not entitled to collect PIP Benefits, whether or not the underlying health care




                                                     12
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 13 of 135



   services were medically necessary or actually provided. See, e.g., Allstate Ins. Co. v. Vizcay,

   826 F.3d 1326, 1330-1331 (11th Cir. 2015); B&A Diagnostic, Inc., supra, 145 F. Supp. 3d at

   1164-1165.

          56.     By extension, insurers such as GEICO are not required to make any payments of

   PIP Benefits to clinics that operate in violation of the Clinic Act’s medical director, ownership

   disclosure, or other requirements, whether or not the underlying health care services were

   medically necessary or actually provided. See, e.g., Med. Serv. Ctr. of Fla., supra, 103 F. Supp.

   3d at 1355 (“Florida law clearly states that [an insurer] can refuse payment for services

   unlawfully rendered. Fla. Stat. § 627.736(5)(b)(1)(b). As a result of Defendants' conduct,

   Plaintiffs paid claims which it was statutorily entitled to deny. Accordingly, it would be

   inequitable to allow Defendants to retain those benefits, regardless of whether those services

   were medically necessary.”); State Farm Fire & Cas. Co. v. Silver Star Health & Rehab, Inc.,

   2011 U.S. Dist. LEXIS 145629 at * 16 - * 17 (M.D. Fla. Dec. 19, 2011)(same).

   D.     No-Fault Reimbursement and the Patient Brokering Act

          57.     Florida’s Patient Brokering Act, Fla. Stat. § 817.505, broadly prohibits any person

   from offering, paying soliciting, or receiving any commission, bonus, rebate, kickback, or bribe

   – directly or indirectly, in cash or in kind – or from engaging in any fee-splitting arrangement of

   any type whatsoever, to either induce a patient referral or in exchange for a patient referral.

          58.     What is more, the Patient Brokering Act makes it unlawful for any person to “aid,

   abet, advise, or otherwise participate” in such conduct.

          59.      Clinics and other health care providers that operate in violation of the Patient

   Brokering Act are not entitled to collect PIP Benefits, whether or not the underlying health care




                                                    13
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 14 of 135



   services were medically necessary or actually provided. See, e.g., B&A Diagnostic, Inc., supra;

   Med. Serv. Ctr. of Fla., supra.

            60.    By extension, insurers such as GEICO are not required to make any payments of

   PIP Benefits to clinics and other health care providers that operate in violation of the Patient

   Brokering Act, whether or not the underlying health care services were medically necessary or

   actually provided. See, e.g., Med. Serv. Ctr. of Fla., supra; Silver Star Health & Rehab, Inc.,

   supra.

   E.       No-Fault Reimbursement and the Anti-Kickback Statute

            61.    Florida’s Anti-Kickback Statute, Fla. Stat. § 456.054, prohibits any health care

   provider from offering, paying, soliciting, or receiving a kickback, directly or indirectly, overtly

   or covertly, in cash or in kind, for referring or soliciting patients.

            62.    Pursuant to Section 456.054, violations of the Anti-Kickback Statute also

   constitute violations of the Patient Brokering Act.

            63.    As with the Patient Brokering Act, clinics and other health care providers that

   operate in violation of the Anti-Kickback Statute are not entitled to collect PIP Benefits, whether

   or not the underlying health care services were medically necessary or actually provided. See,

   e.g., B&A Diagnostic, Inc., supra; Med. Serv. Ctr. of Fla., supra.

            64.    By extension, insurers such as GEICO are not required to make any payments of

   PIP Benefits to clinics and other health care providers that operate in violation of the Anti-

   Kickback Statute, whether or not the underlying health care services were medically necessary or

   actually provided. See, e.g., Med. Serv. Ctr. of Fla., supra; Silver Star Health & Rehab, Inc.,

   supra.




                                                      14
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 15 of 135



   F.     No-Fault Reimbursement and Medical Necessity

          65.     Pursuant to the No-Fault Law, insurers such as GEICO are only required to pay

   PIP Benefits for medically necessary services. See Fla. Stat. § 627.736. Concomitantly, a health

   care services provider, including a clinic organized under the Clinic Act, is only eligible to

   receive PIP Benefits for medically necessary services. Id.

          66.     Pursuant to the No-Fault Law, “medically necessary” means:

          a medical service or supply that a prudent physician would provide for the purpose of
          preventing, diagnosing, or treating an illness, injury, disease, or symptom in a manner
          that is:

                  (a) In accordance with generally accepted standards of medical practice;

                  (b) Clinically appropriate in terms of type, frequency, extent, site, and duration;
                      and

                  (c) Not primarily for the convenience of the patient, physician, or other health
                      care provider.

   See Fla. Stat. § 627.732.

   G.     No-Fault Reimbursement, Massage Therapy, and Massage Therapists

          67.     Prior to January 1, 2013, the No-Fault Law permitted health care services

   providers, including clinics organized under the Clinic Act, to collect PIP Benefits for massage

   therapy, so long as – among other things – the massage therapy was “provided, supervised,

   ordered, or prescribed” by a licensed physician, chiropractor, or dentist, or was provided in a

   properly licensed or accredited institutional setting. See 2012 Fla. ALS 197.

          68.     However, the No-Fault Law was amended, effective January 1, 2013, to prohibit

   PIP reimbursement for massage or for services provided by massage therapists. See 2012 Fla.

   ALS 197; see also Fla. Stat. § 627.736(1)(a)(5)(“Medical benefits [that are reimbursable under

   the No-Fault Law] do not include massage …, regardless of the person, entity, or licensee




                                                   15
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 16 of 135



   providing massage …, and a licensed massage therapist … may not be reimbursed for medical

   benefits under this section.”)

          69.      The No-Fault Law was amended to prohibit PIP reimbursement for massage or

   for services provided by massage therapists in response to widespread PIP fraud involving

   massage services and massage therapists. See, e.g., Florida House of Representatives Staff

   Analysis for House Bill 119 (amending the No-Fault Law), noting that “PIP fraud remains

   rampant”, and citing dramatic increases in PIP claims for massage therapy as a significant part of

   the problem.

          70.      Pursuant to Fla. Stat. § 486.028, massage therapists may not practice physical

   therapy, or hold themselves out as being able to practice physical therapy, unless they have an

   actual license to practice physical therapy, as opposed to massage therapy.

   H.     No-Fault Billing and No-Fault Reimbursement

          71.      Pursuant to the No-Fault Law, insurers such as GEICO are not required to pay

   PIP Benefits:

          (i)      For any service or treatment that was not lawful at the time rendered;

          (ii)     To any person who knowingly submits a false or misleading statement relating to
                   the claim or charges; or

          (iii)    With respect to a bill or statement that does not substantially meet the billing
                   requirements set forth in the No-Fault Law.

   See Fla. Stat. § 627.736.

          72.      The No-Fault Law’s billing requirements provide – among other things – that all

   PIP billing must, to the extent applicable, comply with the instructions promulgated by the

   Centers for Medicare & Medicaid Services for the completion of HCFA-1500 forms, as well as




                                                   16
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 17 of 135



   the guidelines promulgated by the American Medical Association (“AMA”) in connection with

   the use of current procedural terminology (“CPT”) codes. See Fla. Stat. § 627.736.

   II.    The Defendants’ Fraudulent Scheme

   A.     The Antecedents of the Defendants’ Fraudulent Scheme

          73.     Prior to owning and operating Quality Diagnostic, Martinez – along with his

   putative “marketing/consulting” entity, JM Marketing Consulting Group, Inc. (“JM Marketing”) –

   secretly and unlawfully served as an undisclosed owner and operator of a health care clinic named

   Benefica Health Center, Corp. (“Benefica”).

          74.     Between at least 2011 and 2016, Martinez, JM Marketing, and several others used

   Benefica in a virtually identical manner as Quality Diagnostic, to submit massive amounts of

   fraudulent no-fault billing through Benefica to insurers in Florida, including GEICO.

          75.     Garcia was employed by Martinez and Benefica as the putative “office manager”

   at Benefica, and in that capacity was responsible for the submission of fraudulent no-fault billing

   through Benefica to insurers in Florida, including GEICO.

          76.     Much like Quality Diagnostic, Benefica purported to provide initial examinations,

   follow-up examinations, and physical therapy services to Florida automobile accident victims.

          77.     Much like Quality Diagnostic, Benefica operated without a legitimate medical

   director in violation of the Clinic Act, and instead installed a pliable physician to falsely pose as

   Benefica’s phony “medical director”. However, the operations, putative health care services, and

   billing practices at Benefica were always dictated by Martinez and his non-physician associates,

   without any legitimate oversight by any legitimate medical director.

          78.     As would later be the case at Quality Diagnostic, the putative health care services

   provided through Benefica were almost exclusively performed by unsupervised massage




                                                    17
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 18 of 135



   therapists, and then were billed to GEICO and other insurers in direct contravention of Florida

   law.

          79.     Aware of this fact, Martinez and his associates sought to conceal the identities of

   the individuals who actually performed health care services at Benefica. Toward that end,

   Martinez, JM Marketing, Benefica, and their associates submitted hundreds of bills to GEICO,

   virtually all of which falsely represented that a licensed physician – namely, Benefica’s phony

   “medical director” – had performed or at least directly supervised the underlying physical

   therapy services, when in fact those services were virtually always performed by unsupervised

   massage therapists.

          80.     By the fall of 2016, Benefica’s volume of billing and pattern of fraudulent charges

   and had come under scrutiny by GEICO.

          81.     In October 2016 – shortly after GEICO began to obtain affidavits from Insureds

   who treated at Benefica, to the effect that Benefica was billing for services it had not rendered –

   Benefica, Martinez, and their associates learned of GEICO’s investigation and grew concerned

   that their efforts to conceal their fraudulent scheme were unravelling.

          82.     Accordingly, Benefica, Martinez, and their associates attempted to thwart

   GEICO’s investigation.

          83.     For example, on October 25, 2016, GEICO was contacted by an attorney named

   Christian Carrazana, Esq., who advised GEICO that he – somehow, through some unspecified

   means – purportedly had “been retained as legal counsel for all patients of Benefica Health

   Center Corp.” Mr. Carrazana then demanded that all future communications between GEICO

   and his putative “clients” – i.e., every single Insured who purported to receive treatment at

   Benefica –be directed to his attention.




                                                   18
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 19 of 135



          84.      However, Mr. Carrazana did not, in fact, represent “all patients of Benefica

   Health Center Corp.” Instead, Benefica and its owners and operators – including Martinez –

   retained Mr. Carrazana in an attempt to thwart the investigation of, and conceal and perpetuate,

   the fraudulent scheme at Benefica.

          85.      In late 2016, as GEICO became aware of Benefica’s fraudulent practices,

   Benefica, Martinez, and their associates knew that GEICO’s investigation would hinder their

   ability to submit a high volume of fraudulent no-fault billing through Benefica to GEICO.

          86.      Accordingly, Martinez and his associates sought out a means by which they could

   continue to submit a high volume of fraudulent billing to GEICO and other insurers.

          87.      Toward that end, on November 8, 2016, just two weeks after Mr. Carrazana’s

   communications with GEICO, Martinez – who, along with JM Marketing, held a secret and

   unlawful undisclosed ownership interest in Benefica – caused Quality Diagnostic to be

   incorporated.

          88.      Then, on January 12, 2017, GEICO commenced a racketeering lawsuit in the

   United States District Court for the Southern District of Florida (the “Benefica Action”) against

   Benefica, its purported sole owner of record, Otto El Coro (“El Coro”), its putative medical

   director, Carlos Camilo Perez, M.D. (“Perez”), and two licensed massage therapists who

   purported to perform virtually all of the health care services that were billed through Benefica to

   GEICO, Augustin De Cardenas Sanchez, LMT (“Sanchez”) and Mercedes N. Alonso, LMT

   (“Alonso”).

          89.      Initially, GEICO did not name Martinez and JM Marketing as Defendants in the

   Benefica Action, because – as set forth below – Martinez and JM Marketing had unlawfully

   concealed their ownership interests in Benefica. However, and as set forth below, GEICO later




                                                   19
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 20 of 135



   amended its Complaint in the Benefica Action to name Martinez and JM Marketing as

   Defendants, after it learned through discovery of their secret and unlawful ownership interests in

   Benefica.

   1.     The Unlawful Concealment of Martinez’s Ownership Interest in Benefica

          90.     Pursuant to the Clinic Act, a license issued by the Florida Agency for Health Care

   Administration (“AHCA”) is required to operate a clinic in Florida. See, e.g., Fla. Stat. §

   400.991.

          91.     Pursuant to the Clinic Act, applicants for a clinic license must submit an

   application for licensure to AHCA that, among other things, identifies each individual owner,

   corporation, partnership, firm, business, association, or other entity that owns or controls,

   directly or indirectly, 5 percent or more of an interest in the clinic. See, e.g., Fla. Stat. §§

   400.9905 and 408.806.

          92.     Pursuant to the Clinic Act, changes in ownership of a clinic must be reported to

   AHCA no later than the date when the changes become effective. See, e.g., Fla. Stat. §§ 400.991,

   408.810.

          93.      Pursuant to the Florida law, any person who files a false or misleading clinic

   license or license renewal application or who submits false or misleading information related to

   such application, commits a felony of the third degree. See, e.g., Fla. Stat. § 408.8065.

          94.     Though El Coro falsely purported to be the sole owner and shareholder of

   Benefica, in actuality El Coro conspired with Martinez and JM Marketing to conceal the fact that

   – since at least 2011 – Martinez and JM Marketing, among others, secretly and unlawfully held

   undisclosed ownership interests in Benefica.




                                                   20
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 21 of 135



          95.     For example, all of Benefica’s clinic licensing applications to AHCA, including

   Benefica’s 2013 licensing application and 2015 licensing application, listed El Coro as the sole

   owner of Benefica.

          96.     None of Benefica’s clinic licensing applications disclosed the fact that Martinez,

   JM Marketing, or anyone else held any direct or indirect ownership interests in Benefica.

          97.     Furthermore, all of Benefica’s clinic licensing applications to AHCA represented

   that El Coro was the sole board member and officer of Benefica, and that Benefica did not use

   the services of any outside management companies.

          98.     Moreover, at no point did Benefica, El Coro, Martinez, or JM Marketing advise

   AHCA that Martinez or JM Marketing held any direct or indirect ownership interests in

   Benefica.

          99.     In fact, in sworn responses to interrogatories in the Benefica Action, dated June

   15, 2017, Benefica and El Coro falsely represented – among other things – that:

          (i)     El Coro was the “100% shareholder/owner” of Benefica;

          (ii)    Benefica maintained its bank account at one bank – Regions Bank;

          (iii)   Aside from El Coro, Benefica had no employees other than Perez, Sanchez,
                  Alonso, and Garcia; and

          (iv)    Benefica did not use the services of any marketing, management, or consulting
                  companies of any type.

          100.    Following Benefica’s service of its sworn responses to GEICO’s interrogatories,

   GEICO issued a subpoena to Regions Bank for Benefica’s bank records. These records

   contradicted Benefica’s sworn interrogatory responses in several respects. For instance, the

   Benefica Regions Bank records revealed that:

          (i)     the Regions Bank account was not opened until late 2016, despite the fact that
                  Benefica had been incorporated in and operational since 2004; and



                                                  21
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 22 of 135




          (ii)    prior to late 2016, Benefica held at least one additional bank account, with Wells
                  Fargo.

          101.    Aside from revealing the existence – and Benefica’s concealment – of a second

   Benefica bank account, Benefica’s Regions Bank records from November 2016 through July

   2017 also indicated, among other things, that although Benefica had represented in sworn

   interrogatory responses that El Coro was the sole owner of Benefica:

          (i)     Martinez was a signatory on Benefica’s bank account.

          (ii)    Martinez received massive direct and indirect distributions from Benefica over the
                  eight month period between November 2016 and July 2017 alone, including at
                  least $57,500.00 that was paid by Benefica to Martinez directly, and at least an
                  additional $263,129.50 that was paid to JM Marketing – which was owned and
                  controlled by Martinez – despite the fact that Benefica represented that Martinez
                  was not employed by Benefica, that Martinez did not hold any financial interest in
                  Benefica, and that Benefica did not use the services of any marketing,
                  management, billing, or consulting companies of any type.

          (iii)   Many of the checks that were issued from Benefica to Martinez and JM
                  Marketing were signed by Martinez, himself, in his capacity as a signatory on
                  Benefica’s bank account.

          102.    In keeping with the fact that Martinez and JM Marketing secretly and unlawfully

   held undisclosed ownership interests in Benefica, the distributions they received from Benefica

   between November 2016 and July 2017 either were commensurate with, or far outstripped, the

   distributions that Benefica made during the same period to El Coro, Benefica’s purported “100%

   shareholder/owner”, and Perez, Benefica’s purported “medical director”.

          103.    In keeping with the fact that Benefica was owned by Martinez, Benefica’s 2016

   tax returns indicated that Martinez owned 50 percent of Benefica.

          104.    In further keeping with the fact that Martinez and JM Marketing held unlawful,

   undisclosed ownership interests in Benefica, Benefica’s Wells Fargo bank records indicated that




                                                  22
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 23 of 135



   Martinez received massive direct and indirect distributions from Benefica beginning in at least

   2011, continuing until Benefica’s opening of the Regions Bank bank account in November 2016.

          105.    For example:

          (i)     In 2011, Benefica paid $63,455 to Martinez directly, and $328,750.00 to JM
                  Marketing, for a total of $392.205.00 paid to Martinez and JM Marketing;

          (ii)    In 2012, Benefica paid $7,700.00 to Martinez directly, and $252,877.00 to JM
                  Marketing, for a total of $260,577.00 paid to Martinez and JM Marketing;

          (iii)   In 2013, Benefica paid $13,500.00 to Martinez directly, and $176,890.00 to JM
                  Marketing, for a total of $190,390.00 paid to Martinez and JM Marketing;

          (iv)    In 2014, Benefica paid $3,000.00 to Martinez directly, and $81,250.00 to JM
                  Marketing, for a total of $84,250.00 paid to Martinez and JM Marketing;

          (v)     In 2015, Benefica paid $46,760.00 to Martinez directly, and $144,300.00 to JM
                  Marketing, for a total of $191.060.00 paid to Martinez and JM Marketing; and

          (vi)    Between January and November 2016, Benefica paid $206,500.00 to Martinez
                  directly, and paid $510,105.82 to JM Marketing, for a total of $716,605.82 paid to
                  Martinez and JM Marketing.

          106.    All told, between January 2011 and November 2016 Benefica paid Martinez and

   JM Marketing a total of $1,831,287.82, despite the fact that Benefica represented that Martinez

   was not employed by Benefica, that Martinez did not hold any financial interest in Benefica, and

   that Benefica did not use the services of any marketing, management, billing, or consulting

   companies of any type.

          107.    As set forth above, because El Coro and Benefica had concealed Martinez and JM

   Marketing’s ownership interests in Benefica, Martinez and JM Marketing were not named as

   defendants in the original Complaint in the Benefica Action.

          108.    However, shortly after GEICO obtained discovery demonstrating Martinez and

   JM Marketing’s secret and unlawful undisclosed ownership interests in Benefica, GEICO moved




                                                  23
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 24 of 135



   to amend its Complaint in the Benefica Action to name Martinez and JM Marketing, among

   others, as Defendants in the Benefica Action.

          109.    On September 6, 2017, the Court in the Benefica Action granted GEICO’s motion

   to amend the Complaint in the Benefica Action to name Martinez and JM Marketing, among

   others, as Defendants in the Benefica Action.

          110.    Almost immediately thereafter, in September 2017, Martinez, JM Marketing, and

   Benefica – among others – entered into a settlement agreement with GEICO in the Benefica

   Action whereby, among other things, they agreed to release all outstanding Benefica billing, and

   to pay GEICO $250,000.00 in restitution.

          111.    Moreover, pursuant to the settlement in the Benefica Action, Martinez agreed that

   – for a period of five years – he would not submit any billing to GEICO through Benefica or any

   other entities that he directly or indirectly owned, managed, operated, or controlled.

   2.     Martinez’s Incorporation of Quality Diagnostic and the Perpetuation of the
          Fraudulent Scheme

          112.    As set forth above, in October 2016 – shortly after GEICO began to obtain

   affidavits from Insureds who treated at Benefica, to the effect that the Benefica was billing for

   services it had not rendered – Benefica, Martinez, and their associates learned of GEICO’s

   investigation and sought out an alternative means by which they could continue to submit

   fraudulent billing to GEICO.

          113.    Toward that end, and as set forth above, Martinez, Acebo Martinez, and Garcia

   caused Quality Diagnostic to be incorporated in Florida on November 8, 2016.

          114.    Like Benefica, Quality Diagnostic purported to provide initial examinations,

   follow-up examinations, and physical therapy services to Florida automobile accident victims.

          115.    Like Benefica, Quality Diagnostic operated without a legitimate medical director,



                                                   24
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 25 of 135



   and instead installed a pliable physician to pose as Quality Diagnostic’s phony “medical

   director”. However, the operations, putative health care services, and billing practices at Quality

   Diagnostic were always dictated by Martinez, Acebo Martinez, Garcia, and their non-physician

   associates, without any legitimate oversight by any legitimate medical director.

          116.    Like Benefica, the putative health care services provided through Quality

   Diagnostic were almost exclusively performed by an unsupervised massage therapist – namely

   Viera – and then were billed to GEICO in direct contravention of Florida law.

   B.     The Unlawful Concealment of Martinez’s Ownership Interest in Quality Diagnostic

          117.    As set forth above, pursuant to the Clinic Act, clinics and their owners must

   disclose their ownership interests in a clinic as part of the clinic licensing application process,

   and clinic owners must submit to background screening if they hold more than a 5 percent

   ownership interest in a clinic. See, e.g., Fla. Stat. §§ 400.991, 408.806; 59A-33.002, F.A.C.

          118.    At the time of its incorporation in November 2016, Quality Diagnostic listed

   Martinez as its sole owner and “president” in filings with the Florida Division of Corporations.

          119.    Similarly, all of Quality Diagnostic’s initial clinic licensing applications to AHCA

   listed Martinez as the sole owner of Quality Diagnostic.

          120.    However, on August 24, 2017 – the very same day GEICO’s counsel inquired

   whether Benefica’s attorney, Mr. Carrazana, would consent to GEICO’s filing of an amended

   complaint in the Benefica Action (which would have added Martinez as a defendant) – Quality

   Diagnostic filed an amended report with the Florida Secretary of State listing Acebo Martinez as

   “president” and Martinez as “vice president” of Quality Diagnostic.




                                                   25
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 26 of 135



          121.    Then, on August 30, 2017, Quality Diagnostic filed yet another amended report

   with the Florida Secretary of State, this version listing only Acebo Martinez as “president” and

   omitting any reference to Martinez at all.

          122.    Thereafter, Quality Diagnostic reported to AHCA that Acebo Martinez was the

   sole owner and officer of Quality Diagnostic.

          123.    However, since September 2017, Martinez has maintained a secret and unlawful

   ownership interest.

          124.    In keeping with the fact that Martinez has maintained a secret and unlawful

   ownership interest in Quality Diagnostic, Martinez continued to receive ownership distributions

   from Quality Diagnostic following Quality Diagnostic’s reporting to the Florida Secretary of

   State and AHCA that only Acebo Martinez held an ownership interest in Quality Diagnostic.

          125.    Though Quality Diagnostic had represented otherwise, Quality Diagnostic issued

   Martinez four checks – totaling $75,000.00 – between September and November 2017, despite

   the fact that Martinez had supposedly divested himself of his ownership interest in Quality

   Diagnostic.

          126.    Specifically:

          (i)     On September 21, 2017 – nearly one month after Martinez had supposedly
                  divested himself of his ownership interest in Quality Diagnostic – Quality
                  Diagnostic issued Martinez a check in the amount of $25,000.00.

          (ii)    On October 11, 2017 – more than one month after Martinez had supposedly
                  divested himself of his ownership interest in Quality Diagnostic – Quality
                  Diagnostic issued Martinez a check in the amount of $15,000.00.

          (iii)   On October 30, 2017 – two months after Martinez had supposedly divested
                  himself of his ownership interest in Quality Diagnostic – Quality Diagnostic
                  issued Martinez a check in the amount of $25,000.00. The “memo” line on the
                  October 30, 2017 check read “Distribution”.




                                                   26
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 27 of 135



           (iv)    On November 7, 2017 – more than two months after Martinez had supposedly
                   divested himself of his ownership interest in Quality Diagnostic – Quality
                   Diagnostic issued Martinez a check in the amount of $10,000.00. The “memo”
                   line on the October 30, 2017 check read “Distribution”.

           127.    As set forth above, clinics that operate in violation of the Clinic Act’s licensing

   or operating requirements, including the Clinic Act’s ownership disclosure requirements, are not

   entitled to collect PIP Benefits.

           128.    Since September 2017, Quality Diagnostic has not been in compliance with the

   Clinic Act’s licensing and operating requirements, and has not been entitled to collect PIP

   Benefits, because Martinez unlawfully failed to disclose the direct and indirect ownership

   interests in Quality Diagnostic to AHCA.

   C.      The Violations of the Patient Brokering Act and the Anti-Kickback Statute

           129.    As set forth above, the Patient Brokering Act broadly prohibits any person from

   offering, paying soliciting, or receiving any commission, bonus, rebate, kickback, or bribe –

   directly or indirectly, in cash or in kind – or from engaging in any fee-splitting arrangement of

   any type whatsoever, to either induce a patient referral or in exchange for a patient referral.

           130.    What is more – and again, set forth above, the Patient Brokering Act makes it

   unlawful for any person to “aid, abet, advise, or otherwise participate” in such conduct.

           131.    Moreover, the Anti-Kickback Statute prohibits any health care provider from

   offering, paying, soliciting, or receiving a kickback, directly or indirectly, overtly or covertly, in

   cash or in kind, for referring or soliciting patients.

           132.    As set forth above, violations of the Anti-Kickback Statute also constitute

   violations of the Patient Brokering Act.




                                                      27
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 28 of 135



          133.    Quality Diagnostic’s fraudulent business depended on Quality Diagnostic’s ability

   to gain access to patients who were willing to report for “treatment” at Quality Diagnostic,

   regardless of whether those services were medically necessary.

          134.    As such, Quality Diagnostic, Garcia, Martinez, and Acebo Martinez sought out a

   means by which they could convince patients to receive large amounts of medically unnecessary

   physical therapy “treatments” at Quality Diagnostic which would, in turn, allow the Defendants

   to submit a high volume of fraudulent billing through Quality Diagnostic.

          135.    Toward that end, Quality Diagnostic, Garcia, Martinez, and Acebo Martinez

   caused cash kickback payments to be offered and paid to patients, in exchange for receiving

   medically unnecessary and illusory “treatment” at Quality Diagnostic, and in exchange for

   referring others for medically unnecessary and illusory “treatment” at Quality Diagnostic.

          136.    In order to facilitate the cash kickback payments, Quality Diagnostic, Garcia,

   Martinez, and Acebo Martinez caused large amounts of money to be illegitimately paid to

   Garcia, who then immediately converted that money into cash to be used for kickback payments.

          137.    In keeping with the fact that Garcia immediately converted the payments from

   Quality Diagnostic into cash, Garcia cashed a large number of the checks issued to her by

   Quality Diagnostic on the same day the checks were issued.

          138.    Then, Garcia used the laundered cash to offer and pay unlawful kickbacks to

   patients in exchange for the patients’ returning to Quality Diagnostic for medically unnecessary

   and illusory “treatment”.

          139.    Moreover, Garcia used the laundered cash to offer and pay unlawful kickbacks to

   patients in exchange for those patients referring other putative automobile accident victims to

   Quality Diagnostic for medically unnecessary and illusory “treatment”.




                                                  28
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 29 of 135



          140.    In keeping with the fact that the payments from Quality Diagnostic to Garcia were

   to facilitate the unlawful kickback payments made by Garcia to Quality Diagnostic patients,

   Garcia often received a series of checks from Quality Diagnostic on consecutive days or within

   just a few days of one another.

          141.    Moreover, Garcia did not cash every check issued to her by Quality Diagnostic,

   but only those in amounts between $3,000.00 and $7,500.00. Checks issued to Garcia is smaller

   amounts were deposited into Garcia’s personal checking account.

          142.    All of the checks issued to Garcia by Quality Diagnostic were for amounts less

   than $10,000, but often collectively exceeded $10,000, in an apparent attempt to avoid bank

   reporting requirements.

          143.    Garcia then immediately converted these checks into cash in order to facilitate the

   unlawful kickbacks offered and paid to patients by and on behalf of Quality Diagnostic.

          144.    For example:

          (i)     On August 4, 2017, Quality Diagnostic, Garcia, Martinez, and Acebo Martinez
                  caused a check in the amount of $3,000.00 to be issued to Garcia, who converted
                  the check into cash that same day. Then, on August 7, 2017 – just three days later
                  – Quality Diagnostic, Garcia, Martinez, and Acebo Martinez caused another
                  check in the amount of $6,000.00 to be issued to Garcia, who again immediately
                  converted the check into cash.

          (ii)    On August 14, 2017, Quality Diagnostic, Garcia, Martinez, and Acebo Martinez
                  caused a check in the amount of $5,100.00 to be issued to Garcia, who converted
                  the check into cash that same day. The, on August 18, 2017 – just four days later
                  – Quality Diagnostic, Garcia, Martinez, and Acebo Martinez caused another
                  check in the amount of $5,000.00 to be issued to Garcia, who again converted the
                  check into cash that same day.

          (iii)   On September 29, 2017, Quality Diagnostic, Garcia, Martinez, and Acebo
                  Martinez caused a check in the amount of $3,500.00 to be issued to Garcia, who
                  converted the check into cash that same day.

          (iv)    On October 12, 2017, Quality Diagnostic, Garcia, Martinez, and Acebo Martinez
                  caused a check in the amount of $5,000.00 to be issued to Garcia, who converted



                                                  29
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 30 of 135



                 the check into cash that same day. The, on October 13, 2017 – the very next day –
                 Quality Diagnostic, Garcia, Martinez, and Acebo Martinez caused another check
                 in the amount of $6,100.00 to Garcia, who again converted the check into cash
                 that same day.

          (v)    On November 22, 2017, Quality Diagnostic, Garcia, Martinez, and Acebo
                 Martinez caused a check in the amount of $2,300.00 to be issued to Garcia, who
                 converted the check into cash that same day.

          (vi)   On December 5, 2017, Quality Diagnostic, Garcia, Martinez, and Acebo Martinez
                 caused a check in the amount of $6,200.00 to be issued to Garcia, who converted
                 the check into cash that same day. Then, on December 6, 2017 – the very next day
                 – Quality Diagnostic, Garcia, Martinez, and Acebo Martinez caused another
                 check in the amount of $5,000.00 to be issued to Garcia, who converted the check
                 into cash that same day. Then, on December 7, 2017, Quality Diagnostic, Garcia,
                 Martinez, and Acebo Martinez caused yet another check in the amount of
                 $7,500.00 to be issued to Garcia, who again converted the check into cash that
                 same day. Then, on December 8, 2017, Quality Diagnostic, Garcia, Martinez, and
                 Acebo Martinez caused yet another check in the amount of $4,500.00 to be issued
                 to Garcia, who again converted the check into cash the same day.

          145.   All told, and in order to facilitate the unlawful cash kickback payments, Garcia

   converted at least $59,200.00 in Quality Diagnostic checks into cash at or around the same time

   when they were issued to her.

          146.   Because Quality Diagnostic, Garcia, Martinez, and Acebo Martinez knew that the

   cash kickbacks offered and paid by Garcia and Quality Diagnostic to patients were unlawful,

   Quality Diagnostic, Garcia, Martinez, and Acebo Martinez took steps to conceal the existence of

   these payments.

          147.   For instance, at the conclusion of the 2017 tax year, Garcia was issued an IRS

   Form 1099 from Quality Diagnostic, which indicated that Garcia had received just $43,900.00 as

   compensation from Quality Diagnostic in 2017.

          148.   However, and in keeping with the fact that Quality Diagnostic, Garcia, Martinez,

   and Acebo Martinez issued checks to Garcia to facilitate Garcia and Quality Diagnostic’s




                                                 30
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 31 of 135



   payment of kickbacks to patients, Quality Diagnostic’s bank records indicated that Garcia was

   actually paid at least $72,700.00 by Quality Diagnostic in 2017.

          149.    In other words, Garcia received at least $28,800.00 from Quality Diagnostic that

   was not characterized by Quality Diagnostic as Garcia’s compensation.

          150.    Moreover, Quality Diagnostic, Garcia, Martinez, and Acebo Martinez laundered

   money through Garcia – who simply converted the checks issued to her into cash – in order to

   conceal the nature and existence of the unlawful kickback payments.

          151.    In keeping with the fact that Garcia offered and paid kickbacks to patients in

   exchange for those patients receiving treatment at – and for referring other patients to – Quality

   Diagnostic, as set forth above, Garcia was arrested for, among other things, offering and paying

   kickbacks to a patient in exchange for that patient agreeing to undergo a course of “treatment” at

   Quality Diagnostic.

          152.    In keeping with the fact that Garcia offered and paid kickbacks to patients in

   exchange for those patients referring other automobile accident victims to Quality Diagnostic, as

   set forth above, Garcia was arrested for, among other things, offering a cash kickback to a patient

   in exchange for that patient referring other automobile accident victims to Quality Diagnostic.

          153.    In the claims identified in Exhibit “1”, Quality Diagnostic, Garcia, Martinez, and

   Acebo Martinez routinely falsely represented that the underlying health care services were

   lawfully provided and reimbursable, when in fact they were neither lawfully provided nor

   reimbursable because they were provided – to the extent that they were provided at all – pursuant

   to the Defendants’ illegal patient brokering and kickback scheme.




                                                   31
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 32 of 135



   D.     The Fraudulent Operation of Quality Diagnostic Without a Legitimate Medical
          Director

          154.    Because Quality Diagnostic falsely appeared to be a clinic that was properly

   licensed and organized under the Clinic Act, Martinez, Acebo Martinez, and Garcia were able to

   use Quality Diagnostic as a vehicle to submit a large volume of fraudulent PIP billing to GEICO

   and other insurers.

          155.    However, because Quality Diagnostic was subject to the Clinic Act, Martinez,

   Acebo Martinez, and Garcia could not lawfully operate Quality Diagnostic, or use Quality

   Diagnostic as a vehicle to submit PIP billing to GEICO and other insurers, unless they recruited

   and retained a licensed physician to serve as Quality Diagnostic’s medical director. See Fla. Stat.

   §§ 400.9905, 440.9935.

          156.    However, if Martinez, Acebo Martinez, and Garcia recruited and retained a

   legitimate physician to serve as a legitimate medical director at Quality Diagnostic, the physician

   actually would be obligated to fulfill the statutory requirements applicable to a clinic medical

   director. See, e.g., Fla. Stat. § 400.9935(1). By extension, any such legitimate medical director

   would impede Martinez, Acebo Martinez, and Garcia’s ability to use Quality Diagnostic as a

   vehicle to submit a large amount of fraudulent PIP billing to GEICO and other Florida

   automobile insurers.

          157.    Accordingly, Martinez, Acebo Martinez, and Garcia required a pliable physician

   willing to falsely pose as the “medical director” at Quality Diagnostic, but who – in actuality –

   would not even attempt to fulfill the statutory requirements applicable to a clinic medical

   director, and thereby would permit Martinez, Acebo Martinez, and Garcia to use Quality

   Diagnostic as a vehicle to submit a large amount of fraudulent PIP billing to GEICO and other

   insurers.



                                                   32
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 33 of 135



   1.        Queral Never Fulfilled His Statutory Role as Medical Director

             158.   Thereafter, in late 2016, Martinez and Garcia recruited Queral, a licensed

   physician who was willing to falsely pose as the legitimate medical director of Quality

   Diagnostic.

             159.   Upon information and belief, Queral was receptive to Martinez and Garcia’s offer

   because his advanced age made it difficult for him to obtain legitimate, sufficiently-remunerative

   employment as a physician.

             160.   For example, Queral was approximately 69 years old in November 2016, when he

   first began to falsely purport to serve as Quality Diagnostic’s “medical director”.

             161.   In order to circumvent Florida law and induce the Florida Agency for Health Care

   Administration to maintain Quality Diagnostic’s licensure and to permit Quality Diagnostic to

   operate as a clinic, Quality Diagnostic, Martinez, Acebo Martinez, and Garcia entered into a

   secret scheme with Queral. In exchange for a designated salary from Quality Diagnostic, Queral

   agreed to falsely represent, to the AHCA, to the Insureds who sought treatment at Quality

   Diagnostic, and to the insurers including GEICO that received PIP claims from Quality

   Diagnostic, that he was the true medical director at Quality Diagnostic, and that he truly fulfilled

   the statutory requirements applicable to clinic medical directors at Quality Diagnostic.

             162.   However, Queral never genuinely served as medical director at Quality

   Diagnostic. Instead, from the beginning of his association with Quality Diagnostic as its phony

   “medical director”, Queral ceded all day-to-day decision-making and oversight regarding health

   care services at Quality Diagnostic, and the resulting billing, to Martinez, Acebo Martinez, and

   Garcia.




                                                   33
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 34 of 135



             163.   Queral never legitimately served as medical director at Quality Diagnostic,

   inasmuch as he never ensured that all health care practitioners at the clinic had active appropriate

   certification or licensure for the level of care being provided, never conducted systematic

   reviews of Quality Diagnostic’s billing to ensure that the billing was not fraudulent or unlawful,

   and never even made any attempt to discover the unlawful charges submitted through Quality

   Diagnostic, much less take any immediate corrective action. See Fla. Stat. § 400.9935(1).

             164.   Rather, true authority over the provision of health care services through Quality

   Diagnostic, and the resulting billing – including the authority that would, at a legitimate clinic,

   be vested in the medical director – was held at all times by Martinez, Acebo Martinez, and

   Garcia, and by Garcia, who worked under the direction of Martinez, Acebo Martinez, and

   Garcia.

             165.   In keeping with the fact that Queral never legitimately served as medical director

   at Quality Diagnostic, Queral simultaneously purported to serve as medical director for at least

   four other clinics, namely Vida Rehab, Inc., Early Time Medical Center, Inc., YGJO Medical

   Center Corp., and Dynamic Physical Rehab, Inc.

             166.   It is highly improbable – to the point of impossibility – that Queral, who was

   nearly 70 years old, could have simultaneously served as medical director at four other clinics

   while also fulfilling his putative “medical director” role at Quality Diagnostic.

             167.   Martinez, Acebo Martinez, and Garcia used the façade of Queral’s phony

   “appointment” as Quality Diagnostic’s ersatz “medical director” to do indirectly what they were

   forbidden from doing directly – namely: (i) to operate a clinic without a legitimate medical

   director; (ii) to engage in unlicensed medical decision-making with respect to the Insureds who

   sought treatment at Quality Diagnostic; (iii) to permit health care services to be provided at




                                                    34
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 35 of 135



   Quality Diagnostic by individuals who lacked the proper licensure to perform the services; and

   (iv) to use Quality Diagnostic as a vehicle to submit a massive amount of fraudulent PIP billing

   to GEICO and other insurers.

          168.    Queral unlawfully permitted Martinez, Acebo Martinez, and Garcia to dictate

   every aspect of the manner in which Insureds would be treated at Quality Diagnostic, and to

   dictate every aspect of the manner in which health care services at Quality Diagnostic would be

   billed to GEICO and other insurers, because he sought to continue profiting from the

   Defendants’ fraudulent scheme.

   2.     Keane Never Fulfilled His Statutory Role as Medical Director

          169.    On or about October 1, 2017, Keane replaced Queral as the phony “medical

   director” of Quality Diagnostic.

          170.    Upon information and belief, Keane was receptive to accepting the role as Quality

   Diagnostic’s medical director because his advanced age and history of being subjected to

   professional discipline made it difficult for him to obtain legitimate, sufficiently-remunerative

   employment as a physician.

          171.    For instance, Keane was approximately 73 years old in October 2017, when he

   first began to falsely purport to serve as Quality Diagnostic’s “medical director”.

          172.    Moreover, as set forth above, Keane had – on two separate occasions – been

   publically reprimanded, fined, ordered to complete community service, and placed on probation

   by the Florida State Board of Medicine as punishment for professional misconduct, all of which

   was a matter of public record.

          173.    In order to circumvent Florida law and induce the Florida Agency for Health Care

   Administration to maintain Quality Diagnostic’s licensure and to permit Quality Diagnostic to




                                                   35
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 36 of 135



   operate as a clinic, Quality Diagnostic, Martinez, Acebo Martinez, and Garcia entered into a

   secret scheme with Keane whereby Keane agreed to falsely represent, to the AHCA, to the

   Insureds who sought treatment at Quality Diagnostic, and to the insurers including GEICO that

   received PIP claims from Quality Diagnostic, that he was the true medical director at Quality

   Diagnostic, and that he truly fulfilled the statutory requirements applicable to clinic medical

   directors at Quality Diagnostic.

             174.   However, Keane never genuinely served as medical director at Quality

   Diagnostic. Instead, from the beginning of his association with Quality Diagnostic as its phony

   “medical director”, Keane ceded all day-to-day decision-making and oversight regarding health

   care services at Quality Diagnostic, and the resulting billing, to Martinez, Acebo Martinez, and

   Garcia.

             175.   Keane never legitimately served as medical director at Quality Diagnostic,

   inasmuch as he never ensured that all health care practitioners at the clinic had active appropriate

   certification or licensure for the level of care being provided, never conducted systematic

   reviews of Quality Diagnostic’s billing to ensure that the billing was not fraudulent or unlawful,

   and never even made any attempt to discover the unlawful charges submitted through Quality

   Diagnostic, much less take any immediate corrective action. See Fla. Stat. § 400.9935(1).

             176.   In keeping with the fact that Keane never ensured that all health care practitioners

   at the clinic had active appropriate certification or licensure for the level of care provided,

   Keane’s testimony during a July 16, 2018 deposition indicated that Keane did not even know the

   name of the individual purporting to provide physical therapy services at Quality Diagnostic, and

   therefore did not ensure that this individual had active appropriate certification or licensure for

   the level of care provided.




                                                     36
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 37 of 135



          177.    In keeping with the fact that Keane never conducted a systematic review of

   Quality Diagnostic’s billing to ensure that the billing was not fraudulent or unlawful, and never

   even made any attempt to discover the unlawful charges submitted through Quality Diagnostic,

   Keane’s testimony during his July 16, 2018 deposition indicated that the first time Keane learned

   that he had been listed as having performed hundreds of hours of physical therapy services at

   Quality Diagnostic was at or around the time of the filing of GEICO’s original Complaint in this

   action in January 2018.

          178.    In further keeping with the fact that Keane never legitimately served as medical

   director at Quality Diagnostic, both Keane and Garcia were arrested for, among other things,

   engaging in a felonious scheme to defraud an automobile insurer during Keane’s putative

   “tenure” as medical director.

          179.    In reality, true authority over the provision of health care services through Quality

   Diagnostic, and the resulting billing – including the authority that would, at a legitimate clinic,

   be vested in the medical director – was held at all times by Martinez, Acebo Martinez, and

   Garcia, and by Garcia.

          180.    In keeping with the fact that Keane never legitimately served as medical director

   at Quality Diagnostic, simultaneous to his putative service as medical director of Quality

   Diagnostic, Keane purported to serve as the medical director at at least three other healthcare

   clinics: Golden Medical Center, Inc. (“Golden Medical Center”), JO Medical Center, Inc. (“JO

   Medical Center”), and Vida Rehabilitation Corp. (“Vida Rehab”).

          181.    It is highly improbable – to the point of impossibility – that Keane, who was 73

   years old, could have simultaneously served as medical director at three other clinics while also

   fulfilling his putative “medical director” role at Quality Diagnostic.




                                                    37
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 38 of 135



          182.    Martinez, Acebo Martinez, and Garcia used the façade of Keane’s phony

   “appointment” as Quality Diagnostic’s ersatz “medical director” to do indirectly what they were

   forbidden from doing directly – namely: (i) to operate a clinic without a legitimate medical

   director; (ii) to engage in unlicensed medical decision-making with respect to the Insureds who

   sought treatment at Quality Diagnostic; (iii) to permit health care services to be provided at

   Quality Diagnostic by individuals who lacked the proper licensure to perform the services; and

   (iv) to use Quality Diagnostic as a vehicle to submit a massive amount of fraudulent PIP billing

   to GEICO and other insurers.

          183.    Keane unlawfully permitted Martinez, Acebo Martinez, and Garcia to dictate

   every aspect of the manner in which Insureds would be treated at Quality Diagnostic, and to

   dictate every aspect of the manner in which health care services at Quality Diagnostic would be

   billed to GEICO and other insurers, because he sought to continue profiting from the

   Defendants’ fraudulent scheme.

   E.     The Fraudulent Misrepresentations Regarding the Identities of the Health Care
          Providers Rendering Services at Quality Diagnostic

          184.    In keeping with the fact that neither Queral nor Keane ever truly served as

   medical director at Quality Diagnostic, and never fulfilled the statutory obligations of a clinic

   medical director at Quality Diagnostic, Queral and Keane permitted Quality Diagnostic,

   Martinez, Acebo Martinez, and Garcia to routinely falsely represent the identities of the health

   care providers who rendered services at Quality Diagnostic, in order to obtain payment for the

   Fraudulent Services to which they otherwise would not be entitled.

          185.    The Defendants billed for a limited range of health care services through Quality

   Diagnostic, specifically: (i) purported initial patient examinations; (ii) purported follow-up

   patient examinations; and (iii) purported physical therapy services.



                                                   38
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 39 of 135



          186.    As set forth in Exhibit “1”, the purported physical therapy services constituted the

   vast majority of the services that the Defendants billed through Quality Diagnostic to GEICO.

          187.    Keane only occasionally was physically present at Quality Diagnostic, and did not

   personally perform – or even supervise – the physical therapy services that Quality Diagnostic

   purported to provide to Insureds.

          188.    All of the physical therapy services that were billed through Quality Diagnostic to

   GEICO were performed – to the extent that they were performed at all – by Viera, who was a

   completely unsupervised massage therapist, not a physical therapist.

          189.    As set forth above, prior to January 1, 2013, the No-Fault Law permitted health

   care services providers, including clinics, to collect PIP Benefits for massage therapy, so long as

   – among other things – the massage therapy was “provided, supervised, ordered, or prescribed”

   by a licensed physician, chiropractor, or dentist, or was provided in a properly licensed or

   accredited institutional setting. See 2012 Fla. ALS 197.

          190.    However – and again, as set forth above – in response to rampant PIP fraud

   involving massage therapists and massage, the No-Fault Law was amended, effective January 1,

   2013, to prohibit PIP reimbursement for massage or for services provided by unsupervised

   massage therapists. See 2012 Fla. ALS 197; see also Fla. Stat. § 627.736(1)(a)(5).

          191.    As a result, with respect to insurance policies issued after January 1, 2013, the

   No-Fault Law has prohibited Quality Diagnostic from recovering PIP Benefits for services –

   including but not limited to physical therapy services – provided by unsupervised massage

   therapists such as Viera.

          192.    What is more, and as set forth above, massage therapists may not practice

   physical therapy, or hold themselves out as being able to practice physical therapy, unless they




                                                   39
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 40 of 135



   have an actual license to practice physical therapy, as opposed to massage therapy. See Fla. Stat.

   § 486.028.

           193.   Viera was licensed as a massage therapist. He never was licensed as a physical

   therapist.

           194.   The Defendants were well-aware of the fact that Quality Diagnostic could not

   legally recover PIP Benefits for services provided by massage therapists such as Viera.

           195.   For example, the amendments to the No-Fault Law prohibiting PIP

   reimbursement for massage or for services provided by massage therapists were widely reported,

   as was the preceding legal struggle by various massage therapists and massage trade

   organizations to fight the amendments.

           196.   Therefore, the Defendants listed Keane as the treating provider for almost every

   single service that they purported to provide through Quality Diagnostic, including almost every

   individual physical therapy service that was billed through Quality Diagnostic to GEICO.

           197.   In fact, Keane was only occasionally physically present at Quality Diagnostic, and

   did not personally perform – or even supervise – the physical therapy services that Quality

   Diagnostic purported to provide to Insureds.

           198.   In keeping with the fact that Keane was physically present at Quality Diagnostic

   for only a few hours each week, and as set forth above, simultaneous to his “employment” at

   Quality Diagnostic, Keane also purported to serve as medical director at at least three additional

   health care clinics, including Golden Medical Center, JO Medical Center, and Vida Rehab.

           199.   What is more, simultaneous to his “employment” at Quality Diagnostic, Keane

   also purported to personally perform a massive number of health care services at not only




                                                  40
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 41 of 135



   Golden Medical Center, JO Medical Center, and Vida Rehab, but also at yet another health care

   clinic, Gonzalez Pain Center, Inc. (“Gonzalez Pain Center”).

          200.    Quality Diagnostic, Golden Medical Center, JO Medical Center, Gonzalez Pain

   Center, and Vida Rehab were separate health care clinics located in distinct facilities throughout

   the greater Miami area.

          201.    Between January 2017 and August 2017 – the same period when he was

   purporting to personally perform or directly supervise a massive number of health care services

   at Quality Diagnostic, and also to serve as “medical director” of Golden Medical Center, JO

   Medical Center, and Vida Rehab – Keane purported to personally perform hundreds of thousands

   of dollars’ worth of health care services that were billed to GEICO through Gonzalez Pain

   Center, JO Medical Center, and Vida Rehab, including:

          (i)     More than 300 hours of physical therapy services at Gonzalez Pain Center, which
                  accounted for more than $93,000.00 in billing to GEICO alone, and represented
                  all of the billing submitted by Gonzalez Pain Center to GEICO between January
                  2017 and August 2017.

          (ii)    More than 400 hours of physical therapy services at JO Medical Center, which
                  accounted for more than $139,000.00 in billing, and represented more than a third
                  of all the billing submitted by JO Medical Center to GEICO between January
                  2017 and August 2017.

          (iii)   More than 250 hours of physical therapy services at Vida Rehab, which accounted
                  for more than $146,000.00 in billing, and represented more than 70% of all the
                  billing submitted by Vida Rehab to GEICO between January 2017 and August
                  2017.

          202.    Altogether, between January 2017 and August 2017, GEICO received more than

   $378,000.00 in billing for services purportedly performed by Keane at Gonzalez Pain Center, JO

   Medical Center, and Vida Rehab, all while he was simultaneously purporting to perform or

   directly supervise thousands of hours of physical therapy services at Quality Diagnostic, and




                                                  41
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 42 of 135



   while he was simultaneously purporting to serve as “medical director” of Golden Medical

   Center, JO Medical Center, and Vida Rehab.

          203.    What is more, between January 2017 and August 2017, Keane purported to

   personally perform – or at least directly supervise – more than 1,200 hours of physical therapy

   services billed to GEICO through Quality Diagnostic – more than 98% of all the billing

   submitted by Quality Diagnostic to GEICO.

          204.    Even so, the Defendants submitted thousands of physical therapy charges to

   GEICO which falsely contended that Keane had performed or at least directly supervised the

   underlying physical therapy services, despite the fact that Keane could not possibly have

   performed or even directly supervised the physical therapy.

          205.    In fact, neither Keane nor any other physician or licensed physical therapist

   purportedly associated with Quality Diagnostic performed or even directly supervised any of the

   physical therapy services that were billed through Quality Diagnostic to GEICO and other

   insurers.

          206.    Instead, the underlying physical therapy services were unlawfully provided by

   Viera – who was a massage therapist, not a physical therapist – without any legitimate

   supervision by any licensed physician or physical therapist.

          207.    In keeping with the fact that the underlying physical therapy services were

   unlawfully provided by Viera (to the extent that they were provided at all), without any

   legitimate supervision by Keane or any other licensed physician or physical therapist, Keane

   would often be listed as having personally performed or directly supervised an impossible

   amount of physical therapy services in a given week at Quality Diagnostic, JO Medical Center,

   and Gonzalez Pain Center.




                                                  42
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 43 of 135



         208.    For example:

         (i)     Between Monday, June 5, 2017 and Friday, June 9, 2017, the Defendants
                 purported to provide 298 physical therapy treatments to 13 individual Insureds,
                 and falsely contended in the resulting bills to GEICO that Keane personally
                 performed or at least directly supervised every one of the treatments. In all, the
                 Defendants billed GEICO for more than 74 hours of physical therapy services
                 they purported to provide between June 5, 2017 and June 9, 2017, and falsely
                 contended that Keane personally performed or at least directly supervised all of
                 them. In reality, all of the underlying physical therapy services were performed –
                 to the extent they were performed at all – by Viera. In keeping with the fact that
                 Keane did not personally perform all of the physical therapy services, Keane was
                 also listed as the treating provider for more than 44 hours of physical therapy
                 services billed to GEICO through JO Medical Center, and more than 9 hours of
                 physical therapy services billed to GEICO through Gonzalez Pain Center, all for
                 services purportedly provided or at least directly supervised by Keane between
                 June 5, 2017 and June 9, 2017. In all, Keane purported to personally perform or at
                 least directly supervise 127 hours of physical therapy services within a single
                 week, between June 5, 2017 and June 9, 2017.

         (ii)    Between Monday, June 12, 2017 and Friday, June 16, 2017, the Defendants
                 purported to provide 374 physical therapy treatments to 19 individual Insureds,
                 and falsely contended in the resulting bills to GEICO that Keane personally
                 performed or at least directly supervised every one of the treatments. In all, the
                 Defendants billed GEICO for more than 93 hours of physical therapy services
                 they purported to provide between June 12, 2017 and June 16, 2017, and falsely
                 contended that Keane personally performed or at least directly supervised all of
                 them. In reality, all of the underlying physical therapy services were performed –
                 to the extent they were performed at all – by Viera. In keeping with the fact that
                 Keane did not personally perform all of the physical therapy services, Keane was
                 also listed as the treating provider for more than 48 hours of physical therapy
                 services billed to GEICO through JO Medical Center, and more than 24 hours of
                 physical therapy services billed to GEICO through Gonzalez Pain Center, all for
                 services purportedly provided or at least directly supervised by Keane between
                 June 12, 2017 and June 16, 2017. In all, Keane purported to personally perform or
                 at least directly supervise 165 hours of physical therapy services within a single
                 week, between June 12, 2017 and June 16, 2017.

         (iii)   Between Monday, June 19, 2017 and Friday, June 23, 2017, the Defendants
                 purported to provide 527 physical therapy treatments to 22 individual Insureds,
                 and falsely contended in the resulting bills to GEICO that Keane personally
                 performed or at least directly supervised every one of the treatments. In all, the
                 Defendants billed GEICO for more than 131 hours of physical therapy services
                 they purported to provide between June 19, 2017 and June 23, 2017, and falsely
                 contended that Keane personally performed or at least directly supervised all of
                 them. In reality, all of the underlying physical therapy services were performed –



                                                 43
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 44 of 135



                to the extent they were performed at all – by Viera. In keeping with the fact that
                Keane did not personally perform all of the physical therapy services, Keane was
                also listed as the treating provider for more than 40 hours of physical therapy
                services billed to GEICO through JO Medical Center, and more than 23 hours of
                physical therapy services billed to GEICO through Gonzalez Pain Center, all for
                services purportedly provided or at least directly supervised by Keane between
                June 19, 2017 and June 23, 2017. In all, Keane purported to personally perform or
                at least directly supervise 165 hours of physical therapy services within a single
                week, between June 19, 2017 and June 23, 2017.

         (iv)   Between Monday, June 26, 2017 and Friday, June 30, 2017, the Defendants
                purported to provide 542 physical therapy treatments to 22 individual Insureds,
                and falsely contended in the resulting bills to GEICO that Keane personally
                performed or at least directly supervised every one of the treatments. In all, the
                Defendants billed GEICO for more than 135 hours of physical therapy services
                they purported to provide between June 26, 2017 and June 30, 2017, and falsely
                contended that Keane personally performed or at least directly supervised all of
                them. In reality, all of the underlying physical therapy services were performed –
                to the extent they were performed at all – by Viera. In keeping with the fact that
                Keane did not personally perform all of the physical therapy services, Keane was
                also listed as the treating provider for more than 42 hours of physical therapy
                services billed to GEICO through JO Medical Center, and more than 32 hours of
                physical therapy services billed to GEICO through Gonzalez Pain Center, all for
                services purportedly provided or at least directly supervised by Keane between
                June 26, 2017 and June 30, 2017. In all, Keane purported to personally perform or
                at least directly supervise 209 hours of physical therapy services within a single
                week, between June 26, 2017 and June 30, 2017.

         (v)    Between Monday, July 10, 2017 and Friday, July 14, 2017, the Defendants
                purported to provide 560 physical therapy treatments to 27 individual Insureds,
                and falsely contended in the resulting bills to GEICO that Keane personally
                performed or at least directly supervised every one of the treatments. In all, the
                Defendants billed GEICO for more than 140 hours of physical therapy services
                they purported to provide between July 10, 2017 and July 14, 2017, and falsely
                contended that Keane personally performed or at least directly supervised all of
                them. In reality, all of the underlying physical therapy services were performed –
                to the extent they were performed at all – by Viera. In keeping with the fact that
                Keane did not personally perform all of the physical therapy services, Keane was
                also listed as the treating provider for more than 54 hours of physical therapy
                services billed to GEICO through JO Medical Center, and more than 33 hours of
                physical therapy services billed to GEICO through Gonzalez Pain Center, all for
                services purportedly provided or at least directly supervised by Keane between
                July 10, 2017 and July 14, 2017. In all, Keane purported to personally perform or
                at least directly supervise 227 hours of physical therapy services within a single
                week, between July 10, 2017 and July 14, 2017.




                                                44
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 45 of 135



         (vi)    Between Monday, July 17, 2017 and Friday, July 21, 2017, the Defendants
                 purported to provide 550 physical therapy treatments to 26 individual Insureds,
                 and falsely contended in the resulting bills to GEICO that Keane personally
                 performed or at least directly supervised every one of the treatments. In all, the
                 Defendants billed GEICO for more than 137 hours of physical therapy services
                 they purported to provide between July 17, 2017 and July 21, 2017, and falsely
                 contended that Keane personally performed or at least directly supervised all of
                 them. In reality, all of the underlying physical therapy services were performed –
                 to the extent they were performed at all – by Viera. In keeping with the fact that
                 Keane did not personally perform or even directly supervise all of the physical
                 therapy services, Keane was also listed as the treating provider for more than 55
                 hours of physical therapy services billed to GEICO through JO Medical Center,
                 and more than 14 hours of physical therapy services billed to GEICO through
                 Gonzalez Pain Center, all for services purportedly provided or at least directly
                 supervised by Keane between July 17, 2017 and July 21, 2017. In all, Keane
                 purported to personally perform or at least directly supervise 206 hours of
                 physical therapy services within a single week, between July 17, 2017 and July
                 21, 2017.

         (vii)   Between Monday, July 24, 2017 and Friday, July 28, 2017, the Defendants
                 purported to provide 589 physical therapy treatments to 30 individual Insureds,
                 and falsely contended in the resulting bills to GEICO that Keane personally
                 performed or at least directly supervised every one of the treatments. In all, the
                 Defendants billed GEICO for more than 147 hours of physical therapy services
                 they purported to provide between July 24, 2017 and July 28, 2017, and falsely
                 contended that Keane personally performed or at least directly supervised all of
                 them. In reality, all of the underlying physical therapy services were performed –
                 to the extent they were performed at all – by Viera. In keeping with the fact that
                 Keane did not personally perform or even directly supervise all of the physical
                 therapy services, Keane was also listed as the treating provider for more than 35
                 hours of physical therapy services billed to GEICO through JO Medical Center,
                 and more than 3 hours of physical therapy services billed to GEICO through
                 Gonzalez Pain Center, all for services purportedly provided or at least directly
                 supervised by Keane between July 24, 2017 and July 28, 2017. In all, Keane
                 purported to personally perform or at least directly supervise 185 hours of
                 physical therapy services within a single week, between July 24, 2017 and July
                 28, 2017.

         (viii) Between Monday, July 31, 2017 and Friday, August 4, 2017, the Defendants
                purported to provide 441 physical therapy treatments to 27 individual Insureds,
                and falsely contended in the resulting bills to GEICO that Keane personally
                performed or at least directly supervised every one of the treatments. In all, the
                Defendants billed GEICO for more than 110 hours of physical therapy services
                they purported to provide between July 31, 2017 and August 4, 2017, and falsely
                contended that Keane personally performed or at least directly supervised all of
                them. In reality, all of the underlying physical therapy services were performed –



                                                 45
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 46 of 135



                 to the extent they were performed at all – by Viera. In keeping with the fact that
                 Keane did not personally perform or even directly supervise all of the physical
                 therapy services, Keane was also listed as the treating provider for more than 33
                 hours of physical therapy services billed to GEICO through JO Medical Center,
                 all for services purportedly provided or at least directly supervised by Keane
                 between July 31, 2017 and August 4, 2017. In all, Keane purported to personally
                 perform or at least directly supervise 143 hours of physical therapy services
                 within a single week, between July 31, 2017 and August 4, 2017.

          209.   These are only representative examples. In the claims for physical therapy

   services that are identified in Exhibit “1”, the Defendants routinely falsely represented that

   Keane had performed – or at least directly supervised – between 75 and 100 hours of physical

   therapy services in a single week in which Keane was also listed as having performed – or at

   least directly supervised – many more hours of physical therapy services at JO Medical Center

   and Gonzalez Pain Center.

          210.   It is improbable, to the point of impossibility, that Keane routinely performed or

   directly supervised such a high volume of physical therapy services in individual weeks.

          211.   In keeping with the fact that Keane could not have personally performed – or at

   least directly supervised – all of the physical therapy services billed to GEICO through Quality

   Diagnostic, Keane would often purport to personally perform – or at least directly supervise – an

   impossible number of hours of physical therapy services in a given day.

          212.   For instance:

          (i)    On June 13, 2017, Garcia – at the direction of her co-Defendants – falsely listed
                 Keane as having performed – or at least directly supervised – more than 18 hours
                 of physical therapy services to 13 individual Insureds at Quality Diagnostic. That
                 same day, Keane was listed as having performed, or at least directly supervised:
                 (a) more than 13 hours of physical therapy services at JO Medical Center; and (b)
                 more than five hours of physical therapy services at Gonzalez Pain Center. In all,
                 Keane was falsely listed as having performed – or at least directly supervised –
                 more than 36 hours of physical therapy services, at three different locations, in a
                 single day.




                                                  46
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 47 of 135



         (ii)    On June 21, 2017, Garcia – at the direction of her co-Defendants – falsely listed
                 Keane was listed as having performed – or at least directly supervised – more than
                 20 hours of physical therapy services to 20 individual Insureds. That same day,
                 Keane was listed as having performed, or at least directly supervised: (a) more
                 than seven hours of physical therapy services at JO Medical Center; and (b) five
                 hours of physical therapy services at Gonzalez Pain Center. In all, Keane was
                 falsely listed as having performed – or at least directly supervised – more than 32
                 hours of physical therapy services, at three different locations, in a single day.

         (iii)   On June 22, 2017, Garcia – at the direction of her co-Defendants – falsely listed
                 Keane was listed as having performed – or at least directly supervised – more than
                 28 hours of physical therapy services to 19 individual Insureds. That same day,
                 Keane was listed as having performed, or at least directly supervised: (a) 12 hours
                 of physical therapy services at JO Medical Center; and (b) five hours of physical
                 therapy services at Gonzalez Pain Center. In all, Keane was falsely listed as
                 having performed – or at least directly supervised – more than 45 hours of
                 physical therapy services, at three different locations, in a single day.

         (iv)    On June 28, 2017, Garcia – at the direction of her co-Defendants – falsely listed
                 Keane was listed as having performed – or at least directly supervised – more than
                 29 hours of physical therapy services to 19 individual Insureds. That same day,
                 Keane was listed as having performed, or at least directly supervised: (a) more
                 than 10 hours of physical therapy services at JO Medical Center; and (b) more
                 than seven hours of physical therapy services at Gonzalez Pain Center. In all,
                 Keane was falsely listed as having performed – or at least directly supervised –
                 more than 46 hours of physical therapy services, at three different locations, in a
                 single day.

         (v)     On July 5, 2017, Garcia – at the direction of her co-Defendants – falsely listed
                 Keane was listed as having performed – or at least directly supervised – more than
                 31 hours of physical therapy services to 22 individual Insureds. That same day,
                 Keane was listed as having performed, or at least directly supervised: (a) nine
                 hours of physical therapy services at JO Medical Center; and (b) nine hours of
                 physical therapy services at Gonzalez Pain Center. In all, Keane was falsely listed
                 as having performed – or at least directly supervised – more than 49 hours of
                 physical therapy services, at three different locations, in a single day.

         (vi)    On July 6, 2017, Garcia – at the direction of her co-Defendants – falsely listed
                 Keane was listed as having performed – or at least directly supervised – 30 hours
                 of physical therapy services to 22 individual Insureds. That same day, Keane was
                 listed as having performed, or at least directly supervised: (a) nine hours of
                 physical therapy services at JO Medical Center; and (b) nine hours of physical
                 therapy services at Gonzalez Pain Center. In all, Keane was falsely listed as
                 having performed – or at least directly supervised – more than 49 hours of
                 physical therapy services, at three different locations, in a single day.




                                                 47
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 48 of 135



          (vii)   On July 7, 2017, Garcia – at the direction of her co-Defendants – falsely listed
                  Keane as having performed – or at least directly supervised – more than 31 hours
                  of physical therapy services to 21 individual Insureds at Quality Diagnostic. That
                  same day, Keane was listed as having performed, or at least directly supervised:
                  (a) 11 hours of physical therapy services at JO Medical Center; and (b) six hours
                  of physical therapy services at Gonzalez Pain Center. In all, Keane was falsely
                  listed as having performed – or at least directly supervised – more than 48 hours
                  of physical therapy services, at three different locations, in a single day.

          (viii) On July 10, 2017, Garcia – at the direction of her co-Defendants – falsely listed
                 Keane as having performed – or at least directly supervised – more than 30 hours
                 of physical therapy services to 21 individual insureds at Quality Diagnostic. That
                 same day, Keane was listed as having performed, or at least directly supervised:
                 (a) more than 10 hours of physical therapy services at JO Medical Center; and (b)
                 more than eight hours of physical therapy services at Gonzalez Pain Center. In all,
                 Keane was falsely listed as having performed – or at least directly supervised –
                 more than 48 hours of physical therapy services, at three different locations, in a
                 single day.

          (ix)    On July 13, 2017, Garcia – at the direction of her co-Defendants – falsely listed
                  Keane as having performed – or at least directly supervised – more than 31 hours
                  of physical therapy services to 23 individual insureds at Quality Diagnostic. That
                  same day, Keane was listed as having performed, or at least directly supervised:
                  (a) more than 10 hours of physical therapy services at JO Medical Center; and (b)
                  more than five hours of physical therapy services at Gonzalez Pain Center. In all,
                  Keane was falsely listed as having performed – or at least directly supervised –
                  more than 46 hours of physical therapy services, at three different locations, in a
                  single day.

          (x)     On July 17, 2017, Garcia – at the direction of her co-Defendants – falsely listed
                  Keane as having performed - or at least directly supervised – more than 30 hours
                  of physical therapy services to 22 individual Insureds at Quality Diagnostic. That
                  same day, Keane was listed as having performed, or at least directly supervised:
                  (a) more than 13 hours of physical therapy services at JO Medical Center; and (b)
                  more than two hours of physical therapy services at Gonzalez Pain Center. In all,
                  Keane was falsely listed as having performed – or at least directly supervised –
                  more than 45 hours of physical therapy services, at three different locations, in a
                  single day.

          213.    These are only representative examples. Keane routinely purported to personally

   perform – or at least directly supervise –an impossible number of hours of physical therapy

   services, at three separate locations, on individual dates.




                                                    48
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 49 of 135



          214.    Upon information and belief, the fraudulent billing for physical therapy services

   that the Defendants submitted or caused to be submitted through Quality Diagnostic to GEICO

   constituted only a fraction of the total fraudulent billing for physical therapy services that the

   Defendants submitted through Quality Diagnostic to all of the automobile insurers in the Florida

   automobile insurance market.

          215.    Similarly, upon information and belief, the billing for physical therapy services

   submitted through JO Medical Center and Gonzalez Pain Center constituted only a fraction of

   the total billing for physical therapy services submitted through JO Medical Center and Gonzalez

   Pain Center to all of the automobile insurers in the Florida automobile insurance market.

          216.    GEICO is only one of the automobile insurance companies doing business in the

   Florida automobile insurance market.

          217.    It is extremely improbable, to the point of impossibility, that the Defendants, JO

   Medical Center, and Gonzalez Pain Center only submitted fraudulent billing to GEICO, and did

   not simultaneously bill other automobile insurers.

          218.    Thus, upon information and belief, the massive, impossible number of physical

   therapy services that Keane purported to directly supervise or provide to GEICO Insureds on

   individual dates of service, including the dates of service identified above, constituted only a

   fraction of the total number of physical therapy services that Keane purported to directly

   supervise or provide, including to individuals insured by companies other than GEICO, on those

   same dates of service.

          219.    In fact, Keane did not perform or directly supervise any of the physical therapy

   services that were billed through Quality Diagnostic to GEICO.




                                                  49
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 50 of 135



          220.    What is more, Quality Diagnostic did not actually provide any legitimate physical

   therapy services to GEICO Insureds.

          221.    Rather: (i) all of the putative “physical therapy” services that the Defendants

   purported to provide through Quality Diagnostic to Insureds were performed, to the extent that

   they were performed at all, by Viera, rather than by Keane; (ii) Keane did not even legitimately

   supervise the putative “physical therapy” services that were billed through Quality Diagnostic to

   GEICO; and (iii) none of the putative “physical therapy” services that were billed through

   Quality Diagnostic to GEICO actually constituted physical therapy, because Viera is not and

   never has been licensed as a physical therapist.

          222.    As set forth above, the No-Fault Law’s billing requirements provide – among

   other things – that all PIP billing must comply with the instructions promulgated by the Centers

   for Medicare & Medicaid Services for the completion of HCFA-1500 forms. See Fla. Stat. §

   627.736.

          223.    All of the billing that the Defendants submitted through Quality Diagnostic to

   GEICO, including the billing for putative physical therapy services, was submitted on HCFA-

   1500 forms.

          224.    Pursuant to the instructions promulgated by the Centers for Medicare & Medicaid

   Services for the completion of HCFA-1500 forms, the name of the health care provider who

   actually rendered or directly supervised the underlying physical therapy treatment must be listed

   on the HCFA-1500 form. See, e.g., Medicare Claims Processing Manual, Chapter 26 –

   Completing and Processing Form CMS-1500 Data Set.

          225.    To “directly supervise” a physical therapy treatment, a physician “must be present

   in the office suite and immediately available to furnish assistance and direction throughout the




                                                      50
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 51 of 135



   performance of the procedure. It does not mean that the physician must be present in the room

   when the procedure is performed.” See, e.g., Medicare Claims Processing Manual, Chapter 26 –

   Completing and Processing Form CMS-1500 Data Set, citing 42 C.F.R. 410.32.

          226.      Pursuant to the instructions promulgated by the Centers for Medicare & Medicaid

   Services for the completion of HCFA-1500 forms, to the extent that a physician is not actually

   “directly supervising” a physical therapy treatment, then the actual name of the person who is

   actually performing the physical therapy treatment must be listed on the HCFA-1500 form. See,

   e.g., Medicare Claims Processing Manual, Chapter 26 – Completing and Processing Form CMS-

   1500 Data Set.

          227.      The Defendants were well-aware of the fact that – because Viera was an

   unsupervised massage therapist, rather than a physical therapist – Quality Diagnostic could not

   recover PIP Benefits for any services that Viera purported to provide.

          228.      As a result, and in order to conceal the fact that Viera provided –without any

   legitimate supervision by Keane – all of the “physical therapy” services that were unlawfully

   billed through Quality Diagnostic to GEICO, the Defendants deliberately omitted any reference

   to Viera on the HCFA-1500 forms that they used to bill for the putative physical therapy

   services.

          229.      Instead, in the claims for physical therapy services identified in Exhibit “1”, the

   Defendants falsely listed Keane on the HCFA-1500 forms as the supposed provider or direct

   supervisor of the physical therapy services.

          230.      For example:

          (i)       On or about June 12, 2017, the Defendants submitted 13 HCFA-1500 forms to
                    GEICO, constituting bills for physical therapy services that purportedly were
                    provided through Quality Diagnostic to an Insured named EA on various dates of
                    service in May-June 2017. All of these HCFA-1500 forms falsely represented that



                                                    51
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 52 of 135



                 Keane performed, or at least directly supervised, the pertinent physical therapy
                 services, and the Defendants deliberately omitted any reference to Viera from the
                 HCFA-1500 forms.

         (ii)    On or about June 12, 2017, the Defendants submitted 11 HCFA-1500 forms to
                 GEICO, constituting bills for physical therapy services that purportedly were
                 provided through Quality Diagnostic to an Insured named CM on various dates of
                 service in May-June 2017. All of these HCFA-1500 forms falsely represented that
                 Keane performed, or at least directly supervised, the pertinent physical therapy
                 services, and the Defendants deliberately omitted any reference to Viera from the
                 HCFA-1500 forms.

         (iii)   On or about June 12, 2017, the Defendants submitted 13 HCFA-1500 forms to
                 GEICO, constituting bills for physical therapy services that purportedly were
                 provided through Quality Diagnostic to an Insured named MB on various dates of
                 service in May-June 2017. All of these HCFA-1500 forms falsely represented that
                 Keane performed, or at least directly supervised, the pertinent physical therapy
                 services, and the Defendants deliberately omitted any reference to Viera from the
                 HCFA-1500 forms.

         (iv)    On or about June 26, 2017, the Defendants submitted 13 HCFA-1500 forms to
                 GEICO, constituting bills for physical therapy services that purportedly were
                 provided through Quality Diagnostic to an Insured named JR on various dates of
                 service in June 2017. All of these HCFA-1500 forms falsely represented that
                 Keane performed, or at least directly supervised, the pertinent physical therapy
                 services, and the Defendants deliberately omitted any reference to Viera from the
                 HCFA-1500 forms.

         (v)     On or about July 3, 2017, the Defendants submitted 12 HCFA-1500 forms to
                 GEICO, constituting bills for physical therapy services that purportedly were
                 provided through Quality Diagnostic to an Insured named RE on various dates of
                 service in July 2017. All of these HCFA-1500 forms falsely represented that
                 Keane performed, or at least directly supervised, the pertinent physical therapy
                 services, and the Defendants deliberately omitted any reference to Viera from the
                 HCFA-1500 forms.

         (vi)    On or about July 5, 2017, the Defendants submitted 14 HCFA-1500 forms to
                 GEICO, constituting bills for physical therapy services that purportedly were
                 provided through Quality Diagnostic to an Insured named YO on various dates of
                 service in July 2017. All of these HCFA-1500 forms falsely represented that
                 Keane performed, or at least directly supervised, the pertinent physical therapy
                 services, and the Defendants deliberately omitted any reference to Viera from the
                 HCFA-1500 forms.

         (vii)   On or about July 10, 2017, the Defendants submitted 11 HCFA-1500 forms to
                 GEICO, constituting bills for physical therapy services that purportedly were



                                                52
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 53 of 135



                 provided through Quality Diagnostic to an Insured named AO on various dates of
                 service in June-July 2017. All of these HCFA-1500 forms falsely represented that
                 Keane performed, or at least directly supervised, the pertinent physical therapy
                 services, and the Defendants deliberately omitted any reference to Viera from the
                 HCFA-1500 forms.

         (viii) On or about July 10, 2017, the Defendants submitted 14 HCFA-1500 forms to
                GEICO, constituting bills for physical therapy services that purportedly were
                provided through Quality Diagnostic to an Insured named IB on various dates of
                service in June-July 2017. All of these HCFA-1500 forms falsely represented that
                Keane performed, or at least directly supervised, the pertinent physical therapy
                services, and the Defendants deliberately omitted any reference to Viera from the
                HCFA-1500 forms.

         (ix)    On or about July 10, 2017, the Defendants submitted nine HCFA-1500 forms to
                 GEICO, constituting bills for physical therapy services that purportedly were
                 provided through Quality Diagnostic to an Insured named YL on various dates of
                 service in June-July 2017. All of these HCFA-1500 forms falsely represented that
                 Keane performed, or at least directly supervised, the pertinent physical therapy
                 services, and the Defendants deliberately omitted any reference to Viera from the
                 HCFA-1500 forms.

         (x)     On or about July 14, 2017, the Defendants submitted 13 HCFA-1500 forms to
                 GEICO, constituting bills for physical therapy services that purportedly were
                 provided through Quality Diagnostic to an Insured named RR on various dates of
                 service in June-July 2017. All of these HCFA-1500 forms falsely represented that
                 Keane performed, or at least directly supervised, the pertinent physical therapy
                 services, and the Defendants deliberately omitted any reference to Viera from the
                 HCFA-1500 forms.

         (xi)    On or about July 21, 2017, the Defendants submitted 12 HCFA-1500 forms to
                 GEICO, constituting bills for physical therapy services that purportedly were
                 provided through Quality Diagnostic to an Insured named MR on various dates of
                 service in June-July 2017. All of these HCFA-1500 forms falsely represented that
                 Keane performed, or at least directly supervised, the pertinent physical therapy
                 services, and the Defendants deliberately omitted any reference to Viera from the
                 HCFA-1500 forms.

         (xii)   On or about July 31, 2017, the Defendants submitted 13 HCFA-1500 forms to
                 GEICO, constituting bills for physical therapy services that purportedly were
                 provided through Quality Diagnostic to an Insured named OC on various dates of
                 service in July 2017. All of these HCFA-1500 forms falsely represented that
                 Keane performed, or at least directly supervised, the pertinent physical therapy
                 services, and the Defendants deliberately omitted any reference to Viera from the
                 HCFA-1500 forms.




                                                53
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 54 of 135



          (xiii) On or about August 4, 2017, the Defendants submitted 13 HCFA-1500 forms to
                 GEICO, constituting bills for physical therapy services that purportedly were
                 provided through Quality Diagnostic to an Insured named JR on various dates of
                 service in July 2017. All of these HCFA-1500 forms falsely represented that
                 Keane performed, or at least directly supervised, the pertinent physical therapy
                 services, and the Defendants deliberately omitted any reference to Viera from the
                 HCFA-1500 forms.

          (xiv)   On or about August 7, 2017, the Defendants submitted 12 HCFA-1500 forms to
                  GEICO, constituting bills for physical therapy services that purportedly were
                  provided through Quality Diagnostic to an Insured named DA on various dates of
                  service in July-August 2017. All of these HCFA-1500 forms falsely represented
                  that Keane performed, or at least directly supervised, the pertinent physical
                  therapy services, and the Defendants deliberately omitted any reference to Viera
                  from the HCFA-1500 forms.

          (xv)    On or about August 14, 2017, the Defendants submitted 10 HCFA-1500 forms to
                  GEICO, constituting bills for physical therapy services that purportedly were
                  provided through Quality Diagnostic to an Insured named JP on various dates of
                  service in July-August 2017. All of these HCFA-1500 forms falsely represented
                  that Keane performed, or at least directly supervised, the pertinent physical
                  therapy services, and the Defendants deliberately omitted any reference to Viera
                  from the HCFA-1500 forms.

          231.    These are only representative examples. In all of the claims for physical therapy

   services that are identified in Exhibit “1”, the Defendants falsely represented in the HCFA-1500

   forms they submitted to GEICO that Keane had performed or at least directly supervised the

   underlying physical therapy services, when in fact the services were performed by Viera, to the

   extent that they were performed at all, without any legitimate supervision by Keane.

          232.    Garcia knowingly prepared and submitted virtually all of the fraudulent billing

   that was submitted through Quality Diagnostic to GEICO, including the charges in the claims

   identified in Exhibit “1”.

          233.    For example, in sworn responses to interrogatories in the Benefica Action, dated

   June 15, 2017, Benefica and its putative owner, El Coro, stated that the only person who




                                                  54
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 55 of 135



   provided Benefica with billing services between 2008 and 2016 was Garcia, whom Benefica and

   El Coro identified as Benefica’s full-time “office manager”.

          234.    Upon information and belief, and in keeping with the fact that the operations of

   Benefica and Quality Diagnostic were virtually identical, beginning in 2017, Garcia began to

   serve as the “office manager” and biller at Quality Diagnostic.

          235.    It is improbable, to the point of impossibility, that – over the course of almost a

   combined decade as Benefica’s and then Quality Diagnostic’s putative full-time “office

   manager” and biller – Garcia was unaware of the fact that the pertinent services were performed

   by unlicensed massage therapists, without any legitimate supervision by a medical doctor or

   licensed physical therapist.

          236.    In the claims for physical therapy services identified in Exhibit “1”, the

   Defendants routinely fraudulently misrepresented that the physical therapy services were

   lawfully provided and reimbursable, when in fact they were neither lawfully provided nor

   reimbursable, because:

          (i)     the putative physical therapy services were illegally performed – to the extent
                  they were performed at all – by Viera, a massage therapist, without any
                  supervision by any licensed physicians or physical therapists, in contravention of
                  Florida law;

          (ii)    Quality Diagnostic could not lawfully recover PIP Benefits for the putative
                  physical therapy services, because they were illegally performed without
                  supervision by Viera, in contravention of Florida law; and

          (iii)   the Defendants systematically fraudulently misrepresented and concealed the
                  identities of the individuals who performed the putative physical therapy services
                  in their billing for the putative “physical therapy” services.

          237.    The Defendants routinely fraudulently misrepresented to GEICO that Keane had

   performed or at least directly supervised the underlying physical therapy services because they

   knew that, were they to accurately represent that the underlying physical therapy services had



                                                   55
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 56 of 135



   been performed unsupervised by Viera, the charges would have been unreimburseable and

   GEICO would not have remitted payment for these services.

          238.    These fraudulent misrepresentations and acts of fraudulent concealment

   demonstrate that Quality Diagnostic was operated without a legitimate medical director.

          239.    For instance, Queral and Keane – who at all relevant times purported to serve as

   the “medical directors” at Quality Diagnostic – did not, and could not have, “[c]onduct[ed]

   systematic reviews of clinic billings to ensure that the billings are not fraudulent or unlawful.”

   See Fla. Stat. § 400.9935(1).

          240.    Nor, for that matter, did Queral or Keane “[e]nsure that all practitioners providing

   health care services or supplies to patients maintain[ed] a current active and unencumbered

   Florida license”, or “[e]nsure that all health care practitioners at the clinic [had] active

   appropriate certification or licensure for the level of care being provided.” See Fla. Stat. §

   400.9935(1).

          241.    Had Queral or Keane actually fulfilled their statutory role as medical director at

   Quality Diagnostic, they would have noted – among other things – that the Defendants routinely

   fraudulently represented in Quality Diagnostic’s billing that the physical therapy services were

   performed or at least directly supervised by Keane.

          242.    Had Queral or Keane actually fulfilled their statutory role as medical director at

   Quality Diagnostic, they would have noted – among other things – that the Defendants routinely

   fraudulently concealed the fact that the physical therapy services were provided without any

   legitimate supervision – to the extent that they were provided at all – by Viera, who was a

   massage therapist and not a physical therapist, and therefore were unreimbursable under the No-

   Fault Law.




                                                   56
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 57 of 135



          243.    Had Queral or Keane actually fulfilled their statutory role as medical director at

   Quality Diagnostic, they would have noted – among other things – that all of the individuals

   providing physical therapy services had active appropriate licensure to perform physical therapy

   services.

          244.    Queral and Keane did none of these things, because they never actually served as

   a legitimate medical director at Quality Diagnostic in the first instance, rendering Quality

   Diagnostic ineligible to collect PIP Benefits in the first instance.

   F.     The Defendants’ Fraudulent Treatment and Billing Protocol

          245.    In the claims identified in Exhibit “1”, virtually all of the Insureds whom the

   Defendants purported to treat at Quality Diagnostic were involved in minor, low-speed, low-

   impact “fender-bender” accidents, to the extent that they were involved in any actual accidents at

   all.

          246.    Concomitantly, in the claims identified in Exhibit “1”, almost none of the

   Insureds whom the Defendants purported to treat at Quality Diagnostic suffered from any

   significant injuries or health problems as a result of the relatively minor accidents they

   experienced or purported to experience.

          247.    Even so, in the claims identified in Exhibit “1”, the Defendants purported to

   subject virtually every Insured to a medically unnecessary course of “treatment” that was

   provided pursuant to a pre-determined, fraudulent protocol designed to maximize the billing that

   they could submit to insurers, including GEICO, rather than to treat or otherwise benefit the

   Insureds who purportedly were subjected to it.

          248.    The Defendants purported to provide their pre-determined fraudulent treatment

   protocol to the Insureds in the claims identified in Exhibit “1” without regard for the Insureds’




                                                     57
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 58 of 135



   individual symptoms or presentment, or – in most cases – the total absence of any actual medical

   problems arising from any actual automobile accidents.

           249.    Each step in the Defendants’ fraudulent treatment protocol was designed to

   falsely reinforce the rationale for the previous step and provide a false justification for the

   subsequent step, and thereby permit the Defendants to generate and falsely justify the maximum

   amount of fraudulent PIP billing for each Insured.

           250.    No legitimate physician, physical therapist, clinic, or other health care provider

   would permit the fraudulent treatment and billing protocol described below to proceed under his,

   her, or its auspices.

           251.    The Defendants permitted the fraudulent treatment and billing protocol described

   below to proceed under their auspices because: (i) Quality Diagnostic was, at all relevant times,

   operating in violation of the Clinic Act, without a legitimate medical director who legitimately

   fulfilled his statutory duties as medical director; (ii) all decision-making with respect to medical

   care and billing at Quality Diagnostic was, at all relevant times, vested entirely with Martinez,

   Acebo Martinez, and Garcia in violation of Florida law; (iii) virtually all of the putative

   “physical therapy” services that purportedly were provided to Insureds at Quality Diagnostic

   were provided – to the extent that they were provided at all – by Viera, a massage therapist

   without legitimate oversight and supervision, rather than by licensed physical therapists, in

   further violation of Florida law; and (iv) the Defendants sought to profit from the fraudulent

   billing they submitted to GEICO and other insurers.




                                                   58
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 59 of 135



   1.      The Fraudulent Charges for Initial Examinations

           252.    As an initial step in the Defendants’ fraudulent treatment and billing protocol,

   Quality Diagnostic, Queral, Keane, Martinez, and Acebo Martinez purported to provide each of

   the Insureds in the claims identified in Exhibit “1” with a putative initial examination.

           253.    Keane purported to personally perform virtually all of the initial examinations in

   the claims identified in Exhibit “1”.

           254.    As set forth in Exhibit “1”, Garcia, Martinez, Acebo Martinez, Queral, Keane, and

   Quality Diagnostic then billed the initial examinations to GEICO under CPT code 99203,

   resulting in charges of $250.00 for each initial examination that Keane purported to perform.

           255.    In the claims for initial examinations identified in Exhibit “1”, the charges for the

   initial examinations were fraudulent in that they misrepresented Quality Diagnostic’s eligibility

   to collect PIP Benefits in the first instance.

           256.    In fact, and as set forth above, Quality Diagnostic never was eligible to collect

   PIP Benefits, inasmuch as it was operated in violation of the licensing and operating

   requirements set forth in the Clinic Act.

           257.    As set forth below, the charges for the initial examinations identified in Exhibit

   “1” also were fraudulent in that they misrepresented the nature and extent of the initial

   examinations.

   a.      Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems

           258.    As set forth above, the No-Fault Law’s billing requirements provide that all PIP

   billing must – among other things – comply with the guidelines promulgated by the American

   Medical Association (“AMA”) in connection with the use of current procedural terminology, or

   CPT, codes. See Fla. Stat. § 627.736.




                                                    59
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 60 of 135



          259.    The primary guidelines promulgated by the AMA for the use of CPT codes are

   contained in the AMA’s CPT Assistant.

          260.    Pursuant to the CPT Assistant, the use of CPT code 99203 to bill for an initial

   patient examination represents that the Insured presented with problems of moderate severity.

          261.    The CPT Assistant provides various clinical examples of the types of presenting

   problems that qualify as moderately severe, and thereby justify the use of CPT code 99203 to bill

   for an initial patient examination.

          262.    For example, the CPT Assistant provides the following clinical examples of

   presenting problems that might support the use of CPT code 99203 to bill for an initial patient

   examination:

          (i)     Office visit for initial evaluation of a 48-year-old man with recurrent low back
                  pain radiating to the leg. (General Surgery)

          (ii)    Initial office evaluation of 49-year-old male with nasal obstruction. Detailed exam
                  with topical anesthesia. (Plastic Surgery)

          (iii)   Initial office evaluation for diagnosis and management of painless gross
                  hematuria in new patient, without cystoscopy. (Internal Medicine)

          (iv)    Initial office visit for evaluation of 13-year-old female with progressive scoliosis.
                  (Physical Medicine and Rehabilitation)

          (v)     Initial office visit with couple for counseling concerning voluntary vasectomy for
                  sterility. Spent 30 minutes discussing procedure, risks and benefits, and answering
                  questions. (Urology)

          263.    Thus, pursuant to the CPT Assistant, the moderately severe presenting problems

   that could support the use of CPT code 99203 to bill for an initial patient examination typically

   are either chronic and relatively serious problems, acute problems requiring immediate invasive

   treatment, or issues that legitimately require physician counseling.




                                                   60
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 61 of 135



          264.    By contrast, to the extent that the Insureds in the claims identified in Exhibit “1”

   had any presenting problems at all as the result of their minor automobile accidents, the problems

   virtually always were low severity soft tissue injuries such as sprains and strains.

          265.    For instance, and in keeping with the fact that the Insureds in the claims identified

   in Exhibit “1” either had no presenting problems at all as the result of their minor automobile

   accidents, or else problems of low severity, in the vast majority of the claims identified in

   Exhibit “1” the Insureds did not seek treatment at any hospital as the result of their accidents.

          266.    Furthermore, in the vast majority of the claims identified in Exhibit “1”,

   contemporaneous police reports indicated that the underlying accidents involved low-speed, low-

   impact collisions, that the Insureds’ vehicles were drivable following the accidents, and that no

   one was injured in the accidents.

          267.    Even so, in the claims for initial examinations identified in Exhibit “1”, Garcia,

   Martinez, Acebo Martinez, Queral, Keane, and Quality Diagnostic routinely billed for the

   putative initial examinations using CPT code 99203, and thereby falsely represented that the

   Insureds presented with problems of moderate severity.

          268.    For example:

          (i)     On May 10, 2017, an Insured named NJ was involved in an automobile accident.
                  The contemporaneous police report indicates that the accident was a low-speed,
                  low-impact collision, and that NJ’s vehicle was drivable following the accident.
                  The police report further indicated that NJ was not injured and did not complain
                  of any pain at the scene. In keeping with the fact that NJ was not injured, she did
                  not visit any hospital following the accident. To the extent that NJ experienced
                  any health problems at all as the result of the minor accident, they were of low
                  severity. Even so, following a purported initial examination on May 12, 2017,
                  Garcia, Martinez, Acebo Martinez, Keane, Queral, and Quality Diagnostic billed
                  GEICO for the initial examination using CPT code 99203, and thereby falsely
                  represented that NJ presented with moderately severe health problems as the
                  result of the minor accident.




                                                    61
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 62 of 135



         (ii)    On May 10, 2017, an Insured named CL was involved in an automobile accident.
                 The contemporaneous police report indicates that the accident was a low-speed,
                 low-impact collision, and that CL’s vehicle was drivable following the accident.
                 The police report further indicated that CL was not injured and did not complain
                 of any pain at the scene. In keeping with the fact that CL was not injured, he did
                 not visit any hospital following the accident. To the extent that CL experienced
                 any health problems at all as the result of the minor accident, they were of low
                 severity. Even so, following a purported initial examination on May 12, 2017,
                 Garcia, Martinez, Acebo Martinez, Keane, Queral, and Quality Diagnostic billed
                 GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that CL presented with moderately severe health problems as the
                 result of the minor accident.

         (iii)   On May 15, 2017, an Insured named SD was involved in an automobile accident.
                 The contemporaneous police report indicates that the accident was a low-speed,
                 low-impact collision, and that SD’s vehicle was drivable following the accident.
                 The police report further indicated that SD was not injured and did not complain
                 of any pain at the scene. In keeping with the fact that SD was not injured, she did
                 not visit any hospital following the accident. To the extent that SD experienced
                 any health problems at all as the result of the minor accident, they were of low
                 severity. Even so, following a purported initial examination on May 17, 2017,
                 Garcia, Martinez, Acebo Martinez, Keane, Queral, and Quality Diagnostic billed
                 GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that SD presented with moderately severe health problems as the
                 result of the minor accident.

         (iv)    On May 15, 2017, an Insured named JL was involved in an automobile accident.
                 The contemporaneous police report indicates that the accident was a low-speed,
                 low-impact collision, and that JL’s vehicle was drivable following the accident.
                 The police report further indicated that JL was not injured and did not complain of
                 any pain at the scene. In keeping with the fact that JL was not injured, he did not
                 visit any hospital following the accident. To the extent that JL experienced any
                 health problems at all as the result of the minor accident, they were of low
                 severity. Even so, following a purported initial examination on May 17, 2017,
                 Garcia, Martinez, Acebo Martinez, Keane, Queral, and Quality Diagnostic billed
                 GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that JL presented with moderately severe health problems as the result
                 of the minor accident.

         (v)     On May 18, 2017, an Insured named MB was involved in an automobile accident.
                 The contemporaneous police report indicates that the accident was a low-speed,
                 low-impact collision, and that MB’s vehicle was drivable following the accident.
                 The police report further indicated that MB was not injured and did not complain
                 of any pain at the scene. In keeping with the fact that MB was not injured, she did
                 not visit any hospital following the accident. To the extent that MB experienced
                 any health problems at all as the result of the minor accident, they were of low



                                                 62
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 63 of 135



                 severity. Even so, following a purported initial examination on May 24, 2017,
                 Garcia, Martinez, Acebo Martinez, Keane, Queral, and Quality Diagnostic billed
                 GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that MB presented with moderately severe health problems as the
                 result of the minor accident.

         (vi)    On May 18, 2017, an Insured named CM was involved in an automobile accident.
                 The contemporaneous police report indicates that the accident was a low-speed,
                 low-impact collision, and that CM’s vehicle was drivable following the accident.
                 The police report further indicated that CM was not injured and did not complain
                 of any pain at the scene. In keeping with the fact that CM was not injured, she did
                 not visit any hospital following the accident. To the extent that CM experienced
                 any health problems at all as the result of the minor accident, they were of low
                 severity. Even so, following a purported initial examination on May 24, 2017,
                 Garcia, Martinez, Acebo Martinez, Keane, Queral, and Quality Diagnostic billed
                 GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that CM presented with moderately severe health problems as the
                 result of the minor accident.

         (vii)   On June 4, 2017, an Insured named JC was involved in an automobile accident.
                 The contemporaneous police report indicates that the accident was a low-speed,
                 low-impact collision, and that JC’s vehicle was drivable following the accident.
                 The police report further indicated that JC was not injured and did not complain
                 of any pain at the scene. In keeping with the fact that JC was not injured, she did
                 not visit any hospital following the accident. To the extent that JC experienced
                 any health problems at all as the result of the minor accident, they were of low
                 severity. Even so, following a purported initial examination on June 5, 2017,
                 Garcia, Martinez, Acebo Martinez, Keane, Queral, and Quality Diagnostic billed
                 GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that JC presented with moderately severe health problems as the
                 result of the minor accident.

         (viii) On June 4, 2017, an Insured named ML was involved in an automobile accident.
                The contemporaneous police report indicates that the accident was a low-speed,
                low-impact collision, and that ML’s vehicle was drivable following the accident.
                The police report further indicated that ML was not injured and did not complain
                of any pain at the scene. In keeping with the fact that ML was not injured, he did
                not visit any hospital following the accident. To the extent that ML experienced
                any health problems at all as the result of the minor accident, they were of low
                severity. Even so, following a purported initial examination on June 5, 2017,
                Garcia, Martinez, Acebo Martinez, Keane, Queral, and Quality Diagnostic billed
                GEICO for the initial examination using CPT code 99203, and thereby falsely
                represented that ML presented with moderately severe health problems as the
                result of the minor accident.




                                                 63
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 64 of 135



         (ix)    On June 5, 2017, an Insured named JR was involved in an automobile accident.
                 The contemporaneous police report indicates that the accident was a low-speed,
                 low-impact collision, and that JR’s vehicle was drivable following the accident.
                 The police report further indicated that JR was not injured and did not complain
                 of any pain at the scene. In keeping with the fact that JR was not injured, he did
                 not visit any hospital following the accident. To the extent that JR experienced
                 any health problems at all as the result of the minor accident, they were of low
                 severity. Even so, following a purported initial examination on June 7, 2017,
                 Garcia, Martinez, Acebo Martinez, Keane, Queral, and Quality Diagnostic billed
                 GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that JR presented with moderately severe health problems as the
                 result of the minor accident.

         (x)     On June 5, 2017, an Insured named LQ was involved in an automobile accident.
                 The contemporaneous police report indicates that the accident was a low-speed,
                 low-impact collision, and that LQ’s vehicle was drivable following the accident.
                 The police report further indicates that LQ was not injured and did not complain
                 of any pain at the scene. In keeping with the fact that LQ was not injured, he did
                 not visit any hospital following the accident. To the extent that LQ experienced
                 any health problems at all as the result of the minor accident, they were of low
                 severity. Even so, following a purported initial examination on June 7, 2017,
                 Garcia, Martinez, Acebo Martinez, Keane, Queral, and Quality Diagnostic billed
                 GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that LQ presented with moderately severe health problems as the
                 result of the minor accident.

         (xi)    On June 13, 2017, an Insured named NC was involved in an automobile accident.
                 The contemporaneous police report indicates that the accident was a low-speed,
                 low-impact collision, and that NC’s vehicle was drivable following the accident.
                 The police report further indicated that NC was not injured and did not complain
                 of any pain at the scene. In keeping with the fact that NC was not injured, she did
                 not visit any hospital following the accident. To the extent that NC experienced
                 any health problems at all as the result of the minor accident, they were of low
                 severity. Even so, following a purported initial examination on June 14, 2017,
                 Garcia, Martinez, Acebo Martinez, Keane, Queral, and Quality Diagnostic billed
                 GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that NC presented with moderately severe health problems as the
                 result of the minor accident.

         (xii)   On June 13, 2017, an Insured named YO was involved in an automobile accident.
                 The contemporaneous police report indicates that the accident was a low-speed,
                 low-impact collision, and that YO’s vehicle was drivable following the accident.
                 The police report further indicated that YO was not injured and did not complain
                 of any pain at the scene. In keeping with the fact that YO was not injured, she did
                 not visit any hospital following the accident. To the extent that YO experienced
                 any health problems at all as the result of the minor accident, they were of low



                                                 64
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 65 of 135



                 severity. Even so, following a purported initial examination on June 14, 2017,
                 Garcia, Martinez, Acebo Martinez, Keane, Queral, and Quality Diagnostic billed
                 GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that YO presented with moderately severe health problems as the
                 result of the minor accident.

         (xiii) On June 14, 2017, an Insured named IB was involved in an automobile accident.
                The contemporaneous police report indicates that the accident was a low-speed,
                low-impact collision, and that IB’s vehicle was drivable following the accident.
                The police report further indicated that IB was not injured and did not complain of
                any pain at the scene. In keeping with the fact that IB was not injured, he did not
                visit any hospital following the accident. To the extent that IB experienced any
                health problems at all as the result of the minor accident, they were of low
                severity. Even so, following a purported initial examination on June 16, 2017,
                Garcia, Martinez, Acebo Martinez, Keane, Queral, and Quality Diagnostic billed
                GEICO for the initial examination using CPT code 99203, and thereby falsely
                represented that IB presented with moderately severe health problems as the result
                of the minor accident.

         (xiv)   On June 20, 2017, an Insured named RR was involved in an automobile accident.
                 The contemporaneous police report indicates that the accident was a low-speed,
                 low-impact collision, and that RR’s vehicle was drivable following the accident.
                 The police report further indicated that RR was not injured and did not complain
                 of any pain at the scene. In keeping with the fact that RR was not injured, he did
                 not visit any hospital following the accident. To the extent that RR experienced
                 any health problems at all as the result of the minor accident, they were of low
                 severity. Even so, following a purported initial examination on June 23, 2017,
                 Garcia, Martinez, Acebo Martinez, Keane, Queral, and Quality Diagnostic billed
                 GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that RR presented with moderately severe health problems as the
                 result of the minor accident.

         (xv)    On June 28, 2017, an Insured named MR was involved in an automobile accident.
                 The contemporaneous police report indicates that the accident was a low-speed,
                 low-impact collision, and that MR’s vehicle was drivable following the accident.
                 The police report further indicated that MR was not injured and did not complain
                 of any pain at the scene. In keeping with the fact that MR was not injured, she did
                 not visit any hospital following the accident. To the extent that MR experienced
                 any health problems at all as the result of the minor accident, they were of low
                 severity. Even so, following a purported initial examination on June 30, 2017,
                 Garcia, Martinez, Acebo Martinez, Keane, Queral, and Quality Diagnostic billed
                 GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that MR presented with moderately severe health problems as the
                 result of the minor accident.




                                                 65
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 66 of 135



         (xvi)   On July 4, 2017, an Insured named CC was involved in an automobile accident.
                 The contemporaneous police report indicates that the accident was a low-speed,
                 low-impact collision, and that CC’s vehicle was drivable following the accident.
                 The police report further indicated that CC was not injured and did not complain
                 of any pain at the scene. In keeping with the fact that CC was not injured, he did
                 not visit any hospital following the accident. To the extent that CC experienced
                 any health problems at all as the result of the minor accident, they were of low
                 severity. Even so, following a purported initial examination on July 5, 2017,
                 Garcia, Martinez, Acebo Martinez, Keane, Queral, and Quality Diagnostic billed
                 GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that CC presented with moderately severe health problems as the
                 result of the minor accident.

         (xvii) On July 4, 2017, an Insured named GZ was involved in an automobile accident.
                The contemporaneous police report indicates that the accident was a low-speed,
                low-impact collision, and that GZ’s vehicle was drivable following the accident.
                The police report further indicated that GZ was not injured and did not complain
                of any pain at the scene. In keeping with the fact that GZ was not injured, she did
                not visit any hospital following the accident. To the extent that GZ experienced
                any health problems at all as the result of the minor accident, they were of low
                severity. Even so, following a purported initial examination on July 5, 2017,
                Garcia, Martinez, Acebo Martinez, Keane, Queral, and Quality Diagnostic billed
                GEICO for the initial examination using CPT code 99203, and thereby falsely
                represented that GZ presented with moderately severe health problems as the
                result of the minor accident.

         (xviii) On July 12, 2017, an Insured named JR was involved in an automobile accident.
                 The contemporaneous police report indicates that the accident was a low-speed,
                 low-impact collision, and that JR’s vehicle was drivable following the accident.
                 The police report further indicated that JR was not injured and did not complain
                 of any pain at the scene. In keeping with the fact that JR was not injured, he did
                 not visit any hospital following the accident. To the extent that JR experienced
                 any health problems at all as the result of the minor accident, they were of low
                 severity. Even so, following a purported initial examination on July 14, 2017,
                 Garcia, Martinez, Acebo Martinez, Keane, Queral, and Quality Diagnostic billed
                 GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that JR presented with moderately severe health problems as the
                 result of the minor accident.

         (xix)   On July 21, 2017, an Insured named JP was involved in an automobile accident.
                 The contemporaneous police report indicates that the accident was a low-speed,
                 low-impact collision, and that JP’s vehicle was drivable following the accident.
                 The police report further indicated that JP was not injured and did not complain of
                 any pain at the scene. In keeping with the fact that JP was not injured, he did not
                 visit any hospital following the accident. To the extent that JP experienced any
                 health problems at all as the result of the minor accident, they were of low



                                                 66
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 67 of 135



                  severity. Even so, following a purported initial examination on July 26, 2017,
                  Garcia, Martinez, Acebo Martinez, Keane, Queral, and Quality Diagnostic billed
                  GEICO for the initial examination using CPT code 99203, and thereby falsely
                  represented that JP presented with moderately severe health problems as the result
                  of the minor accident.

          (xx)    On July 21, 2017, an Insured named JP was involved in an automobile accident.
                  The contemporaneous police report indicates that the accident was a low-speed,
                  low-impact collision, and that JP’s vehicle was drivable following the accident.
                  The police report further indicated that JP was not injured and did not complain of
                  any pain at the scene. In keeping with the fact that JP was not injured, he did not
                  visit any hospital following the accident. To the extent that JP experienced any
                  health problems at all as the result of the minor accident, they were of low
                  severity. Even so, following a purported initial examination on July 27, 2017,
                  Garcia, Martinez, Acebo Martinez, Keane, Queral, and Quality Diagnostic billed
                  GEICO for the initial examination using CPT code 99203, and thereby falsely
                  represented that JP presented with moderately severe health problems as the result
                  of the minor accident.

          269.    These are only representative examples. In all of the claims for initial

   examinations identified in Exhibit “1”, Quality Diagnostic, Queral, Keane, Martinez, Acebo

   Martinez, and Garcia falsely represented that the Insureds presented with problems of moderate

   severity, when in fact the Insureds’ problems were low-severity soft tissue injuries such as

   sprains and strains, to the limited extent that they had any presenting problems at all.

          270.    In the claims for initial examinations identified in Exhibit “1”, Quality

   Diagnostic, Queral, Keane, Martinez, Acebo Martinez, and Garcia routinely falsely represented

   that the Insureds presented with problems of moderate severity in order to create a false basis for

   their charges for the examinations under CPT code 99203, because examinations billable under

   CPT code 99203 are reimbursable at higher rates than examinations involving presenting

   problems of low severity, or no severity.

          271.    In the claims for initial examinations identified in Exhibit “1”, Quality

   Diagnostic, Queral, Keane, Martinez, Acebo Martinez, and Garcia also routinely falsely

   represented that the Insureds presented with problems of moderate severity in order to create a



                                                    67
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 68 of 135



   false basis for the laundry list of other Fraudulent Services that the Defendants purported to

   provide to the Insureds, including medically unnecessary follow-up examinations and physical

   therapy services.

   b.     Misrepresentations Regarding the Amount of Time Spent on the Initial
          Examinations

          272.    What is more, in every claim identified in Exhibit “1” for initial examinations

   under CPT code 99203, Quality Diagnostic, Queral, Keane, Martinez, Acebo Martinez, and

   Garcia misrepresented and exaggerated the amount of face-to-face time that the examining

   physician – purportedly Keane – spent with the Insureds or the Insureds’ families.

          273.    Pursuant to the CPT Assistant, the use of CPT code 99203 to bill for a patient

   examination represents that the physician who conducted the examination spent at least 30

   minutes of face-to-face time with the patient or the patient’s family.

          274.    As set forth in Exhibit “1”, Quality Diagnostic, Queral, Keane, Martinez, Acebo

   Martinez, and Garcia virtually always billed for the putative initial examinations using CPT code

   99203, and thereby represented that the physician who purported to conduct the examinations –

   namely Keane – spent at least 30 minutes of face-to-face time with the Insureds or their families

   during the examinations.

          275.    In fact, in the initial examinations identified in Exhibit “1”, Keane never spent

   more 15 minutes of face-to-face time with the Insureds or their families when purporting to

   conduct the examinations, much less 30 minutes.

          276.    In keeping with the fact that the initial examinations in the claims identified in

   Exhibit “1” did not involve more than 15 minutes of face-to-face time between Keane, the

   Insureds, or the Insureds’ families, to the extent that they were provided at all, Keane used

   template forms in purporting to conduct the examinations.



                                                    68
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 69 of 135



          277.    All that was required to complete the template forms was a brief patient interview

   and a perfunctory physical examination of the Insureds, consisting of a check of some of the

   Insureds’ vital signs, and basic range of motion and muscle strength testing.

          278.    These interviews and examinations did not require Keane to spend more than 15

   minutes of face-to-face time with the Insureds during the putative initial examinations.

          279.    In keeping with the fact that Keane did not spend more than 15 minutes of face-

   to-face time with the Insureds or their families during the putative initial examinations, Keane

   did not even personally complete the checklist examination forms.

          280.    Instead, upon information and belief, the putative “initial examinations” at

   Quality Diagnostic were conducted by personnel at Quality Diagnostic who were not licensed as

   physicians – including Viera – and then the resulting, purported “examination reports” simply

   were signed by Keane, often electronically, to create the false appearance that he actually had

   some legitimate role in performing the examinations.

          281.    Indeed, Keane could not legitimately have personally performed the initial

   examinations at Quality Diagnostic, or even directly supervised them, much less have spent at

   least 30 minutes of face-to-face time with the Insureds or their families during the examinations.

          282.    For example:

          (i)     On June 5, 2017, Garcia, Martinez, Acebo Martinez, Keane, Queral, and Quality
                  Diagnostic billed GEICO under CPT code 99203 for two initial examinations that
                  Keane falsely purported to perform on Insureds named JC and ML. On that same
                  day, Keane also purported to personally provide or directly supervise more than
                  11 hours of physical therapy services to seven individual Insureds at Quality
                  Diagnostic, all of which were billed to GEICO. What is more, on that same date
                  Keane also purported to personally provide or directly supervise more than 10
                  hours of physical therapy services which were billed to GEICO through JO
                  Medical Center.

          (ii)    On June 7, 2017, Garcia, Martinez, Acebo Martinez, Keane, Queral, and Quality
                  Diagnostic billed GEICO under CPT code 99203 for two initial examinations that



                                                   69
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 70 of 135



                 Keane falsely purported to perform on Insureds named JO and LV. On that same
                 day, Keane also purported to personally provide or directly supervise more than
                 15 hours of physical therapy services to seven individual Insureds at Quality
                 Diagnostic, all of which were billed to GEICO. What is more, on that same date
                 Keane also purported to personally provide or directly supervise more than eight
                 hours of physical therapy services which were billed to GEICO through JO
                 Medical Center, and an additional two hours of physical therapy services billed to
                 GEICO through Gonzalez Pain Center.

         (iii)   On June 14, 2017, Garcia, Martinez, Acebo Martinez, Keane, Queral, and Quality
                 Diagnostic billed GEICO under CPT code 99203 for four initial examinations that
                 Keane falsely purported to perform on Insureds named MP, AP, NC, and YO. On
                 that same day, Keane also purported to personally provide or directly supervise
                 more than 17 hours of physical therapy services to 11 individual Insureds at
                 Quality Diagnostic, all of which were billed to GEICO. What is more, on that
                 same date Keane also purported to personally provide or directly supervise more
                 than six hours of physical therapy services which were billed to GEICO through
                 JO Medical Center, and an additional six hours of physical therapy services billed
                 to GEICO through Gonzalez Pain Center.

         (iv)    On June 19, 2017, Garcia, Martinez, Acebo Martinez, Keane, Queral, and Quality
                 Diagnostic billed GEICO under CPT code 99203 for two initial examinations that
                 Keane falsely purported to perform on Insureds named YG and CF. On that same
                 day, Keane also purported to personally provide or directly supervise more than
                 19 hours of physical therapy services to 13 individual Insureds at Quality
                 Diagnostic, all of which were billed to GEICO. What is more, on that same date
                 Keane also purported to personally provide or directly supervise more than seven
                 hours of physical therapy services which were billed to GEICO through JO
                 Medical Center, and an additional five hours of physical therapy services billed to
                 GEICO through Gonzalez Pain Center.

         (v)     On July 5, 2017, Garcia, Martinez, Acebo Martinez, Keane, Queral, and Quality
                 Diagnostic billed GEICO under CPT code 99203 for two initial examinations that
                 Keane falsely purported to perform on Insureds named CC and GZ. On that same
                 day, Keane also purported to personally provide or directly supervise more than
                 30 hours of physical therapy services to 20 individual Insureds at Quality
                 Diagnostic, all of which were billed to GEICO. What is more, on that same date
                 Keane also purported to personally provide or directly supervise more than nine
                 hours of physical therapy services which were billed to GEICO through JO
                 Medical Center, and an additional nine hours of physical therapy services billed to
                 GEICO through Gonzalez Pain Center.

         (vi)    On July 26, 2017, Garcia, Martinez, Acebo Martinez, Keane, Queral, and Quality
                 Diagnostic billed GEICO under CPT code 99203 for two initial examinations that
                 Keane falsely purported to perform on Insureds named JP and JC. On that same
                 day, Keane also purported to personally provide or directly supervise more than



                                                 70
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 71 of 135



                     37 hours of physical therapy services to 28 individual Insureds at Quality
                     Diagnostic, all of which were billed to GEICO. What is more, on that same date
                     Keane also purported to personally provide or directly supervise more than four
                     hours of physical therapy services which were billed to GEICO through JO
                     Medical Center.

              283.   These are only representative examples. In the claims for initial examinations

   services that are identified in Exhibit “1”, Quality Diagnostic, Queral, Keane, Martinez, Acebo

   Martinez, and Garcia routinely falsely represented that Keane had spent at least 30 minutes of

   face-to-face time with the Insureds or their families during the examinations, despite the fact that

   – on those same dates – Keane also purported to personally perform a massive amount of

   physical therapy services to large numbers of Insureds at as many as three different health care

   clinics.

              284.   What is more, and as set forth above, GEICO is only one of the automobile

   insurance companies doing business in the Florida automobile insurance market.

              285.   It is extremely improbable, to the point of impossibility, that the Defendants only

   submitted fraudulent billing to GEICO, and that the Defendants did not simultaneously bill other

   automobile insurers.

              286.   Thus, upon information and belief, the massive, impossible number of

   examination and physical therapy services that Keane purported to directly supervise or provide

   to GEICO Insureds on individual dates of service, including the dates of service identified above,

   constituted only a fraction of the total number of examination and physical therapy services that

   Keane purported to directly supervise or provide, including to individuals insured by companies

   other than GEICO, on those same dates of service.

              287.   Quality Diagnostic, Queral, Keane, Martinez, Acebo Martinez, and Garcia

   routinely misrepresented the amount of time that was spent in conducting the initial




                                                     71
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 72 of 135



   examinations because lengthier examinations that are billable under CPT code 99203 are

   reimbursable at higher rates than examinations that take less time to perform.

   c.     Misrepresentations Regarding “Detailed” Physical Examinations

          288.    Moreover, in every claim identified in Exhibit “1” for initial examinations under

   CPT code 99203, Quality Diagnostic, Queral, Keane, Martinez, Acebo Martinez, and Garcia

   falsely represented the extent of the underlying physical examinations.

          289.    Pursuant to the CPT Assistant, the use of CPT code 99203 to bill for a patient

   examination represents that the physician who performed the examination conducted a “detailed”

   physical examination.

          290.    As set forth in Exhibit “1”, Garcia, Martinez, Acebo Martinez, Queral, Keane, and

   Quality Diagnostic virtually always billed for Keane’s putative initial examinations using CPT

   code 99203, and thereby represented that the physician who purported to conduct the

   examinations – namely Keane – conducted detailed physical examinations of the Insureds who

   purportedly received the examinations.

          291.    Pursuant to the CPT Assistant, a “detailed” physical examination requires –

   among other things – that the physician performing the examination conduct an extended

   examination of the affected body areas and other symptomatic or related organ systems.

          292.    To the extent that the Insureds in the claims identified in Exhibit “1” had any

   actual complaints at all as the result of their minor automobile accidents, the complaints were

   limited to minor musculoskeletal complaints, specifically sprains and strains.

          293.    Pursuant to the CPT Assistant, in the context of patient examinations, a physician

   has not conducted an extended examination of a patient’s musculoskeletal organ system unless

   the physician has documented findings with respect to the following:




                                                   72
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 73 of 135



          (i)     measurement of any three of the following seven vital signs: (a) sitting or
                  standing blood pressure; (b) supine blood pressure; (c) pulse rate and regularity;
                  (d) respiration; (e) temperature; (f) height; (g) weight;

          (ii)    general appearance of patient (e.g., development, nutrition, body habitus,
                  deformities, attention to grooming);

          (iii)   examination of peripheral vascular system by observation (e.g., swelling,
                  varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

          (iv)    palpation of lymph nodes in neck, axillae, groin and/or other location;

          (v)     brief assessment of mental status;

          (vi)    examination of gait and station;

          (vii)   inspection and/or palpation of skin and subcutaneous tissue (e.g., scars, rashes,
                  lesions, café au-lait spots, ulcers) in four of the following six areas: (a) head and
                  neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right lower
                  extremity; and (f) left lower extremity;

          (viii) coordination;

          (ix)    examination of deep tendon reflexes and/or nerve stretch test with notation of
                  pathological reflexes; and

          (x)     examination of sensation.

          294.    In the claims for initial examinations identified in Exhibit “1”, when Garcia,

   Martinez, Acebo Martinez, Queral, Keane, and Quality Diagnostic billed for the initial

   examinations under CPT codes 99203, they falsely represented that Keane performed “detailed”

   patient examinations on the Insureds he purported to treat during the initial examinations.

          295.    In fact, with respect to the claims for initial examinations under CPT code 99203

   that are identified in Exhibit “1”, Keane never conducted an extended examination of the

   Insureds’ musculoskeletal systems.




                                                     73
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 74 of 135



          296.    For instance, in each of the claims under CPT code 99203 identified in Exhibit

   “1”, Keane did not conduct an extended examination of the Insureds’ musculoskeletal systems,

   inasmuch as he did not document findings with respect to the following:

          (i)     measurement of any three of the following seven vital signs: (a) sitting or
                  standing blood pressure; (b) supine blood pressure; (c) pulse rate and regularity;
                  (d) respiration; (e) temperature; (f) height; (g) weight;

          (ii)    general appearance of patient (e.g., development, nutrition, body habitus,
                  deformities, attention to grooming);

          (iii)   examination of peripheral vascular system by observation (e.g., swelling,
                  varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

          (iv)    brief assessment of mental status;

          (v)     examination of gait and station;

          (vi)    inspection and/or palpation of skin and subcutaneous tissue (e.g., scars, rashes,
                  lesions, café au-lait spots, ulcers) in four of the following six areas: (a) head and
                  neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right lower
                  extremity; and (f) left lower extremity;

          (vii)   coordination;

          (viii) examination of deep tendon reflexes and/or nerve stretch test with notation of
                 pathological reflexes; and/or

          (ix)    examination of sensation.

          297.    For example:

          (i)     On or about May 12, 2017, Garcia, Martinez, Acebo Martinez, Queral, Keane,
                  and Quality Diagnostic billed GEICO under CPT code 99203 for an initial
                  examination that Keane purported to perform on an Insured named NJ, and
                  thereby represented that Keane had provided a “detailed” physical examination to
                  NJ. However, Keane did not document an extended examination of NJ’s
                  musculoskeletal system, despite the fact that – to the extent NJ had any
                  complaints at all as the result of the underlying automobile accident – they were
                  limited to minor musculoskeletal complaints.

          (ii)    On or about May 12, 2017, Garcia, Martinez, Acebo Martinez, Queral, Keane,
                  and Quality Diagnostic billed GEICO under CPT code 99203 for an initial
                  examination that Keane purported to perform on an Insured named CL, and



                                                     74
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 75 of 135



                 thereby represented that Keane had provided a “detailed” physical examination to
                 CL. However, Keane did not document an extended examination of CL’s
                 musculoskeletal system, despite the fact that – to the extent CL had any
                 complaints at all as the result of the automobile accident – they were limited to
                 minor musculoskeletal complaints.

         (iii)   On or about May 17, 2017, Garcia, Martinez, Acebo Martinez, Queral, Keane,
                 and Quality Diagnostic billed GEICO under CPT code 99203 for an initial
                 examination that Keane purported to perform on an Insured named SD, and
                 thereby represented that Keane had provided a “detailed” physical examination to
                 SD. However, Keane did not document an extended examination of SD’s
                 musculoskeletal system, despite the fact that – to the extent SD had any
                 complaints at all as the result of the underlying automobile accident – they were
                 limited to minor musculoskeletal complaints.

         (iv)    On or about May 17, 2017, Garcia, Martinez, Acebo Martinez, Queral, Keane,
                 and Quality Diagnostic billed GEICO under CPT code 99203 for an initial
                 examination that Keane purported to perform on an Insured named JL, and
                 thereby represented that Keane had provided a “detailed” physical examination to
                 JL. However, Keane did not document an extended examination of JL’s
                 musculoskeletal system, despite the fact that – to the extent JL had any complaints
                 at all as the result of the underlying automobile accident – they were limited to
                 minor musculoskeletal complaints.

         (v)     On or about May 22, 2017, Garcia, Martinez, Acebo Martinez, Queral, Keane,
                 and Quality Diagnostic billed GEICO under CPT code 99203 for an initial
                 examination that Keane purported to perform on an Insured named EA, and
                 thereby represented that Keane had provided a “detailed” physical examination to
                 EA. However, Keane did not document an extended examination of EA’s
                 musculoskeletal system, despite the fact that – to the extent EA had any
                 complaints at all as the result of the underlying automobile accident – they were
                 limited to minor musculoskeletal complaints.

         (vi)    On or about May 24, 2017, Garcia, Martinez, Acebo Martinez, Queral, Keane,
                 and Quality Diagnostic billed GEICO under CPT code 99203 for an initial
                 examination that Keane purported to perform on an Insured named MB, and
                 thereby represented that Keane had provided a “detailed” physical examination to
                 MB. However, Keane did not document an extended examination of MB’s
                 musculoskeletal system, despite the fact that – to the extent MB had any
                 complaints at all as the result of the automobile accident – they were limited to
                 minor musculoskeletal complaints.

         (vii)   On or about May 24, 2017, Garcia, Martinez, Acebo Martinez, Queral, Keane,
                 and Quality Diagnostic billed GEICO under CPT code 99203 for an initial
                 examination that Keane purported to perform on an Insured named CM, and
                 thereby represented that Keane had provided a “detailed” physical examination to



                                                 75
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 76 of 135



                 CM. However, Keane did not document an extended examination of CM’s
                 musculoskeletal system, despite the fact that – to the extent CM had any
                 complaints at all as the result of the underlying automobile accident – they were
                 limited to minor musculoskeletal complaints.

         (viii) On or about June 5, 2017, Garcia, Martinez, Acebo Martinez, Queral, Keane, and
                Quality Diagnostic billed GEICO under CPT code 99203 for an initial
                examination that Keane purported to perform on an Insured named JC, and
                thereby represented that Keane had provided a “detailed” physical examination to
                JC. However, Keane did not document an extended examination of JC’s
                musculoskeletal system, despite the fact that – to the extent JC had any
                complaints at all as the result of the underlying automobile accident – they were
                limited to minor musculoskeletal complaints.

         (ix)    On or about June 5, 2017, Garcia, Martinez, Acebo Martinez, Queral, Keane, and
                 Quality Diagnostic billed GEICO under CPT code 99203 for an initial
                 examination that Keane purported to perform on an Insured named ML, and
                 thereby represented that Keane had provided a “detailed” physical examination to
                 ML. However, Keane did not document an extended examination of ML’s
                 musculoskeletal system, despite the fact that – to the extent ML had any
                 complaints at all as the result of the underlying automobile accident – they were
                 limited to minor musculoskeletal complaints.

         (x)     On or about June 13, 2017, Garcia, Martinez, Acebo Martinez, Queral, Keane,
                 and Quality Diagnostic billed GEICO under CPT code 99203 for an initial
                 examination that Keane purported to perform on an Insured named RE, and
                 thereby represented that Keane had provided a “detailed” physical examination to
                 RE. However, Keane did not document an extended examination of RE’s
                 musculoskeletal system, despite the fact that – to the extent RE had any
                 complaints at all as the result of the underlying automobile accident – they were
                 limited to minor musculoskeletal complaints.

         (xi)    On or about June 14, 2017, Garcia, Martinez, Acebo Martinez, Queral, Keane,
                 and Quality Diagnostic billed GEICO under CPT code 99203 for an initial
                 examination that Keane purported to perform on an Insured named NC, and
                 thereby represented that Keane had provided a “detailed” physical examination to
                 NC. However, Keane did not document an extended examination of NC’s
                 musculoskeletal system, despite the fact that – to the extent NC had any
                 complaints at all as the result of the underlying automobile accident – they were
                 limited to minor musculoskeletal complaints.

         (xii)   On or about June 14, 2017, Garcia, Martinez, Acebo Martinez, Queral, Keane,
                 and Quality Diagnostic billed GEICO under CPT code 99203 for an initial
                 examination that Keane purported to perform on an Insured named YO, and
                 thereby represented that Keane had provided a “detailed” physical examination to
                 YO. However, Keane did not document an extended examination of YO’s



                                                76
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 77 of 135



                 musculoskeletal system, despite the fact that – to the extent YO had any
                 complaints at all as the result of the underlying automobile accident – they were
                 limited to minor musculoskeletal complaints.

         (xiii) On or about June 14, 2017, Garcia, Martinez, Acebo Martinez, Queral, Keane,
                and Quality Diagnostic billed GEICO under CPT code 99203 for an initial
                examination that Keane purported to perform on an Insured named AP, and
                thereby represented that Keane had provided a “detailed” physical examination to
                AP. However, Keane did not document an extended examination of AP’s
                musculoskeletal system, despite the fact that – to the extent AP had any
                complaints at all as the result of the underlying automobile accident – they were
                limited to minor musculoskeletal complaints.

         (xiv)   On or about June 16, 2017, Garcia, Martinez, Acebo Martinez, Queral, Keane,
                 and Quality Diagnostic billed GEICO under CPT code 99203 for an initial
                 examination that Keane purported to perform on an Insured named IB, and
                 thereby represented that Keane had provided a “detailed” physical examination to
                 IB. However, Keane did not document an extended examination of IB’s
                 musculoskeletal system, despite the fact that – to the extent IB had any complaints
                 at all as the result of the underlying automobile accident – they were limited to
                 minor musculoskeletal complaints.

         (xv)    On or about June 21, 2017, Garcia, Martinez, Acebo Martinez, Queral, Keane,
                 and Quality Diagnostic billed GEICO under CPT code 99203 for an initial
                 examination that Keane purported to perform on an Insured named AO, and
                 thereby represented that Keane had provided a “detailed” physical examination to
                 AO. However, Keane did not document an extended examination of AO’s
                 musculoskeletal system, despite the fact that – to the extent AO had any
                 complaints at all as the result of the underlying automobile accident – they were
                 limited to minor musculoskeletal complaints.

         (xvi)   On or about June 23, 2017, Garcia, Martinez, Acebo Martinez, Queral, Keane,
                 and Quality Diagnostic billed GEICO under CPT code 99203 for an initial
                 examination that Keane purported to perform on an Insured named RG, and
                 thereby represented that Keane had provided a “detailed” physical examination to
                 RG. However, Keane did not document an extended examination of RG’s
                 musculoskeletal system, despite the fact that – to the extent RG had any
                 complaints at all as the result of the underlying automobile accident – they were
                 limited to minor musculoskeletal complaints.

         (xvii) On or about July 5, 2017, Garcia, Martinez, Acebo Martinez, Queral, Keane, and
                Quality Diagnostic billed GEICO under CPT code 99203 for an initial
                examination that Keane purported to perform on an Insured named GZ, and
                thereby represented that Keane had provided a “detailed” physical examination to
                GZ. However, Keane did not document an extended examination of GZ’s
                musculoskeletal system, despite the fact that – to the extent GZ had any



                                                 77
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 78 of 135



                  complaints at all as the result of the underlying automobile accident – they were
                  limited to minor musculoskeletal complaints.

          (xviii) On or about July 14, 2017, Garcia, Martinez, Acebo Martinez, Queral, Keane, and
                  Quality Diagnostic billed GEICO under CPT code 99203 for an initial
                  examination that Keane purported to perform on an Insured named JR, and
                  thereby represented that Keane had provided a “detailed” physical examination to
                  JR. However, Keane did not document an extended examination of JR’s
                  musculoskeletal system, despite the fact that – to the extent JR had any
                  complaints at all as the result of the underlying automobile accident – they were
                  limited to minor musculoskeletal complaints.

          (xix)   On or about July 19, 2017, Garcia, Martinez, Acebo Martinez, Queral, Keane, and
                  Quality Diagnostic billed GEICO under CPT code 99203 for an initial
                  examination that Keane purported to perform on an Insured named DA, and
                  thereby represented that Keane had provided a “detailed” physical examination to
                  DA. However, Keane did not document an extended examination of DA’s
                  musculoskeletal system, despite the fact that – to the extent DA had any
                  complaints at all as the result of the underlying automobile accident – they were
                  limited to minor musculoskeletal complaints.

          (xx)    On or about July 26, 2017, Garcia, Martinez, Acebo Martinez, Queral, Keane, and
                  Quality Diagnostic billed GEICO under CPT code 99203 for an initial
                  examination that Keane purported to perform on an Insured named JP, and
                  thereby represented that Keane had provided a “detailed” physical examination to
                  JP. However, Keane did not document an extended examination of JP’s
                  musculoskeletal system, despite the fact that – to the extent JP had any complaints
                  at all as the result of the underlying automobile accident – they were limited to
                  minor musculoskeletal complaints.

          298.    These are only representative examples. In all of the claims for initial

   examinations under CPT code 99203 that are identified in Exhibit “1”, Quality Diagnostic,

   Queral, Keane, Martinez, Acebo Martinez, and Garcia falsely represented that Keane and Quality

   Diagnostic had provided “detailed” physical examinations. In fact, they had not provided

   detailed physical examinations because Keane had not documented an extended examination of

   the affected body areas and other symptomatic or related organ systems.

          299.    In the claims for initial examinations under CPT code 99203 that are identified in

   Exhibit “1”, Quality Diagnostic, Queral, Keane, Martinez, Acebo Martinez, and Garcia falsely




                                                  78
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 79 of 135



   represented that Keane and Quality Diagnostic had provided “detailed” physical examinations to

   the Insureds in order to create a false basis for their charges for the examinations under CPT

   code 99203, because examinations billable under CPT code 99203 are reimbursable at higher

   rates than examinations that do not require the examining physician to provide “detailed”

   physical examinations.

   d.     Misrepresentations Regarding the Extent of Medical Decision-Making

          300.    Furthermore, pursuant to the CPT Assistant, the use of CPT code 99203 to bill for

   a patient examination represents that the physician who performed the examination engaged in

   “low complexity” medical decision-making.

          301.    In addition, pursuant to the CPT Assistant, the complexity of medical decision-

   making is measured by: (i) the number of diagnoses and/or the number of management options

   to be considered; (ii) the amount and/or complexity of medical records, diagnostic tests, and

   other information that must be retrieved, reviewed, and analyzed; and (iii) the risk of significant

   complications, morbidity, mortality, as well as co-morbidities associated with the patient’s

   presenting problems, the diagnostic procedures, and/or the possible management options.

          302.    As set forth above, and in Exhibit “1”, Garcia, Martinez, Acebo Martinez, Queral,

   Keane, and Quality Diagnostic billed for all of Quality Diagnostic and Keane’s putative initial

   patient examinations using CPT code 99203, and thereby represented that Keane engaged in

   some genuine, low-complexity medical decision-making during the initial examinations.

          303.    In actuality, however, the purported initial examinations did not involve any

   legitimate medical decision-making at all.




                                                   79
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 80 of 135



            304.     First, in the claims for initial examinations identified in Exhibit “1”, the initial

   examinations did not involve the retrieval, review, or analysis of any medical records, diagnostic

   tests, or other information.

            305.     When the Insureds in the claims identified in Exhibit “1” presented to Quality

   Diagnostic for “treatment”, they did not arrive with any medical records.

            306.     Furthermore, prior to the initial examinations, Quality Diagnostic and Keane

   neither requested any medical records from any other providers, nor conducted any diagnostic

   tests.

            307.     Second, in the claims for initial examinations identified in Exhibit “1”, there was

   no risk of significant complications or morbidity – much less mortality – from the Insureds’

   minor soft-tissue injury complaints, to the extent that they ever had any complaints arising from

   automobile accidents at all.

            308.     Nor, by extension, was there any risk of significant complications, morbidity, or

   mortality from the diagnostic procedures or treatment options provided by the Defendants, to the

   extent that the Defendants provided any such diagnostic procedures or treatment options in the

   first instance.

            309.     In virtually every one of the claims identified in Exhibit “1”, any diagnostic

   procedures and “treatments” that the Defendants actually provided were limited to a series of

   medically unnecessary follow-up examinations and purported “physical therapy” treatments,

   none of which was health- or life-threatening if properly administered.

            310.     Third, in the claims for initial examinations identified in Exhibit “1”, Keane did

   not consider any significant number of diagnoses or treatment options for Insureds during the

   initial examinations.




                                                      80
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 81 of 135



          311.    Rather, to the extent that the initial examinations were conducted in the first

   instance, Quality Diagnostic, Queral, and Keane – at the direction of Martinez, Acebo Martinez,

   and Garcia – provided a nearly identical, pre-determined “diagnosis” for every Insured, and

   prescribed a virtually identical course of treatment for every Insured.

          312.    Specifically, in almost every instance in the claims identified in Exhibit “1”,

   during the initial examinations the Insureds did not report any continuing medical problems that

   legitimately could be traced to an underlying automobile accident.

          313.    Even so, Quality Diagnostic, Queral, Keane, Martinez, Acebo Martinez, and

   Garcia prepared initial examination reports in which they provided phony, boilerplate

   sprain/strain “diagnoses” to virtually every Insured.

          314.    Then, based upon these phony “diagnoses”, Quality Diagnostic, Queral, and

   Keane – at the direction of Martinez, Acebo Martinez, and Garcia – directed virtually every

   Insured to return to Quality Diagnostic for regimen of medically unnecessary “physical therapy”

   services, regardless of the Insured’s individual circumstances or true symptoms.

          315.    For example:

          (i)     On May 10, 2017, an Insured named NJ was involved in an automobile accident.
                  The contemporaneous police report indicates that the accident was a low-speed,
                  low-impact collision, and that NJ’s vehicle was drivable following the accident.
                  The police report further indicated that NJ was not injured and did not complain
                  of any pain at the scene. In keeping with the fact that NJ was not injured, she did
                  not visit any hospital following the accident. On May 12, 2017, Keane purported
                  to perform an initial examination of NJ at Quality Diagnostic. To the extent that
                  Keane performed the examination in the first instance, Keane did not retrieve,
                  review, or analyze any significant amount of medical records, diagnostic tests, or
                  other information in connection with the initial examination. Moreover, Keane did
                  not consider any significant number of diagnoses or management options in
                  connection with the examination. Instead, Keane provided NJ with the same,
                  phony, boilerplate neck and back sprain “diagnoses” that he provided to virtually
                  every other Insured. Furthermore, neither NJ’s presenting problems, nor the
                  treatment plan provided to NJ at Martinez, Acebo Martinez, and Garcia’s
                  direction by Keane, Queral, and Quality Diagnostic presented any risk of



                                                   81
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 82 of 135



                 significant complications, morbidity, or mortality. To the contrary, NJ did not
                 need any treatment at all as the result of the minor accident, and the treatment
                 plan provided at Martinez, Acebo Martinez, and Garcia’s direction by Keane,
                 Queral, and Quality Diagnostic consisted of medically unnecessary “physical
                 therapy” services, none of which posed the least bit of risk to NJ. Even so, Quality
                 Diagnostic, Keane, Queral, Martinez, Acebo Martinez, and Garcia billed GEICO
                 for the initial examination using CPT code 99203, and thereby falsely represented
                 that Keane engaged in some legitimate medical decision-making during the
                 purported examination.

         (ii)    On May 10, 2017, an Insured named CL was involved in an automobile accident.
                 The contemporaneous police report indicates that the accident was a low-speed,
                 low-impact collision, and that CL’s vehicle was drivable following the accident.
                 The police report further indicated that CL was not injured and did not complain
                 of any pain at the scene. In keeping with the fact that CL was not injured, he did
                 not visit any hospital following the accident. On May 12, 2017, Keane purported
                 to perform an initial examination of CL at Quality Diagnostic. To the extent that
                 Keane performed the examination in the first instance, Keane did not retrieve,
                 review, or analyze any significant amount of medical records, diagnostic tests, or
                 other information in connection with the initial examination. Moreover, Keane did
                 not consider any significant number of diagnoses or management options in
                 connection with the examination. Instead, Keane provided CL with the same,
                 phony, boilerplate neck and back sprain “diagnoses” that he provided to virtually
                 every other Insured. Furthermore, neither CL’s presenting problems, nor the
                 treatment plan provided to CL at Martinez, Acebo Martinez, and Garcia’s
                 direction by Keane, Queral, and Quality Diagnostic presented any risk of
                 significant complications, morbidity, or mortality. To the contrary, CL did not
                 need any treatment at all as the result of the minor accident, and the treatment
                 plan provided at Martinez, Acebo Martinez, and Garcia’s direction by Keane,
                 Queral, and Quality Diagnostic consisted of medically unnecessary “physical
                 therapy” services, none of which posed the least bit of risk to CL. Even so,
                 Quality Diagnostic, Keane, Queral, Martinez, Acebo Martinez, and Garcia billed
                 GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that Keane engaged in some legitimate medical decision-making
                 during the purported examination.

         (iii)   On May 15, 2017, an Insured named SD was involved in an automobile accident.
                 The contemporaneous police report indicates that the accident was a low-speed,
                 low-impact collision, and that SD’s vehicle was drivable following the accident.
                 The police report further indicated that SD was not injured and did not complain
                 of any pain at the scene. In keeping with the fact that SD was not injured, she did
                 not visit any hospital following the accident. On May 17, 2017, Keane purported
                 to perform an initial examination of SD at Quality Diagnostic. To the extent that
                 Keane performed the examination in the first instance, Keane did not retrieve,
                 review, or analyze any significant amount of medical records, diagnostic tests, or
                 other information in connection with the initial examination. Moreover, Keane did



                                                  82
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 83 of 135



                not consider any significant number of diagnoses or management options in
                connection with the examination. Instead, Keane provided SD with the same,
                phony, boilerplate neck and back sprain “diagnoses” that he provided to virtually
                every other Insured. Furthermore, neither SD’s presenting problems, nor the
                treatment plan provided to SD at Martinez, Acebo Martinez, and Garcia’s
                direction by Keane, Queral, and Quality Diagnostic presented any risk of
                significant complications, morbidity, or mortality. To the contrary, SD did not
                need any treatment at all as the result of the minor accident, and the treatment
                plan provided at Martinez, Acebo Martinez, and Garcia’s direction by Keane,
                Queral, and Quality Diagnostic consisted of medically unnecessary “physical
                therapy” services, none of which posed the least bit of risk to SD. Even so,
                Quality Diagnostic, Keane, Queral, Martinez, Acebo Martinez, and Garcia billed
                GEICO for the initial examination using CPT code 99203, and thereby falsely
                represented that Keane engaged in some legitimate medical decision-making
                during the purported examination.

         (iv)   On May 15, 2017, an Insured named JL was involved in an automobile accident.
                The contemporaneous police report indicates that the accident was a low-speed,
                low-impact collision, and that JL’s vehicle was drivable following the accident.
                The police report further indicated that JL was not injured and did not complain of
                any pain at the scene. In keeping with the fact that JL was not injured, he did not
                visit any hospital following the accident. On May 17, 2017, Keane purported to
                perform an initial examination of JL at Quality Diagnostic. To the extent that
                Keane performed the examination in the first instance, Keane did not retrieve,
                review, or analyze any significant amount of medical records, diagnostic tests, or
                other information in connection with the initial examination. Moreover, Keane did
                not consider any significant number of diagnoses or management options in
                connection with the examination. Instead, Keane provided JL with the same,
                phony, boilerplate neck and back sprain “diagnoses” that he provided to virtually
                every other Insured. Furthermore, neither JL’s presenting problems, nor the
                treatment plan provided to JL at Martinez, Acebo Martinez, and Garcia’s
                direction by Keane, Queral, and Quality Diagnostic presented any risk of
                significant complications, morbidity, or mortality. To the contrary, JL did not
                need any treatment at all as the result of the minor accident, and the treatment
                plan provided at Martinez, Acebo Martinez, and Garcia’s direction by Keane,
                Queral, and Quality Diagnostic consisted of medically unnecessary “physical
                therapy” services, none of which posed the least bit of risk to JL. Even so, Quality
                Diagnostic, Keane, Queral, Martinez, Acebo Martinez, and Garcia billed GEICO
                for the initial examination using CPT code 99203, and thereby falsely represented
                that Keane engaged in some legitimate medical decision-making during the
                purported examination.

         (v)    On May 18, 2017, an Insured named MB was involved in an automobile accident.
                The contemporaneous police report indicates that the accident was a low-speed,
                low-impact collision, and that MB’s vehicle was drivable following the accident.
                The police report further indicated that MB was not injured and did not complain



                                                 83
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 84 of 135



                of any pain at the scene. In keeping with the fact that MB was not injured, she did
                not visit any hospital following the accident. On May 24, 2017, Keane purported
                to perform an initial examination of MB at Quality Diagnostic. To the extent that
                Keane performed the examination in the first instance, Keane did not retrieve,
                review, or analyze any significant amount of medical records, diagnostic tests, or
                other information in connection with the initial examination. Moreover, Keane did
                not consider any significant number of diagnoses or management options in
                connection with the examination. Instead, Keane provided MB with the same,
                phony, boilerplate neck and back sprain “diagnoses” that he provided to virtually
                every other Insured. Furthermore, neither MB’s presenting problems, nor the
                treatment plan provided to MB at Martinez, Acebo Martinez, and Garcia’s
                direction by Keane, Queral, and Quality Diagnostic presented any risk of
                significant complications, morbidity, or mortality. To the contrary, MB did not
                need any treatment at all as the result of the minor accident, and the treatment
                plan provided at Martinez, Acebo Martinez, and Garcia’s direction by Keane,
                Queral, and Quality Diagnostic consisted of medically unnecessary “physical
                therapy” services, none of which posed the least bit of risk to MB. Even so,
                Quality Diagnostic, Keane, Queral, Martinez, Acebo Martinez, and Garcia billed
                GEICO for the initial examination using CPT code 99203, and thereby falsely
                represented that Keane engaged in some legitimate medical decision-making
                during the purported examination.

         (vi)   On May 18, 2017, an Insured named CM was involved in an automobile accident.
                The contemporaneous police report indicates that the accident was a low-speed,
                low-impact collision, and that CM’s vehicle was drivable following the accident.
                The police report further indicated that CM was not injured and did not complain
                of any pain at the scene. In keeping with the fact that CM was not injured, she did
                not visit any hospital following the accident. On May 24, 2017, Keane purported
                to perform an initial examination of CM at Quality Diagnostic. To the extent that
                Keane performed the examination in the first instance, Keane did not retrieve,
                review, or analyze any significant amount of medical records, diagnostic tests, or
                other information in connection with the initial examination. Moreover, Keane did
                not consider any significant number of diagnoses or management options in
                connection with the examination. Instead, Keane provided CM with the same,
                phony, boilerplate neck and back sprain “diagnoses” that he provided to virtually
                every other Insured. Furthermore, neither CM’s presenting problems, nor the
                treatment plan provided to CM at Martinez, Acebo Martinez, and Garcia’s
                direction by Keane, Queral, and Quality Diagnostic presented any risk of
                significant complications, morbidity, or mortality. To the contrary, CM did not
                need any treatment at all as the result of the minor accident, and the treatment
                plan provided at Martinez, Acebo Martinez, and Garcia’s direction by Keane,
                Queral, and Quality Diagnostic consisted of medically unnecessary “physical
                therapy” services, none of which posed the least bit of risk to CM. Even so,
                Quality Diagnostic, Keane, Queral, Martinez, Acebo Martinez, and Garcia billed
                GEICO for the initial examination using CPT code 99203, and thereby falsely
                represented that Keane engaged in some legitimate medical decision-making



                                                84
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 85 of 135



                 during the purported examination.

         (vii)   On June 4, 2017, an Insured named JC was involved in an automobile accident.
                 The contemporaneous police report indicates that the accident was a low-speed,
                 low-impact collision, and that JC’s vehicle was drivable following the accident.
                 The police report further indicated that JC was not injured and did not complain
                 of any pain at the scene. In keeping with the fact that JC was not injured, she did
                 not visit any hospital following the accident. On June 5, 2017, Keane purported
                 to perform an initial examination of JC at Quality Diagnostic. To the extent that
                 Keane performed the examination in the first instance, Keane did not retrieve,
                 review, or analyze any significant amount of medical records, diagnostic tests, or
                 other information in connection with the initial examination. Moreover, Keane did
                 not consider any significant number of diagnoses or management options in
                 connection with the examination. Instead, Keane provided JC with the same,
                 phony, boilerplate neck and back sprain “diagnoses” that he provided to virtually
                 every other Insured. Furthermore, neither JC’s presenting problems, nor the
                 treatment plan provided to JC at Martinez, Acebo Martinez, and Garcia’s
                 direction by Keane, Queral, and Quality Diagnostic presented any risk of
                 significant complications, morbidity, or mortality. To the contrary, JC did not
                 need any treatment at all as the result of the minor accident, and the treatment
                 plan provided at Martinez, Acebo Martinez, and Garcia’s direction by Keane,
                 Queral, and Quality Diagnostic consisted of medically unnecessary “physical
                 therapy” services, none of which posed the least bit of risk to JC. Even so, Quality
                 Diagnostic, Keane, Queral, Martinez, Acebo Martinez, and Garcia billed GEICO
                 for the initial examination using CPT code 99203, and thereby falsely represented
                 that Keane engaged in some legitimate medical decision-making during the
                 purported examination.

         (viii) On June 4, 2017, an Insured named ML was involved in an automobile accident.
                The contemporaneous police report indicates that the accident was a low-speed,
                low-impact collision, and that ML’s vehicle was drivable following the accident.
                The police report further indicated that ML was not injured and did not complain
                of any pain at the scene. In keeping with the fact that ML was not injured, he did
                not visit any hospital following the accident. On June 5, 2017, Keane purported
                to perform an initial examination of ML at Quality Diagnostic. To the extent that
                Keane performed the examination in the first instance, Keane did not retrieve,
                review, or analyze any significant amount of medical records, diagnostic tests, or
                other information in connection with the initial examination. Moreover, Keane did
                not consider any significant number of diagnoses or management options in
                connection with the examination. Instead, Keane provided ML with the same,
                phony, boilerplate neck and back sprain “diagnoses” that he provided to virtually
                every other Insured. Furthermore, neither ML’s presenting problems, nor the
                treatment plan provided to ML at Martinez, Acebo Martinez, and Garcia’s
                direction by Keane, Queral, and Quality Diagnostic presented any risk of
                significant complications, morbidity, or mortality. To the contrary, ML did not
                need any treatment at all as the result of the minor accident, and the treatment



                                                  85
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 86 of 135



                plan provided at Martinez, Acebo Martinez, and Garcia’s direction by Keane,
                Queral, and Quality Diagnostic consisted of medically unnecessary “physical
                therapy” services, none of which posed the least bit of risk to ML. Even so,
                Quality Diagnostic, Keane, Queral, Martinez, Acebo Martinez, and Garcia billed
                GEICO for the initial examination using CPT code 99203, and thereby falsely
                represented that Keane engaged in some legitimate medical decision-making
                during the purported examination.

         (ix)   On June 5, 2017, an Insured named JR was involved in an automobile accident.
                The contemporaneous police report indicates that the accident was a low-speed,
                low-impact collision, and that JR’s vehicle was drivable following the accident.
                The police report further indicated that JR was not injured and did not complain
                of any pain at the scene. In keeping with the fact that JR was not injured, he did
                not visit any hospital following the accident. On June 7, 2017, Keane purported
                to perform an initial examination of JR at Quality Diagnostic. To the extent that
                Keane performed the examination in the first instance, Keane did not retrieve,
                review, or analyze any significant amount of medical records, diagnostic tests, or
                other information in connection with the initial examination. Moreover, Keane did
                not consider any significant number of diagnoses or management options in
                connection with the examination. Instead, Keane provided JR with the same,
                phony, boilerplate neck and back sprain “diagnoses” that he provided to virtually
                every other Insured. Furthermore, neither JR’s presenting problems, nor the
                treatment plan provided to JR at Martinez, Acebo Martinez, and Garcia’s
                direction by Keane, Queral, and Quality Diagnostic presented any risk of
                significant complications, morbidity, or mortality. To the contrary, JR did not
                need any treatment at all as the result of the minor accident, and the treatment
                plan provided at Martinez, Acebo Martinez, and Garcia’s direction by Keane,
                Queral, and Quality Diagnostic consisted of medically unnecessary “physical
                therapy” services, none of which posed the least bit of risk to JR. Even so, Quality
                Diagnostic, Keane, Queral, Martinez, Acebo Martinez, and Garcia billed GEICO
                for the initial examination using CPT code 99203, and thereby falsely represented
                that Keane engaged in some legitimate medical decision-making during the
                purported examination.

         (x)    On June 5, 2017, an Insured named LQ was involved in an automobile accident.
                The contemporaneous police report indicates that the accident was a low-speed,
                low-impact collision, and that LQ’s vehicle was drivable following the accident.
                The police report further indicated that LQ was not injured and did not complain
                of any pain at the scene. In keeping with the fact that LQ was not injured, he did
                not visit any hospital following the accident. On June 7, 2017, Keane purported
                to perform an initial examination of LQ at Quality Diagnostic. To the extent that
                Keane performed the examination in the first instance, Keane did not retrieve,
                review, or analyze any significant amount of medical records, diagnostic tests, or
                other information in connection with the initial examination. Moreover, Keane did
                not consider any significant number of diagnoses or management options in
                connection with the examination. Instead, Keane provided LQ with the same,



                                                 86
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 87 of 135



                 phony, boilerplate neck and back sprain “diagnoses” that he provided to virtually
                 every other Insured. Furthermore, neither LQ’s presenting problems, nor the
                 treatment plan provided to LQ at Martinez, Acebo Martinez, and Garcia’s
                 direction by Keane, Queral, and Quality Diagnostic presented any risk of
                 significant complications, morbidity, or mortality. To the contrary, LQ did not
                 need any treatment at all as the result of the minor accident, and the treatment
                 plan provided at Martinez, Acebo Martinez, and Garcia’s direction by Keane,
                 Queral, and Quality Diagnostic consisted of medically unnecessary “physical
                 therapy” services, none of which posed the least bit of risk to LQ. Even so,
                 Quality Diagnostic, Keane, Queral, Martinez, Acebo Martinez, and Garcia billed
                 GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that Keane engaged in some legitimate medical decision-making
                 during the purported examination.

         (xi)    On June 13, 2017, an Insured named NC was involved in an automobile accident.
                 The contemporaneous police report indicates that the accident was a low-speed,
                 low-impact collision, and that NC’s vehicle was drivable following the accident.
                 The police report further indicated that NC was not injured and did not complain
                 of any pain at the scene. In keeping with the fact that NC was not injured, she did
                 not visit any hospital following the accident. On June 14, 2017, Keane purported
                 to perform an initial examination of NC at Quality Diagnostic. To the extent that
                 Keane performed the examination in the first instance, Keane did not retrieve,
                 review, or analyze any significant amount of medical records, diagnostic tests, or
                 other information in connection with the initial examination. Moreover, Keane did
                 not consider any significant number of diagnoses or management options in
                 connection with the examination. Instead, Keane provided NC with the same,
                 phony, boilerplate neck and back sprain “diagnoses” that he provided to virtually
                 every other Insured. Furthermore, neither NC’s presenting problems, nor the
                 treatment plan provided to NC at Martinez, Acebo Martinez, and Garcia’s
                 direction by Keane, Queral, and Quality Diagnostic presented any risk of
                 significant complications, morbidity, or mortality. To the contrary, NC did not
                 need any treatment at all as the result of the minor accident, and the treatment
                 plan provided at Martinez, Acebo Martinez, and Garcia’s direction by Keane,
                 Queral, and Quality Diagnostic consisted of medically unnecessary “physical
                 therapy” services, none of which posed the least bit of risk to NC. Even so,
                 Quality Diagnostic, Keane, Queral, Martinez, Acebo Martinez, and Garcia billed
                 GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that Keane engaged in some legitimate medical decision-making
                 during the purported examination.

         (xii)   On June 13, 2017, an Insured named YO was involved in an automobile accident.
                 The contemporaneous police report indicates that the accident was a low-speed,
                 low-impact collision, and that YO’s vehicle was drivable following the accident.
                 The police report further indicated that YO was not injured and did not complain
                 of any pain at the scene. In keeping with the fact that YO was not injured, she did
                 not visit any hospital following the accident. On June 14, 2017, Keane purported



                                                 87
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 88 of 135



                to perform an initial examination of YO at Quality Diagnostic. To the extent that
                Keane performed the examination in the first instance, Keane did not retrieve,
                review, or analyze any significant amount of medical records, diagnostic tests, or
                other information in connection with the initial examination. Moreover, Keane did
                not consider any significant number of diagnoses or management options in
                connection with the examination. Instead, Keane provided YO with the same,
                phony, boilerplate neck and back sprain “diagnoses” that he provided to virtually
                every other Insured. Furthermore, neither YO’s presenting problems, nor the
                treatment plan provided to YO at Martinez, Acebo Martinez, and Garcia’s
                direction by Keane, Queral, and Quality Diagnostic presented any risk of
                significant complications, morbidity, or mortality. To the contrary, YO did not
                need any treatment at all as the result of the minor accident, and the treatment
                plan provided at Martinez, Acebo Martinez, and Garcia’s direction by Keane,
                Queral, and Quality Diagnostic consisted of medically unnecessary “physical
                therapy” services, none of which posed the least bit of risk to YO. Even so,
                Quality Diagnostic, Keane, Queral, Martinez, Acebo Martinez, and Garcia billed
                GEICO for the initial examination using CPT code 99203, and thereby falsely
                represented that Keane engaged in some legitimate medical decision-making
                during the purported examination.

         (xiii) On June 14, 2017, an Insured named IB was involved in an automobile accident.
                The contemporaneous police report indicates that the accident was a low-speed,
                low-impact collision, and that IB’s vehicle was drivable following the accident.
                The police report further indicated that IB was not injured and did not complain of
                any pain at the scene. In keeping with the fact that IB was not injured, he did not
                visit any hospital following the accident. On June 16, 2017, Keane purported to
                perform an initial examination of IB at Quality Diagnostic. To the extent that
                Keane performed the examination in the first instance, Keane did not retrieve,
                review, or analyze any significant amount of medical records, diagnostic tests, or
                other information in connection with the initial examination. Moreover, Keane did
                not consider any significant number of diagnoses or management options in
                connection with the examination. Instead, Keane provided IB with the same,
                phony, boilerplate neck and back sprain “diagnoses” that he provided to virtually
                every other Insured. Furthermore, neither IB’s presenting problems, nor the
                treatment plan provided to IB at Martinez, Acebo Martinez, and Garcia’s
                direction by Keane, Queral, and Quality Diagnostic presented any risk of
                significant complications, morbidity, or mortality. To the contrary, IB did not
                need any treatment at all as the result of the minor accident, and the treatment
                plan provided at Martinez, Acebo Martinez, and Garcia’s direction by Keane,
                Queral, and Quality Diagnostic consisted of medically unnecessary “physical
                therapy” services, none of which posed the least bit of risk to IB. Even so, Quality
                Diagnostic, Keane, Queral, Martinez, Acebo Martinez, and Garcia billed GEICO
                for the initial examination using CPT code 99203, and thereby falsely represented
                that Keane engaged in some legitimate medical decision-making during the
                purported examination.




                                                 88
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 89 of 135



         (xiv)   On June 20, 2017, an Insured named RR was involved in an automobile accident.
                 The contemporaneous police report indicates that the accident was a low-speed,
                 low-impact collision, and that RR’s vehicle was drivable following the accident.
                 The police report further indicated that RR was not injured and did not complain
                 of any pain at the scene. In keeping with the fact that RR was not injured, he did
                 not visit any hospital following the accident. On June 23, 2017, Keane purported
                 to perform an initial examination of RR at Quality Diagnostic. To the extent that
                 Keane performed the examination in the first instance, Keane did not retrieve,
                 review, or analyze any significant amount of medical records, diagnostic tests, or
                 other information in connection with the initial examination. Moreover, Keane did
                 not consider any significant number of diagnoses or management options in
                 connection with the examination. Instead, Keane provided RR with the same,
                 phony, boilerplate neck and back sprain “diagnoses” that he provided to virtually
                 every other Insured. Furthermore, neither RR’s presenting problems, nor the
                 treatment plan provided to RR at Martinez, Acebo Martinez, and Garcia’s
                 direction by Keane, Queral, and Quality Diagnostic presented any risk of
                 significant complications, morbidity, or mortality. To the contrary, RR did not
                 need any treatment at all as the result of the minor accident, and the treatment
                 plan provided at Martinez, Acebo Martinez, and Garcia’s direction by Keane,
                 Queral, and Quality Diagnostic consisted of medically unnecessary “physical
                 therapy” services, none of which posed the least bit of risk to RR. Even so,
                 Quality Diagnostic, Keane, Queral, Martinez, Acebo Martinez, and Garcia billed
                 GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that Keane engaged in some legitimate medical decision-making
                 during the purported examination.

         (xv)    On June 28, 2017, an Insured named MR was involved in an automobile accident.
                 The contemporaneous police report indicates that the accident was a low-speed,
                 low-impact collision, and that MR’s vehicle was drivable following the accident.
                 The police report further indicated that MR was not injured and did not complain
                 of any pain at the scene. In keeping with the fact that MR was not injured, she did
                 not visit any hospital following the accident. On June 30, 2017, Keane purported
                 to perform an initial examination of MR at Quality Diagnostic. To the extent that
                 Keane performed the examination in the first instance, Keane did not retrieve,
                 review, or analyze any significant amount of medical records, diagnostic tests, or
                 other information in connection with the initial examination. Moreover, Keane did
                 not consider any significant number of diagnoses or management options in
                 connection with the examination. Instead, Keane provided MR with the same,
                 phony, boilerplate neck and back sprain “diagnoses” that he provided to virtually
                 every other Insured. Furthermore, neither MR’s presenting problems, nor the
                 treatment plan provided to MR at Martinez, Acebo Martinez, and Garcia’s
                 direction by Keane, Queral, and Quality Diagnostic presented any risk of
                 significant complications, morbidity, or mortality. To the contrary, MR did not
                 need any treatment at all as the result of the minor accident, and the treatment
                 plan provided at Martinez, Acebo Martinez, and Garcia’s direction by Keane,
                 Queral, and Quality Diagnostic consisted of medically unnecessary “physical



                                                 89
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 90 of 135



                 therapy” services, none of which posed the least bit of risk to MR. Even so,
                 Quality Diagnostic, Keane, Queral, Martinez, Acebo Martinez, and Garcia billed
                 GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that Keane engaged in some legitimate medical decision-making
                 during the purported examination.

         (xvi)   On July 4, 2017, an Insured named CC was involved in an automobile accident.
                 The contemporaneous police report indicates that the accident was a low-speed,
                 low-impact collision, and that CC’s vehicle was drivable following the accident.
                 The police report further indicated that CC was not injured and did not complain
                 of any pain at the scene. In keeping with the fact that CC was not injured, he did
                 not visit any hospital following the accident. On July 5, 2017, Keane purported to
                 perform an initial examination of CC at Quality Diagnostic. To the extent that
                 Keane performed the examination in the first instance, Keane did not retrieve,
                 review, or analyze any significant amount of medical records, diagnostic tests, or
                 other information in connection with the initial examination. Moreover, Keane did
                 not consider any significant number of diagnoses or management options in
                 connection with the examination. Instead, Keane provided CC with the same,
                 phony, boilerplate neck and back sprain “diagnoses” that he provided to virtually
                 every other Insured. Furthermore, neither CC’s presenting problems, nor the
                 treatment plan provided to CC at Martinez, Acebo Martinez, and Garcia’s
                 direction by Keane, Queral, and Quality Diagnostic presented any risk of
                 significant complications, morbidity, or mortality. To the contrary, CC did not
                 need any treatment at all as the result of the minor accident, and the treatment
                 plan provided at Martinez, Acebo Martinez, and Garcia’s direction by Keane,
                 Queral, and Quality Diagnostic consisted of medically unnecessary “physical
                 therapy” services, none of which posed the least bit of risk to CC. Even so,
                 Quality Diagnostic, Keane, Queral, Martinez, Acebo Martinez, and Garcia billed
                 GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that Keane engaged in some legitimate medical decision-making
                 during the purported examination.

         (xvii) On July 4, 2017, an Insured named GZ was involved in an automobile accident.
                The contemporaneous police report indicates that the accident was a low-speed,
                low-impact collision, and that GZ’s vehicle was drivable following the accident.
                The police report further indicated that GZ was not injured and did not complain
                of any pain at the scene. In keeping with the fact that GZ was not injured, she did
                not visit any hospital following the accident. On July 5, 2017, Keane purported to
                perform an initial examination of GZ at Quality Diagnostic. To the extent that
                Keane performed the examination in the first instance, Keane did not retrieve,
                review, or analyze any significant amount of medical records, diagnostic tests, or
                other information in connection with the initial examination. Moreover, Keane did
                not consider any significant number of diagnoses or management options in
                connection with the examination. Instead, Keane provided GZ with the same,
                phony, boilerplate neck and back sprain “diagnoses” that he provided to virtually
                every other Insured. Furthermore, neither GZ’s presenting problems, nor the



                                                 90
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 91 of 135



                 treatment plan provided to GZ at Martinez, Acebo Martinez, and Garcia’s
                 direction by Keane, Queral, and Quality Diagnostic presented any risk of
                 significant complications, morbidity, or mortality. To the contrary, GZ did not
                 need any treatment at all as the result of the minor accident, and the treatment
                 plan provided at Martinez, Acebo Martinez, and Garcia’s direction by Keane,
                 Queral, and Quality Diagnostic consisted of medically unnecessary “physical
                 therapy” services, none of which posed the least bit of risk to GZ. Even so,
                 Quality Diagnostic, Keane, Queral, Martinez, Acebo Martinez, and Garcia billed
                 GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that Keane engaged in some legitimate medical decision-making
                 during the purported examination.

         (xviii) On July 12, 2017, an Insured named JR was involved in an automobile accident.
                 The contemporaneous police report indicates that the accident was a low-speed,
                 low-impact collision, and that JR’s vehicle was drivable following the accident.
                 The police report further indicated that JR was not injured and did not complain
                 of any pain at the scene. In keeping with the fact that JR was not injured, he did
                 not visit any hospital following the accident. On July 14, 2017, Keane purported
                 to perform an initial examination of JR at Quality Diagnostic. To the extent that
                 Keane performed the examination in the first instance, Keane did not retrieve,
                 review, or analyze any significant amount of medical records, diagnostic tests, or
                 other information in connection with the initial examination. Moreover, Keane did
                 not consider any significant number of diagnoses or management options in
                 connection with the examination. Instead, Keane provided JR with the same,
                 phony, boilerplate neck and back sprain “diagnoses” that he provided to virtually
                 every other Insured. Furthermore, neither JR’s presenting problems, nor the
                 treatment plan provided to JR at Martinez, Acebo Martinez, and Garcia’s
                 direction by Keane, Queral, and Quality Diagnostic presented any risk of
                 significant complications, morbidity, or mortality. To the contrary, JR did not
                 need any treatment at all as the result of the minor accident, and the treatment
                 plan provided at Martinez, Acebo Martinez, and Garcia’s direction by Keane,
                 Queral, and Quality Diagnostic consisted of medically unnecessary “physical
                 therapy” services, none of which posed the least bit of risk to JR. Even so, Quality
                 Diagnostic, Keane, Queral, Martinez, Acebo Martinez, and Garcia billed GEICO
                 for the initial examination using CPT code 99203, and thereby falsely represented
                 that Keane engaged in some legitimate medical decision-making during the
                 purported examination.

         (xix)   On July 21, 2017, an Insured named JP was involved in an automobile accident.
                 The contemporaneous police report indicates that the accident was a low-speed,
                 low-impact collision, and that JP’s vehicle was drivable following the accident.
                 The police report further indicated that JP was not injured and did not complain of
                 any pain at the scene. In keeping with the fact that JP was not injured, he did not
                 visit any hospital following the accident. On July 26, 2017, Keane purported to
                 perform an initial examination of JP at Quality Diagnostic. To the extent that
                 Keane performed the examination in the first instance, Keane did not retrieve,



                                                 91
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 92 of 135



                review, or analyze any significant amount of medical records, diagnostic tests, or
                other information in connection with the initial examination. Moreover, Keane did
                not consider any significant number of diagnoses or management options in
                connection with the examination. Instead, Keane provided JP with the same,
                phony, boilerplate neck and back sprain “diagnoses” that he provided to virtually
                every other Insured. Furthermore, neither JP’s presenting problems, nor the
                treatment plan provided to JP at Martinez, Acebo Martinez, and Garcia’s direction
                by Keane, Queral, and Quality Diagnostic presented any risk of significant
                complications, morbidity, or mortality. To the contrary, JP did not need any
                treatment at all as the result of the minor accident, and the treatment plan
                provided at Martinez, Acebo Martinez, and Garcia’s direction by Keane, Queral,
                and Quality Diagnostic consisted of medically unnecessary “physical therapy”
                services, none of which posed the least bit of risk to JP. Even so, Quality
                Diagnostic, Keane, Queral, Martinez, Acebo Martinez, and Garcia billed GEICO
                for the initial examination using CPT code 99203, and thereby falsely represented
                that Keane engaged in some legitimate medical decision-making during the
                purported examination.

         (xx)   On July 21, 2017, an Insured named JP was involved in an automobile accident.
                The contemporaneous police report indicates that the accident was a low-speed,
                low-impact collision, and that JP’s vehicle was drivable following the accident.
                The police report further indicated that JP was not injured and did not complain of
                any pain at the scene. In keeping with the fact that JP was not injured, he did not
                visit any hospital following the accident. On July 27, 2017, Keane purported to
                perform an initial examination of JP at Quality Diagnostic. To the extent that
                Keane performed the examination in the first instance, Keane did not retrieve,
                review, or analyze any significant amount of medical records, diagnostic tests, or
                other information in connection with the initial examination. Moreover, Keane did
                not consider any significant number of diagnoses or management options in
                connection with the examination. Instead, Keane provided JP with the same,
                phony, boilerplate neck and back sprain “diagnoses” that he provided to virtually
                every other Insured. Furthermore, neither JP’s presenting problems, nor the
                treatment plan provided to JP at Martinez, Acebo Martinez, and Garcia’s direction
                by Keane, Queral, and Quality Diagnostic presented any risk of significant
                complications, morbidity, or mortality. To the contrary, JP did not need any
                treatment at all as the result of the minor accident, and the treatment plan
                provided at Martinez, Acebo Martinez, and Garcia’s direction by Keane, Queral,
                and Quality Diagnostic consisted of medically unnecessary “physical therapy”
                services, none of which posed the least bit of risk to JP. Even so, Quality
                Diagnostic, Keane, Queral, Martinez, Acebo Martinez, and Garcia billed GEICO
                for the initial examination using CPT code 99203, and thereby falsely represented
                that Keane engaged in some legitimate medical decision-making during the
                purported examination.




                                                92
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 93 of 135



          316.    There are a substantial number of variables that can affect whether, how, and to

   what extent an individual is injured in a given automobile accident.

          317.    An individual’s age, height, weight, general physical condition, location within

   the vehicle, and the location of the impact all will affect whether, how, and to what extent an

   individual is injured in a given automobile accident.

          318.    As set forth above, in the claims identified in Exhibit “1”, virtually all of the

   Insureds whom the Defendants purported to treat were involved in relatively minor, “fender-

   bender” accidents, to the extent that they were involved in any actual accidents at all.

          319.    It is extremely improbable that any two or more Insureds involved in any one of

   the minor automobile accidents in the claims identified in Exhibit “1” would suffer substantially

   identical injuries as the result of their accidents, or require a substantially identical course of

   treatment.

          320.    It is even more improbable – to the point of impossibility – that this would occur

   over and over again.

          321.    It likewise is improbable – to the point of impossibility – that any two or more

   Insureds involved in any one of the minor automobile accidents in the claims identified in

   Exhibit “1” would present for an initial examination with substantially identical symptoms, and

   receive substantially identical diagnoses, on the exact same date after their underlying

   automobile accident.

          322.    Even so, in keeping with the fact that the putative “diagnoses” were phony, and in

   keeping with the fact that their putative initial examinations involved no actual medical decision-

   making at all, Quality Diagnostic, Queral, and Keane – at the direction of Martinez, Acebo

   Martinez, and Garcia – frequently issued substantially identical, phony “diagnoses”, on the same




                                                    93
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 94 of 135



   date, to more than one Insured involved in a single accident, and recommended a substantially

   identical course of medically unnecessary “treatment” to the Insureds.

          323.    For example:

          (i)     On May 10, 2017, two Insureds – NJ and CL – were involved in the same minor
                  motor vehicle accident. Thereafter – incredibly – both NJ and CL presented at
                  Quality Diagnostic for initial examinations by Keane on the exact same date, May
                  12, 2017. NJ and CL were different ages, in different physical conditions, located
                  in different positions in the vehicle, and experienced the minor impact from
                  different positions in the vehicle. To the extent that NJ and CL suffered any
                  injuries at all in their minor accident, the injuries were different. Even so, at the
                  conclusion of the purported initial examinations, Quality Diagnostic, Queral, and
                  Keane – at the direction of Martinez, Acebo Martinez, and Garcia – provided NJ
                  and CL with substantially identical sprain/strain “diagnoses”, and recommended a
                  substantially identical course of treatment to both of them.

          (ii)    On May 15, 2017, two Insureds – JL and SD – were involved in the same minor
                  motor vehicle accident. Thereafter – incredibly – both JL and SD presented at
                  Quality Diagnostic for initial examinations by Keane on the exact same date, May
                  17, 2017. JL and SD were different ages, in different physical conditions, located
                  in different positions in the vehicle, and experienced the minor impact from
                  different positions in the vehicle. To the extent that JL and SD suffered any
                  injuries at all in their minor accident, the injuries were different. Even so, at the
                  conclusion of the purported initial examinations, Quality Diagnostic, Queral, and
                  Keane – at the direction of Martinez, Acebo Martinez, and Garcia – provided JL
                  and SD with substantially identical sprain/strain “diagnoses”, and recommended a
                  substantially identical course of treatment to both of them.

          (iii)   On May 18, 2017, two Insureds – CM and MB – were involved in the same minor
                  motor vehicle accident. Thereafter – incredibly – both CM and MB presented at
                  Quality Diagnostic for initial examinations by Keane on the exact same date, May
                  24, 2017. CM and MB were different ages, in different physical conditions,
                  located in different positions in the vehicle, and experienced the minor impact
                  from different positions in the vehicle. To the extent that CM and MB suffered
                  any injuries at all in their minor accident, the injuries were different. Even so, at
                  the conclusion of the purported initial examinations, Quality Diagnostic, Queral,
                  and Keane – at the direction of Martinez, Acebo Martinez, and Garcia – provided
                  CM and MB with substantially identical sprain/strain “diagnoses”, and
                  recommended a substantially identical course of treatment to both of them.

          (iv)    On May 19, 2017, two Insureds – YO and EA – were involved in the same minor
                  motor vehicle accident. Thereafter – incredibly – both YO and EA presented at
                  Quality Diagnostic for initial examinations by Keane on the exact same date, May
                  22, 2017. YO and EA were different ages, in different physical conditions, located



                                                   94
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 95 of 135



                 in different positions in the vehicle, and experienced the minor impact from
                 different positions in the vehicle. To the extent that YO and EA suffered any
                 injuries at all in their minor accident, the injuries were different. Even so, at the
                 conclusion of the purported initial examinations, Quality Diagnostic, Queral, and
                 Keane – at the direction of Martinez, Acebo Martinez, and Garcia – provided YO
                 and EA with substantially identical sprain/strain “diagnoses”, and recommended a
                 substantially identical course of treatment to both of them.

         (v)     On June 4, 2017, two Insureds – JC and ML – were involved in the same minor
                 motor vehicle accident. Thereafter – incredibly – both JC and ML presented at
                 Quality Diagnostic for initial examinations by Keane on the exact same date, June
                 5, 2017. JC and ML were different ages, in different physical conditions, located
                 in different positions in the vehicle, and experienced the minor impact from
                 different positions in the vehicle. To the extent that JC and ML suffered any
                 injuries at all in their minor accident, the injuries were different. Even so, at the
                 conclusion of the purported initial examinations, Quality Diagnostic, Queral, and
                 Keane – at the direction of Martinez, Acebo Martinez, and Garcia – provided JC
                 and ML with substantially identical sprain/strain “diagnoses”, and recommended
                 a substantially identical course of treatment to both of them.

         (vi)    On June 5, 2017, two Insureds – JO and LV – were involved in the same minor
                 motor vehicle accident. Thereafter – incredibly – both JO and LV presented at
                 Quality Diagnostic for initial examinations by Keane on the exact same date, June
                 7, 2017. JO and LV were different ages, in different physical conditions, located
                 in different positions in the vehicle, and experienced the minor impact from
                 different positions in the vehicle. To the extent that JO and LV suffered any
                 injuries at all in their minor accident, the injuries were different. Even so, at the
                 conclusion of the purported initial examinations, Quality Diagnostic, Queral, and
                 Keane – at the direction of Martinez, Acebo Martinez, and Garcia – provided JO
                 and LV with substantially identical sprain/strain “diagnoses”, and recommended a
                 substantially identical course of treatment to both of them.

         (vii)   On June 12, 2017, two Insureds – MP and AP – were involved in the same minor
                 motor vehicle accident. Thereafter – incredibly – both MP and AP presented at
                 Quality Diagnostic for initial examinations by Keane on the exact same date, June
                 14, 2017. MP and AP were different ages, in different physical conditions, located
                 in different positions in the vehicle, and experienced the minor impact from
                 different positions in the vehicle. To the extent that MP and AP suffered any
                 injuries at all in their minor accident, the injuries were different. Even so, at the
                 conclusion of the purported initial examinations, Quality Diagnostic, Queral, and
                 Keane – at the direction of Martinez, Acebo Martinez, and Garcia – provided MP
                 and AP with substantially identical sprain/strain “diagnoses”, and recommended a
                 substantially identical course of treatment to both of them.

         (viii) On June 13, 2017, two Insureds – NC and YO – were involved in the same minor
                motor vehicle accident. Thereafter – incredibly – both NC and YO presented at



                                                  95
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 96 of 135



                Quality Diagnostic for initial examinations by Keane on the exact same date, June
                14, 2017. NC and YO were different ages, in different physical conditions,
                located in different positions in the vehicle, and experienced the minor impact
                from different positions in the vehicle. To the extent that NC and YO suffered any
                injuries at all in their minor accident, the injuries were different. Even so, at the
                conclusion of the purported initial examinations, Quality Diagnostic, Queral, and
                Keane – at the direction of Martinez, Acebo Martinez, and Garcia – provided NC
                and YO with substantially identical sprain/strain “diagnoses”, and recommended a
                substantially identical course of treatment to both of them.

         (ix)   On June 17, 2017, two Insureds – YG and CF – were involved in the same minor
                motor vehicle accident. Thereafter – incredibly – both YG and CF presented at
                Quality Diagnostic for initial examinations by Keane on the exact same date, June
                19, 2017. YG and CF were different ages, in different physical conditions, located
                in different positions in the vehicle, and experienced the minor impact from
                different positions in the vehicle. To the extent that YG and CF suffered any
                injuries at all in their minor accident, the injuries were different. Even so, at the
                conclusion of the purported initial examinations, Quality Diagnostic, Queral, and
                Keane – at the direction of Martinez, Acebo Martinez, and Garcia – provided YG
                and CF with substantially identical sprain/strain “diagnoses”, and recommended a
                substantially identical course of treatment to both of them.

         (x)    On July 4, 2017, two Insureds – JC and GZ – were involved in the same minor
                motor vehicle accident. Thereafter – incredibly – both JC and GZ presented at
                Quality Diagnostic for initial examinations by Keane on the exact same date, July
                5, 2017. JC and GZ were different ages, in different physical conditions, located
                in different positions in the vehicle, and experienced the minor impact from
                different positions in the vehicle. To the extent that JC and GZ suffered any
                injuries at all in their minor accident, the injuries were different. Even so, at the
                conclusion of the purported initial examinations, Quality Diagnostic, Queral, and
                Keane – at the direction of Martinez, Acebo Martinez, and Garcia – provided JC
                and GZ with substantially identical sprain/strain “diagnoses”, and recommended a
                substantially identical course of treatment to both of them.

         (xi)   On July 21, 2017, two Insureds – JP and JC – were involved in the same minor
                motor vehicle accident. Thereafter – incredibly – both JP and JC presented at
                Quality Diagnostic for initial examinations by Keane on the exact same date, July
                26, 2017. JP and JC were different ages, in different physical conditions, located
                in different positions in the vehicle, and experienced the minor impact from
                different positions in the vehicle. To the extent that JP and JC suffered any
                injuries at all in their minor accident, the injuries were different. Even so, at the
                conclusion of the purported initial examinations, Quality Diagnostic, Queral, and
                Keane – at the direction of Martinez, Acebo Martinez, and Garcia – provided JP
                and JC with substantially identical sprain/strain “diagnoses”, and recommended a
                substantially identical course of treatment to both of them.




                                                 96
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 97 of 135



          324.      Quality Diagnostic, Queral, and Keane – at Martinez, Acebo Martinez, and

   Garcia’s direction – routinely inserted these false “diagnoses” in their initial examination reports

   in order to create the false impression that the initial examinations required some legitimate

   medical decision-making, and in order to create a false justification for the other Fraudulent

   Services that the Defendants purported to provide to the Insureds, including medically

   unnecessary follow-up examinations and physical therapy services.

          325.      In the claims for initial examinations identified in Exhibit “1”, Quality

   Diagnostic, Queral, Keane, Martinez, Acebo Martinez, and Garcia routinely fraudulently

   misrepresented that the examinations were lawfully provided and reimbursable, when in fact

   they were neither lawfully provided nor reimbursable, because:

          (i)       the putative examinations were illusory, with outcomes that were pre-determined
                    to result in substantially-identical, phony “diagnoses” and treatment
                    recommendations, regardless of the Insureds’ true individual circumstances and
                    presentment;

          (ii)      the charges for the putative examinations misrepresented the nature and extent of
                    the examinations; and

          (iii)     Quality Diagnostic never was eligible to collect PIP Benefits in connection with
                    the examinations in the first instance, inasmuch as it unlawfully was operated
                    without a legitimate medical director.

          326.      In this context, Queral – who at all relevant times purported to serve as the

   “medical director” at Quality Diagnostic – did not, and could not have, “[c]onduct[ed] systematic

   reviews of clinic billings to ensure that the billings are not fraudulent or unlawful.” See Fla. Stat.

   § 400.9935(1).

          327.      Had Queral or Keane actually fulfilled their statutory role as medical director at

   Quality Diagnostic, they would have noted – among other things – that the Defendants routinely




                                                    97
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 98 of 135



   fraudulently represented in Quality Diagnostic’s billing that the putative initial examinations

   were legitimately and lawfully performed.

          328.    Queral and Keane failed to do so, because they never actually served as a

   legitimate medical director at Quality Diagnostic in the first instance.

   e.     Misrepresentations Regarding Whether the Initial Examinations Were Conducted
          At All

          329.    In addition to the misrepresentations regarding the extent of medical decision-

   making, the amount of time spent with Insureds and their families, the extent of the physical

   examinations, and the severity of the Insureds’ presenting problems, the Defendants routinely

   falsely represented that the putative initial examinations were conducted in the first instance.

          330.    In fact, the Defendants routinely manufactured phony examination reports, and

   the supposed “subjective complaints” of the patients to whom the examinations were purportedly

   provided, out of whole cloth.

          331.    In virtually all of the claims for initial examinations identified in Exhibit “1”

   Quality Diagnostic, Queral, Keane, Martinez, Acebo Martinez, and Garcia’s phony “diagnoses”,

   and the medically unnecessary treatment plans they recommended based on those bogus

   “diagnoses”, were predicated on phony “subjective complaints” – i.e., complaints that were

   communicated to Quality Diagnostic, Queral, Keane, Martinez, Acebo Martinez, and Garcia by

   patients – that Quality Diagnostic, Queral, Keane, Martinez, Acebo Martinez, and Garcia

   included in their initial examination reports.

          332.    As set forth above, there are a substantial number of variables that can affect

   whether, how, and to what extent an individual is injured in a given automobile accident.




                                                    98
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 99 of 135



          333.    An individual’s age, height, weight, general physical condition, location within

   the vehicle, and the location of the impact all will affect whether, how, and to what extent an

   individual is injured in a given automobile accident.

          334.    In the claims identified in Exhibit “1”, virtually all of the Insureds whom the

   Defendants purported to treat were involved in relatively minor, “fender-bender” accidents, to

   the extent that they were involved in any actual accidents at all.

          335.    It is extremely improbable that any two or more Insureds involved in any one of

   the minor automobile accidents in the claims identified in Exhibit “1” would suffer substantially

   identical injuries as the result of their accidents, or require a substantially identical course of

   treatment.

          336.    It is even more improbable – to the point of impossibility – that this would occur

   over and over again.

          337.    As set forth above, when Quality Diagnostic, Queral, Keane, Martinez, Acebo

   Martinez, and Garcia purported to record the results of their initial examinations, they included

   notations based on the supposed “subjective complaints” of the individual patients to whom they

   provided initial examinations.

          338.    In actuality, however, Quality Diagnostic, Queral, Keane, Martinez, Acebo

   Martinez, and Garcia simply fabricated these supposed “subjective complaints” and included

   them in the initial examination reports in order to create the appearance of genuine injuries,

   where none actually existed.

          339.    It is simply impossible that virtually all of the Insureds purported to have been

   examined by Quality Diagnostic, Queral, Keane, Martinez, Acebo Martinez, and Garcia in the




                                                    99
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 100 of 135



    claims identified in Exhibit “1” would have reported the following identical subjective

    complaints to Quality Diagnostic, Queral, Keane, Martinez, Acebo Martinez, and Garcia:

           (i)     pain in the neck, bilaterally, which occurred between one half and three fourths of
                   the time, and which causes some diminution in the patient’s capacity to carry out
                   daily activities;

           (ii)    pain in the mid back, bilaterally, which occurred between one half and three
                   fourths of the time, and which causes some diminution in the patient’s capacity to
                   carry out daily activities; and

           (iii)   pain in the low back, bilaterally, which occurred between one half and three
                   fourths of the time, and which causes some diminution in the patient’s capacity to
                   carry out daily activities.

           340.    However, because the examinations were never legitimately conducted in the first

    instance, Quality Diagnostic, Queral, Keane, Martinez, Acebo Martinez, and Garcia simply

    reported that almost every patient complained of identical neck, mid back, and low back pain.

           341.    Specifically, virtually every initial examination report purported to have been

    completed by Quality Diagnostic, Queral, Keane, Martinez, Acebo Martinez, and Garcia

    contained the following identical notations regarding the Insureds’ purported “subjective

    complaints”:

           (i)     a notation that each Insured suffered from “pain in the neck bilaterally. It occurs
                   between one half and three fourths of the time when [he/she] is aware, is
                   tolerated, but does cause some diminution in [his/her] capacity to carry out daily
                   activities”;

           (ii)    a notation that each Insured suffered from “burning pain in the mid back
                   bilaterally. It occurs between one half and three fourths of the time when [he/she]
                   is aware, is tolerated, but does cause some diminution in [his/her] capacity to
                   carry out daily activities”; and

           (iii)   a notation that each Insured suffered from “burning pain in the low back
                   bilaterally. It occurs between one half and three fourths of the time when [he/she]
                   is aware, is tolerated, but does cause some diminution in [his/her] capacity to
                   carry out daily activities”.




                                                   100
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 101 of 135



           342.    These identical, phony “subject complaints” were reported in practically every

    initial examination report generated by Quality Diagnostic, Queral, Keane, Martinez, Acebo

    Martinez, and Garcia, including but not limited to the initial examination reports for the

    following Insureds on the following dates:

           (i)     NJ, on May 12, 2017;

           (ii)    CL, on May 12, 2017;

           (iii)   SD, on May 17, 2017;

           (iv)    JL, on May 17, 2017;

           (v)     CM, on May 24, 2017;

           (vi)    MB, on May 24, 2017;

           (vii)   JC, on June 5, 2017;

           (viii) ML, on June 5, 2017;

           (ix)    JR, on June 7, 2017;

           (x)     LQ, on June 7, 2017;

           (xi)    RE, on June 13, 2017;

           (xii)   IB, on June 16, 2017;

           (xiii) MR, on June 30, 2017;

           (xiv)   GZ, on July 5, 2017;

           (xv)    CC, on July 5, 2017;

           (xvi)   OC, on July 12, 2017;

           (xvii) JR, on July 14, 2017;

           (xviii) DA, on July 19, 2017;

           (xix)   JP, on July 26, 2017; and




                                                 101
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 102 of 135



           (xx)    JC, on July 26, 2017.

           343.    These are only representative examples. Quality Diagnostic, Queral, Keane,

    Martinez, Acebo Martinez, and Garcia falsely reported virtually identical “subjective

    complaints” in practically every one of their putative initial examination reports.

           344.    Quality Diagnostic, Queral, Keane, Martinez, Acebo Martinez, and Garcia

    routinely falsified the “subjective complaints” in their putative initial examination reports order

    to falsely represent that the initial examinations were performed in the first instance, and to

    create a false justification for their charges for the initial examinations and the other Fraudulent

    Services that the Defendants purported to provide.

           345.    In keeping with the fact that the putative initial examination reports were

    fabricated, Keane was arrested and charged with several felonies for, among other things,

    fabricating the results of an examination at Quality Diagnostic.

           346.    In further keeping with the fact that the putative initial examination reports were

    fabricated, when asked during a July 16, 2018 deposition whether he had ever fabricated a

    medical record at Quality Diagnostic, Keane invoked his Fifth Amendment privilege against

    self-incrimination.

           347.    In this context, Queral and Keane – who both purported to serve as the “medical

    director” at Quality Diagnostic – did not, and could not have, “[c]onduct[ed] systematic reviews

    of clinic billings to ensure that the billings are not fraudulent or unlawful.” See Fla. Stat. §

    400.9935(1).

           348.    Had Queral actually fulfilled his statutory role as medical director at Quality

    Diagnostic, he would have noted – among other things – that the Defendants routinely




                                                    102
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 103 of 135



    fraudulently reported identical, phony “subjective complaints” in practically every initial

    examination report generated at Quality Diagnostic.

            349.    Queral failed to do so, because he never actually served as a legitimate medical

    director at Quality Diagnostic in the first instance.

            350.    Similarly, Keane did not – and, in fact, could not - have legitimately fulfilled his

    statutory role as medical director of Quality Diagnostic, as he purported to generate the

    fabricated initial examination reports and, eventually, was arrested for his so doing.

    2.      The Fraudulent Charges for Follow-Up Examinations

            351.    In addition to their fraudulent initial examinations, Quality Diagnostic, Queral,

    and Keane – at the direction of Martinez, Acebo Martinez, and Garcia – virtually always

    purported to subject each of the Insureds in the claims identified in Exhibit “1” to multiple,

    fraudulent follow-up examinations during the course of their fraudulent treatment and billing

    protocol.

            352.    Keane purported to personally perform virtually all of the follow-up examinations

    in the claims identified in Exhibit “1”.

            353.    As set forth in Exhibit “1”, Garcia, Martinez, Acebo Martinez, Queral, Keane, and

    Quality Diagnostic then billed the follow-up examinations to GEICO under CPT code 99213,

    resulting in charges of $150.00 for each follow-up examination that they purported to provide.

            354.    In the claims for follow-up examinations identified in Exhibit “1”, the charges for

    the follow-up examinations were fraudulent in that they misrepresented Quality Diagnostic’s

    eligibility to collect PIP Benefits in the first instance.




                                                       103
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 104 of 135



           355.       In fact, and as set forth above, Quality Diagnostic never was eligible to collect

    PIP Benefits, inasmuch as it was operated in violation of the licensing requirements set forth in

    the Clinic Act.

           356.       As set forth below, the charges for the follow-up examinations identified in

    Exhibit “1” also were fraudulent in that they misrepresented the nature and extent of the initial

    examinations.

    a.     Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems

           357.       Pursuant to the CPT Assistant, the use of CPT code 99213 to bill for a follow-up

    examination typically requires that the patient present with problems of low to moderate severity.

           358.       The CPT Assistant provides various clinical examples of the types of presenting

    problems that qualify as problems of low to moderate severity, and thereby justify the use of

    CPT code 99213 to bill for a follow-up patient examination.

           359.       For example, the CPT Assistant provides the following clinical examples of

    presenting problems that might qualify as problems of low to moderate severity, and therefore

    support the use of CPT code 99213 to bill for a follow-up patient examination:

           (i)        Follow-up visit with 55-year-old male for management of hypertension, mild
                      fatigue, on beta blocker/thiazide regimen. (Family Medicine/Internal Medicine)

           (ii)       Follow-up office visit for an established patient with stable cirrhosis of the liver.
                      (Gastroenterology)

           (iii)      Outpatient visit with 37-year-old male, established patient, who is 3 years post
                      total colectomy for chronic ulcerative colitis, presents for increased irritation at
                      his stoma. (General Surgery)

           (iv)       Routine, follow-up office evaluation at a three-month interval for a 77-year-old
                      female with nodular small cleaved-cell lymphoma. (Hematology/Oncology)

           (v)        Follow-up visit for a 70-year-old diabetic hypertensive patient with recent change
                      in insulin requirement. (Internal Medicine/Nephrology)




                                                      104
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 105 of 135



            (vi)     Quarterly follow-up office visit for a 45-year-old male, with stable chronic
                     asthma, on steroid and bronchodilator therapy. (Pulmonary Medicine)

            (vii)    Office visit with 80-year-old female established patient, for follow-up
                     osteoporosis, status-post compression fractures. (Rheumatology)

            360.     Accordingly, pursuant to the CPT Assistant, the low to moderate severity

    presenting problems that could support the use of CPT code 99213 to bill for a follow-up patient

    examination typically are problems that pose some ongoing, real threat to the patient’s health.

            361.     By contrast, and as set forth above, to the limited extent that the Insureds in the

    claims identified in Exhibit “1” suffered any injuries at all in their minor automobile accidents,

    the injuries were garden-variety soft tissue injuries such as sprains and strains, which were not

    severe at all.

            362.     In keeping with the fact that the Insureds in the claims identified in Exhibit “1”

    almost never suffered any injuries more serious than garden-variety soft tissue injuries such as

    sprains and strains, in the vast majority of the claims identified in Exhibit “1” the Insureds did

    not seek treatment at any hospital as the result of their accidents.

            363.     To the limited extent that the Insureds did report to a hospital after their accidents,

    they virtually always were briefly observed on an outpatient basis and then sent on their way

    after a few hours with, at most, a minor sprain or strain diagnosis.

            364.     Furthermore, in the vast majority of cases, contemporaneous police reports

    indicated that the underlying accidents involved low-speed, low-impact collisions, that the

    Insureds’ vehicles were drivable following the accidents, and that no one was seriously injured in

    the underlying accidents, or injured at all.

            365.     Ordinary strains and sprains virtually always resolve after a short course of

    conservative treatment such as rest, ice, compression, and elevation, or no treatment at all.




                                                      105
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 106 of 135



           366.   By the time the Insureds in the claims identified in Exhibit “1” presented at

    Quality Diagnostic for the putative follow-up examinations, the Insureds either did not have any

    genuine presenting problems at all as the result of their minor automobile accidents, or their

    presenting problems were minimal.

           367.   Even so, in the claims for follow-up examinations identified in Exhibit “1”,

    Garcia, Martinez, Acebo Martinez, Queral, Keane, and Quality Diagnostic routinely billed for

    their putative follow-up examinations under CPT code 99213, and thereby falsely represented

    that the Insureds continued to suffer from presenting problems of low to moderate severity.

           368.   For example:

           (i)    On May 10, 2017, an Insured named NJ was involved in an automobile accident.
                  The contemporaneous police report indicates that the accident was a low-speed,
                  low-impact collision, and that NJ’s vehicle was drivable following the accident.
                  The police report further indicated that NJ was not injured and did not complain
                  of any pain at the scene. In keeping with the fact that NJ was not injured, she did
                  not visit any hospital following the accident. To the extent that NJ experienced
                  any health problems at all as the result of the minor accident, they they were of
                  low severity at the outset, and had completely resolved within a few weeks of the
                  minor accident. Even so, following a purported follow-up examination of NJ on
                  June 1, 2017, Garcia, Martinez, Acebo Martinez, Queral, Keane, and Quality
                  Diagnostic billed GEICO for the follow-up examination using CPT code 99213,
                  and thereby falsely represented that NJ presented with problems of low to
                  moderate severity.

           (ii)   On May 10, 2017, an Insured named CL was involved in an automobile accident.
                  The contemporaneous police report indicates that the accident was a low-speed,
                  low-impact collision, and that CL’s vehicle was drivable following the accident.
                  The police report further indicated that CL was not injured and did not complain
                  of any pain at the scene. In keeping with the fact that CL was not injured, he did
                  not visit any hospital following the accident. To the extent that CL experienced
                  any health problems at all as the result of the minor accident, they they were of
                  low severity at the outset, and had completely resolved within a few weeks of the
                  minor accident. Even so, following a purported follow-up examination of CL on
                  June 2, 2017, Garcia, Martinez, Acebo Martinez, Queral, Keane, and Quality
                  Diagnostic billed GEICO for the follow-up examination using CPT code 99213,
                  and thereby falsely represented that CL presented with problems of low to
                  moderate severity.




                                                  106
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 107 of 135



          (iii)   On May 15, 2017, an Insured named SD was involved in an automobile accident.
                  The contemporaneous police report indicates that the accident was a low-speed,
                  low-impact collision, and that SD’s vehicle was drivable following the accident.
                  The police report further indicated that SD was not injured and did not complain
                  of any pain at the scene. In keeping with the fact that SD was not injured, she did
                  not visit any hospital following the accident. To the extent that SD experienced
                  any health problems at all as the result of the minor accident, they they were of
                  low severity at the outset, and had completely resolved within a few weeks of the
                  minor accident. Even so, following a purported follow-up examination of SD on
                  June 9, 2017, Garcia, Martinez, Acebo Martinez, Queral, Keane, and Quality
                  Diagnostic billed GEICO for the follow-up examination using CPT code 99213,
                  and thereby falsely represented that SD presented with problems of low to
                  moderate severity.

          (iv)    On May 15, 2017, an Insured named JL was involved in an automobile accident.
                  The contemporaneous police report indicates that the accident was a low-speed,
                  low-impact collision, and that JL’s vehicle was drivable following the accident.
                  The police report further indicated that JL was not injured and did not complain of
                  any pain at the scene. In keeping with the fact that JL was not injured, she did not
                  visit any hospital following the accident. To the extent that JL experienced any
                  health problems at all as the result of the minor accident, they they were of low
                  severity at the outset, and had completely resolved within a few weeks of the
                  minor accident. Even so, following a purported follow-up examination of JL on
                  June 9, 2017, Garcia, Martinez, Acebo Martinez, Queral, Keane, and Quality
                  Diagnostic billed GEICO for the follow-up examination using CPT code 99213,
                  and thereby falsely represented that JL presented with problems of low to
                  moderate severity.

          (v)     On May 18, 2017, an Insured named CM was involved in an automobile accident.
                  The contemporaneous police report indicates that the accident was a low-speed,
                  low-impact collision, and that CM’s vehicle was drivable following the accident.
                  The police report further indicated that CM was not injured and did not complain
                  of any pain at the scene. In keeping with the fact that CM was not injured, she did
                  not visit any hospital following the accident. To the extent that CM experienced
                  any health problems at all as the result of the minor accident, they they were of
                  low severity at the outset, and had completely resolved within a few weeks of the
                  minor accident. Even so, following a purported follow-up examination of CM on
                  June 19, 2017, Garcia, Martinez, Acebo Martinez, Queral, Keane, and Quality
                  Diagnostic billed GEICO for the follow-up examination using CPT code 99213,
                  and thereby falsely represented that CM presented with problems of low to
                  moderate severity.

          (vi)    On June 4, 2017, an Insured named JC was involved in an automobile accident.
                  The contemporaneous police report indicates that the accident was a low-speed,
                  low-impact collision, and that JC’s vehicle was drivable following the accident.
                  The police report further indicated that JC was not injured and did not complain



                                                  107
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 108 of 135



                  of any pain at the scene. In keeping with the fact that JC was not injured, she did
                  not visit any hospital following the accident. To the extent that JC experienced
                  any health problems at all as the result of the minor accident, they they were of
                  low severity at the outset, and had completely resolved within a few weeks of the
                  minor accident. Even so, following a purported follow-up examination of JC on
                  June 26, 2017, Garcia, Martinez, Acebo Martinez, Queral, Keane, and Quality
                  Diagnostic billed GEICO for the follow-up examination using CPT code 99213,
                  and thereby falsely represented that JC presented with problems of low to
                  moderate severity.

          (vii)   On June 4, 2017, an Insured named ML was involved in an automobile accident.
                  The contemporaneous police report indicates that the accident was a low-speed,
                  low-impact collision, and that ML’s vehicle was drivable following the accident.
                  The police report further indicated that ML was not injured and did not complain
                  of any pain at the scene. In keeping with the fact that ML was not injured, he did
                  not visit any hospital following the accident. To the extent that ML experienced
                  any health problems at all as the result of the minor accident, they they were of
                  low severity at the outset, and had completely resolved within a few weeks of the
                  minor accident. Even so, following a purported follow-up examination of ML on
                  June 28, 2017, Garcia, Martinez, Acebo Martinez, Queral, Keane, and Quality
                  Diagnostic billed GEICO for the follow-up examination using CPT code 99213,
                  and thereby falsely represented that ML presented with problems of low to
                  moderate severity.

          (viii) On June 5, 2017, an Insured named JR was involved in an automobile accident.
                 The contemporaneous police report indicates that the accident was a low-speed,
                 low-impact collision, and that JR’s vehicle was drivable following the accident.
                 The police report further indicated that JR was not injured and did not complain
                 of any pain at the scene. In keeping with the fact that JR was not injured, he did
                 not visit any hospital following the accident. To the extent that JR experienced
                 any health problems at all as the result of the minor accident, they they were of
                 low severity at the outset, and had completely resolved within a few weeks of the
                 minor accident. Even so, following a purported follow-up examination of JR on
                 July 5, 2017, Garcia, Martinez, Acebo Martinez, Queral, Keane, and Quality
                 Diagnostic billed GEICO for the follow-up examination using CPT code 99213,
                 and thereby falsely represented that JR presented with problems of low to
                 moderate severity.

          (ix)    On June 5, 2017, an Insured named LQ was involved in an automobile accident.
                  The contemporaneous police report indicates that the accident was a low-speed,
                  low-impact collision, and that LQ’s vehicle was drivable following the accident.
                  The police report further indicated that LQ was not injured and did not complain
                  of any pain at the scene. In keeping with the fact that LQ was not injured, he did
                  not visit any hospital following the accident. To the extent that LQ experienced
                  any health problems at all as the result of the minor accident, they they were of
                  low severity at the outset, and had completely resolved within a few weeks of the



                                                  108
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 109 of 135



                  minor accident. Even so, following a purported follow-up examination of LQ on
                  July 10, 2017, Garcia, Martinez, Acebo Martinez, Queral, Keane, and Quality
                  Diagnostic billed GEICO for the follow-up examination using CPT code 99213,
                  and thereby falsely represented that LQ presented with problems of low to
                  moderate severity.

          (x)     On June 13, 2017, an Insured named NC was involved in an automobile accident.
                  The contemporaneous police report indicates that the accident was a low-speed,
                  low-impact collision, and that NC’s vehicle was drivable following the accident.
                  The police report further indicated that NC was not injured and did not complain
                  of any pain at the scene. In keeping with the fact that NC was not injured, she did
                  not visit any hospital following the accident. To the extent that NC experienced
                  any health problems at all as the result of the minor accident, they they were of
                  low severity at the outset, and had completely resolved within a few weeks of the
                  minor accident. Even so, following a purported follow-up examination of NC on
                  July 10, 2017, Garcia, Martinez, Acebo Martinez, Queral, Keane, and Quality
                  Diagnostic billed GEICO for the follow-up examination using CPT code 99213,
                  and thereby falsely represented that NC presented with problems of low to
                  moderate severity.

          (xi)    On June 13, 2017, an Insured named YO was involved in an automobile accident.
                  The contemporaneous police report indicates that the accident was a low-speed,
                  low-impact collision, and that YO’s vehicle was drivable following the accident.
                  The police report further indicated that YO was not injured and did not complain
                  of any pain at the scene. In keeping with the fact that YO was not injured, she did
                  not visit any hospital following the accident. To the extent that YO experienced
                  any health problems at all as the result of the minor accident, they they were of
                  low severity at the outset, and had completely resolved within a few weeks of the
                  minor accident. Even so, following a purported follow-up examination of YO on
                  July 10, 2017, Garcia, Martinez, Acebo Martinez, Queral, Keane, and Quality
                  Diagnostic billed GEICO for the follow-up examination using CPT code 99213,
                  and thereby falsely represented that YO presented with problems of low to
                  moderate severity.

          (xii)   On June 14, 2017, an Insured named IB was involved in an automobile accident.
                  The contemporaneous police report indicates that the accident was a low-speed,
                  low-impact collision, and that IB’s vehicle was drivable following the accident.
                  The police report further indicated that IB was not injured and did not complain of
                  any pain at the scene. In keeping with the fact that IB was not injured, he did not
                  visit any hospital following the accident. To the extent that IB experienced any
                  health problems at all as the result of the minor accident, they they were of low
                  severity at the outset, and had completely resolved within a few weeks of the
                  minor accident. Even so, following a purported follow-up examination of IB on
                  July 12, 2017, Garcia, Martinez, Acebo Martinez, Queral, Keane, and Quality
                  Diagnostic billed GEICO for the follow-up examination using CPT code 99213,
                  and thereby falsely represented that IB presented with problems of low to



                                                  109
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 110 of 135



                  moderate severity.

          (xiii) On June 20, 2017, an Insured named RR was involved in an automobile accident.
                 The contemporaneous police report indicates that the accident was a low-speed,
                 low-impact collision, and that RR’s vehicle was drivable following the accident.
                 The police report further indicated that RR was not injured and did not complain
                 of any pain at the scene. In keeping with the fact that RR was not injured, he did
                 not visit any hospital following the accident. To the extent that RR experienced
                 any health problems at all as the result of the minor accident, they they were of
                 low severity at the outset, and had completely resolved within a few weeks of the
                 minor accident. Even so, following a purported follow-up examination of RR on
                 July 19, 2017, Garcia, Martinez, Acebo Martinez, Queral, Keane, and Quality
                 Diagnostic billed GEICO for the follow-up examination using CPT code 99213,
                 and thereby falsely represented that RR presented with problems of low to
                 moderate severity.

          (xiv)   On June 28, 2017, an Insured named MR was involved in an automobile accident.
                  The contemporaneous police report indicates that the accident was a low-speed,
                  low-impact collision, and that MR’s vehicle was drivable following the accident.
                  The police report further indicated that MR was not injured and did not complain
                  of any pain at the scene. In keeping with the fact that MR was not injured, she did
                  not visit any hospital following the accident. To the extent that MR experienced
                  any health problems at all as the result of the minor accident, they they were of
                  low severity at the outset, and had completely resolved within a few weeks of the
                  minor accident. Even so, following a purported follow-up examination of MR on
                  July 26, 2017, Garcia, Martinez, Acebo Martinez, Queral, Keane, and Quality
                  Diagnostic billed GEICO for the follow-up examination using CPT code 99213,
                  and thereby falsely represented that MR presented with problems of low to
                  moderate severity.

          (xv)    On July 4, 2017, an Insured named CC was involved in an automobile accident.
                  The contemporaneous police report indicates that the accident was a low-speed,
                  low-impact collision, and that CC’s vehicle was drivable following the accident.
                  The police report further indicated that CC was not injured and did not complain
                  of any pain at the scene. In keeping with the fact that CC was not injured, he did
                  not visit any hospital following the accident. To the extent that CC experienced
                  any health problems at all as the result of the minor accident, they they were of
                  low severity at the outset, and had completely resolved within a few weeks of the
                  minor accident. Even so, following a purported follow-up examination of CC on
                  July 26, 2017, Garcia, Martinez, Acebo Martinez, Queral, Keane, and Quality
                  Diagnostic billed GEICO for the follow-up examination using CPT code 99213,
                  and thereby falsely represented that CC presented with problems of low to
                  moderate severity.




                                                  110
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 111 of 135



           369.    These are only representative examples. In all of the claims for follow-up

    examinations identified in Exhibit “1”, Quality Diagnostic, Queral, Keane, Martinez, Acebo

    Martinez, and Garcia falsely represented that the Insureds presented with problems of low to

    moderate severity, when in fact the Insureds either did not have any genuine presenting problems

    at all as the result of their minor automobile accidents at the time of the follow-up examinations,

    or else their presenting problems were minimal.

           370.    In the claims for initial examinations identified in Exhibit “1”, Quality

    Diagnostic, Queral, Keane, Martinez, Acebo Martinez, and Garcia routinely falsely represented

    that the Insureds presented with problems of low to moderate severity in order to create a false

    basis for their charges for the examinations under CPT code 99213, because follow-up

    examinations billable under CPT code 99213 are reimbursable at higher rates than examinations

    involving presenting problems of minimal severity, or no severity.

           371.    In the claims for follow-up examinations identified in Exhibit “1”, Quality

    Diagnostic, Queral, Keane, Martinez, Acebo Martinez, and Garcia also routinely falsely

    represented that the Insureds presented with problems of low to moderate severity in order to

    create a false basis for the other Fraudulent Services that the Defendants purported to provide to

    the Insureds, including additional, medically unnecessary follow-up examinations and physical

    therapy.

    b.     Misrepresentations Regarding the Results of the Follow-Up Examinations

           372.    What is more, pursuant to the CPT Assistant, when Quality Diagnostic, Queral,

    Keane, Martinez, Acebo Martinez, and Garcia billed for the putative follow-up examinations

    under CPT code 99213, they represented that Keane performed at least two of the following

    three components: (i) took an “expanded problem focused” patient history; (ii) conducted an




                                                   111
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 112 of 135



    “expanded problem focused physical examination”; and (iii) engaged in medical decision-

    making of “low complexity”.

           373.    In actuality, however, in the claims for follow-up examinations identified in

    Exhibit “1”, Keane did not take any legitimate patient histories, conduct any legitimate physical

    examinations, or engage in any legitimate medical decision-making at all.

           374.    Rather, following their purported follow-up examinations, Quality Diagnostic,

    Queral, and Keane – at the direction of Martinez, Acebo Martinez, and Garcia – simply: (i)

    reiterated the false, boilerplate “diagnoses” from the Insureds’ initial examinations; and either

    (ii) referred the Insureds back to Quality Diagnostic for even more medically unnecessary

    physical therapy services, despite the fact that the Insureds purportedly already had received

    extensive physical therapy services from Quality Diagnostic that supposedly had not been

    successful in resolving their purported pain symptoms; or (iii) discharged the Insureds from

    “treatment”, to the extent that their PIP Benefits had been exhausted.

           375.    In a legitimate clinical setting, each individual patient’s physical therapy

    schedule, and the specific physical therapy modalities that will be used, must be tailored to the

    specific patient’s circumstances, symptomatology, and presentment.

           376.    In a legitimate clinical setting, the nature of, extent of, and schedule for physical

    therapy is constantly adjusted for each individual patient based on each patient’s treatment

    progress, as assessed during each patient’s follow-up examinations and on an ongoing basis as

    they receive the physical therapy.

           377.    By contrast, at Quality Diagnostic, the nature and extent of the physical therapy

    that each Insured purportedly received was pre-determined, and had no legitimate connection to




                                                   112
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 113 of 135



    the Insureds’ individual circumstances, presentment, or progress through the Defendants’

    fraudulent treatment and billing protocol.

           378.    In the claims for follow-up examinations identified in Exhibit “1”, Quality

    Diagnostic, Queral, Keane, Martinez, Acebo Martinez, and Garcia routinely fraudulently

    misrepresented that the examinations were lawfully provided and reimbursable, when in fact

    they were neither lawfully provided nor reimbursable, because:

           (i)     the putative examinations were illusory, with outcomes that were pre-determined
                   to result in substantially-identical, phony “diagnoses” and treatment
                   recommendations, regardless of the Insureds’ true individual circumstances and
                   presentment;

           (ii)    the charges for the putative examinations misrepresented the nature and extent of
                   the examinations; and

           (iii)   Quality Diagnostic never was eligible to collect PIP Benefits in connection with
                   the examinations in the first instance, inasmuch as it unlawfully was operated
                   without a legitimate medical director.

           379.    In this context, Queral or Keane – who at all relevant times purported to serve as

    the “medical directors” at Quality Diagnostic – did not, and could not have, “[c]onduct[ed]

    systematic reviews of clinic billings to ensure that the billings are not fraudulent or unlawful.”

    See Fla. Stat. § 400.9935(1).

           380.    Had Queral or Keane actually fulfilled their statutory role as medical director at

    Quality Diagnostic, they would have noted – among other things – that the Defendants routinely

    fraudulently represented in Quality Diagnostic’s billing that the putative follow-up examinations

    were legitimately and lawfully performed.

           381.    Queral and Keane failed to do so, because they never actually served as a

    legitimate medical director at Quality Diagnostic in the first instance.




                                                    113
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 114 of 135



    3.     The Fraudulent Charges for Physical Therapy

           382.    In addition to the fraudulent initial examinations and follow-up examinations, the

    Defendants virtually always purported to subject each of the Insureds in the claims identified in

    Exhibit “1” to between two and three months of medically unnecessary physical therapy.

           383.    As set forth above, though Keane falsely purported to personally perform or at

    least directly supervise virtually all of the physical therapy services in the claims identified in

    Exhibit “1”, the physical therapy services actually were performed by Viera, without any

    legitimate supervision by Keane, to the extent that they were even provided at all.

           384.    As set forth in Exhibit “1”, Garcia, Martinez, Acebo Martinez, Queral, Keane, and

    Quality Diagnostic then billed the purported physical therapy services to GEICO under:

           (i)     CPT code 97010, for putative hot/cold pack therapy, resulting in a charge of
                   $30.00 for each round of hot/cold pack therapy they purported to provide;

           (ii)    CPT code 97012, for putative traction therapy, resulting in a charge of $35.00 for
                   each round of traction therapy they purported to provide;

           (iii)   CPT code 97014, for putative electrical stimulation, resulting in a charge of
                   $35.00 for each round of electrical stimulation they purported to provide;

           (iv)    CPT code 97035, for putative ultrasound, resulting in a charge of $30.00 for each
                   round of ultrasound they purported to provide;

           (v)     CPT code 97110, for putative therapeutic exercises, resulting in a charge of
                   $62.00 for each round of therapeutic exercises they purported to provide;

           (vi)    CPT code 97112, for putative neuromuscular reeducation, resulting in a charge of
                   $63.00 for each round of neuromuscular reeducation they purported to provide;
                   and

           (vii)   CPT code 97530 for putative therapeutic activities, resulting in a charge of
                   $140.00 for each round of manual therapy they purported to provide.




                                                   114
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 115 of 135



            385.    In the claims for physical therapy services identified in Exhibit “1”, the charges

    for the physical therapy services were fraudulent in that they misrepresented Quality

    Diagnostic’s eligibility to collect PIP Benefits in the first instance.

            386.    In fact, and as set forth above, Quality Diagnostic never was eligible to collect

    PIP Benefits, inasmuch as it was operated in violation of the licensing and operating

    requirements set forth in the Clinic Act.

            387.    What is more, and as set forth above, in the claims for physical therapy services

    identified in Exhibit “1”, the Defendants falsely represented that the physical therapy services

    lawfully had been performed or at least directly supervised by Keane, when in fact they were

    unlawfully performed by Viera, who is not and never has been licensed as a physical therapist,

    without any legitimate supervision by Keane, much less direct supervision.

            388.    As set forth above, prior to January 1, 2013, the No-Fault Law permitted health

    care services providers to collect PIP Benefits for massage therapy, so long as – among other

    things – the massage therapy was “provided, supervised, ordered, or prescribed” by a licensed

    physician, chiropractor, or dentist, or was provided in a properly licensed or accredited

    institutional setting. See 2012 Fla. ALS 197.

            389.    However – and again, as set forth above – in response to rampant PIP fraud

    involving massage therapists and massage, the No-Fault Law was amended, effective January 1,

    2013, to prohibit PIP reimbursement for massage or for services provided by massage therapists.

    See 2012 Fla. ALS 197; see also Fla. Stat. § 627.736(1)(a)(5).

            390.    What is more, pursuant to Florida law, massage therapists cannot lawfully

    perform physical therapy services without supervision unless they also are licensed as physical

    therapists. See Fla. Stat. § 486.028.




                                                      115
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 116 of 135



             391.   As a result, the Defendants listed Keane as the treating provider, or at least the

    direct supervisor of the treatments, on almost every single bill for almost every single service

    that they purported to provide through Quality Diagnostic, including almost every individual

    physical therapy service that was billed through Quality Diagnostic to GEICO.

             392.   In fact, and as set forth above, Keane did not perform or directly supervise any of

    the physical therapy services that were billed through Quality Diagnostic to GEICO and other

    insurers.

             393.   Keane could not physically have performed or even directly supervised the

    massive number of physical therapy services that were billed through Quality Diagnostic to

    GEICO, let alone the other health care clinics where he contemporaneously purported to perform

    a massive number of health care services.

             394.   Even so, Garcia, Martinez, Acebo Martinez, Queral, Keane, and Quality

    Diagnostic routinely falsely represented in the billing submitted through Quality Diagnostic to

    GEICO for physical therapy services that Keane personally performed or directly supervised the

    underlying physical therapy services, when in fact the services unlawfully had been performed

    by Viera, to the extent that they were performed at all, without any legitimate supervision by

    Keane.

             395.   As set forth above, in order for a health care service to be eligible for PIP

    reimbursement, it must be “lawfully” provided. See Fla. Stat. § 627.736.

             396.   Pursuant to the No-Fault Law, “lawful” or “lawfully” means “in substantial

    compliance with all relevant applicable criminal, civil, and administrative requirements of state

    and federal law related to the provision of medical services or treatment.” See Fla. Stat. §

    627.732.




                                                    116
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 117 of 135



           397.    In each of the claims for physical therapy services identified in Exhibit “1”, the

    Defendants falsely represented that the services were lawfully provided and eligible for PIP

    reimbursement.

           398.      In fact, in the claims for physical therapy services identified in Exhibit “1”, the

    services were not lawfully provided, inasmuch as: (i) the putative physical therapy services were

    performed – to the extent that they were performed at all – by Viera, who was not licensed to

    practice physical therapy, without any legitimate supervision by Keane; and (ii) the Defendants

    deliberately misrepresented the identities of the individuals who purported to perform or

    supervise the physical therapy services in their billing for the physical therapy services, in a

    calculated attempt to induce GEICO to pay the unreimbursable charges.

           399.    In a legitimate clinical setting, the individual physical therapy services that are

    provided to an individual patient should be tailored to that patient’s individual circumstances and

    presentment.

           400.    In keeping with the fact that the purported “physical therapy” services that were

    billed through Quality Diagnostic to GEICO were not medically necessary, the Defendants did

    not tailor the physical therapy services they purported to provide to each Insured’s individual

    circumstances and presentment.

           401.    There is a large number of individual types of physical therapy services that

    potentially can be provided to a patient, depending on the patient’s individual symptomatology

    and needs.

           402.    However, the Defendants routinely purported to provide the same handful of

    physical therapy “treatments” to virtually every Insured in the claims identified in Exhibit “1”,

    without regard for the Insureds’ individual circumstances.




                                                    117
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 118 of 135



            403.    Specifically, the Defendants purported to provide virtually every Insured in the

    claims identified in Exhibit “1” with two-to-three months of physical therapy, consisting of

    electrical stimulation, ultrasound, hot/cold/compression treatments, therapeutic exercises,

    neuromuscular reeducation, manual therapy, and therapeutic activities. This, despite the fact that

    the Insureds were differently situated, and could not possibly all have required a substantially-

    identical course of physical therapy.

    4.      The Fraudulent Charges for Services That Never Were Performed in the First
            Instance

            404.    Not only did the Defendants falsely represent that Quality Diagnostic was eligible

    to collect PIP Benefits, when in fact it never was eligible to collect PIP Benefits because it was

    operated in violation of the licensing and operating requirements set forth in the Clinic Act, and

    not only did the Defendants misrepresent the nature, extent, and reimbursability of the

    Fraudulent Services, but they also routinely billed GEICO for services that they never provided

    in the first instance.

            405.    As set forth above, the Defendants routinely billed GEICO for more than 20 hours

    of physical therapy and other services that Keane purported to personally perform, or at least

    directly supervise, on individual dates of service.

            406.    For example:

            (i)     Garcia, Martinez, Acebo Martinez, Queral, Keane, and Quality Diagnostic billed
                    GEICO for more than 18 hours of putative physical therapy and other services
                    that Keane purported to perform or at least directly supervise for 13 individual
                    Insureds on June 13, 2017.

            (ii)    Garcia, Martinez, Acebo Martinez, Queral, Keane, and Quality Diagnostic billed
                    GEICO for more than 20 hours of putative physical therapy and other services
                    that Keane purported to perform or at least directly supervise for 20 individual
                    Insureds on June 21, 2017.




                                                    118
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 119 of 135



          (iii)   Garcia, Martinez, Acebo Martinez, Queral, Keane, and Quality Diagnostic billed
                  GEICO for more than 28 hours of putative physical therapy and other services
                  that Keane purported to perform or at least directly supervise for 19 individual
                  Insureds on June 22, 2017.

          (iv)    Garcia, Martinez, Acebo Martinez, Queral, Keane, and Quality Diagnostic billed
                  GEICO for more than 29 hours of putative physical therapy and other services
                  that Keane purported to perform or at least directly supervise for 19 individual
                  Insureds on June 28, 2017.

          (v)     Garcia, Martinez, Acebo Martinez, Queral, Keane, and Quality Diagnostic billed
                  GEICO for more than 31 hours of putative physical therapy and other services
                  that Keane purported to perform or at least directly supervise for 22 individual
                  Insureds on July 5, 2017.

          (vi)    Garcia, Martinez, Acebo Martinez, Queral, Keane, and Quality Diagnostic billed
                  GEICO for more than 30 hours of putative physical therapy and other services
                  that Keane purported to perform or at least directly supervise for 22 individual
                  Insureds on July 6, 2017.

          (vii)   Garcia, Martinez, Acebo Martinez, Queral, Keane, and Quality Diagnostic billed
                  GEICO for more than 31 hours of putative physical therapy and other services
                  that Keane purported to perform or at least directly supervise for 21 individual
                  Insureds on July 7, 2017.

          (viii) Garcia, Martinez, Acebo Martinez, Queral, Keane, and Quality Diagnostic billed
                 GEICO for more than 30 hours of putative physical therapy and other services
                 that Keane purported to perform or at least directly supervise for 21 individual
                 Insureds on July 10, 2017.

          (ix)    Garcia, Martinez, Acebo Martinez, Queral, Keane, and Quality Diagnostic billed
                  GEICO for more than 28 hours of putative physical therapy and other services
                  that Keane purported to perform or at least directly supervise for 23 individual
                  Insureds on July 12, 2017.

          (x)     Garcia, Martinez, Acebo Martinez, Queral, Keane, and Quality Diagnostic billed
                  GEICO for more than 31 hours of putative physical therapy and other services
                  that Keane purported to perform or at least directly supervise for 23 individual
                  Insureds on July 13, 2017.

          (xi)    Garcia, Martinez, Acebo Martinez, Queral, Keane, and Quality Diagnostic billed
                  GEICO for more than 30 hours of putative physical therapy and other services
                  that Keane purported to perform or at least directly supervise for 22 individual
                  Insureds on July 17, 2017.




                                                119
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 120 of 135



            (xii)   Garcia, Martinez, Acebo Martinez, Queral, Keane, and Quality Diagnostic billed
                    GEICO for more than 27 hours of putative physical therapy and other services
                    that Keane purported to perform or at least directly supervise for 20 individual
                    Insureds on July 18, 2017.

            (xiii) Garcia, Martinez, Acebo Martinez, Queral, Keane, and Quality Diagnostic billed
                   GEICO for more than 32 hours of putative physical therapy and other services
                   that Keane purported to perform or at least directly supervise for 24 individual
                   Insureds on July 19, 2017.

            (xiv)   Garcia, Martinez, Acebo Martinez, Queral, Keane, and Quality Diagnostic billed
                    GEICO for more than 38 hours of putative physical therapy and other services
                    that Keane purported to perform or at least directly supervise for 28 individual
                    Insureds on July 26, 2017.

            (xv)    Garcia, Martinez, Acebo Martinez, Queral, Keane, and Quality Diagnostic billed
                    GEICO for more than 29 hours of putative physical therapy and other services
                    that Keane purported to perform or at least directly supervise for 23 individual
                    Insureds on August 2, 2017.

            407.    These are only representative examples. In the claims identified in Exhibit “1”,

    the Defendants routinely billed GEICO for an improbable or impossible number of services,

    purportedly performed or directly supervised by a single person – namely Keane – on individual

    dates of service.

            408.    What is more, and as set forth above, GEICO Insureds constitute only a fraction

    of the Florida automobile insurance market.

            409.    Therefore, upon information and belief, the Defendants not only were billing

    GEICO for an improbable or impossible number of services per day, but also – simultaneously –

    were billing other Florida automobile insurers for a commensurate, and impossible, number of

    services per day.

            410.    In fact, the Defendants were able to bill an improbable or impossible number of

    services to GEICO and other automobile insurers because they were not actually providing the

    services in the first instance.




                                                  120
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 121 of 135



    III.   The Fraudulent Claims the Defendants Submitted or Caused to be Submitted to
           GEICO

           411.    To support their fraudulent charges, the Defendants systematically submitted or

    caused to be submitted hundreds of HCFA-1500 forms and treatment reports through Quality

    Diagnostic to GEICO, encompassing thousands of individual charges, seeking payment for the

    Fraudulent Services for which the Defendants were not entitled to receive payment.

           412.    The claims that the Defendants submitted or caused to be submitted to GEICO

    were false and misleading in the following, material respects:

           (i)     The HCFA-1500 forms and treatment reports submitted or caused to be submitted
                   by the Defendants uniformly misrepresented to GEICO that Quality Diagnostic
                   was in compliance with the Clinic Act, the Patient Brokering Act, and the Anti-
                   Kickback Statute, and eligible to collect PIP Benefits in the first instance. In fact,
                   Quality Diagnostic never was in compliance with the Clinic Act, the Patient
                   Brokering Act, and the Anti-Kickback Statute, and never was eligible to collect
                   PIP Benefits, because of the fraudulent scheme described above.

           (ii)    The HCFA-1500 forms and treatment reports submitted or caused to be submitted
                   by the Defendants uniformly misrepresented to GEICO that the Fraudulent
                   Services were lawfully provided and eligible for PIP reimbursement. In fact, the
                   Fraudulent Services were not lawfully provided, and were not eligible for PIP
                   reimbursement, because: (a) they were medically unnecessary and provided – to
                   the extent that they were provided at all – pursuant to pre-determined fraudulent
                   protocols designed solely to financially enrich the Defendants, rather than to treat
                   or otherwise benefit the Insureds who purportedly were subjected to them; (b)
                   they were provided – to the extent they were provided at all – in pervasive
                   violation of the Clinic Act, the Patient Brokering Act, and the Anti-Kickback
                   Statute; and (c) in the case of the physical therapy services, because they were
                   provided by an unsupervised massage therapist in contravention of Florida law.

           (iii)   The HCFA-1500 forms and treatment reports submitted or caused to be submitted
                   by the Defendants uniformly misrepresented to GEICO that the Fraudulent
                   Services were medically necessary and, in many cases, misrepresented to GEICO
                   that the Fraudulent Services actually were performed. In fact, the Fraudulent
                   Services frequently were not performed at all and, to the extent that they were
                   performed, they were not medically necessary and were performed as part of a
                   pre-determined fraudulent treatment and billing protocol designed solely to
                   financially enrich the Defendants, not to benefit the Insureds who supposedly
                   were subjected to them.




                                                    121
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 122 of 135



           (iv)    The HCFA-1500 forms and treatment reports submitted by and on behalf of the
                   Defendants uniformly misrepresented and exaggerated the level of the Fraudulent
                   Services and the nature of the Fraudulent Services that purportedly were provided.

    IV.    The Defendants’ Fraudulent Concealment and GEICO’s Justifiable Reliance

           413.    The Defendants were legally and ethically obligated to act honestly and with

    integrity in connection with their performance of the Fraudulent Services and their submission of

    charges to GEICO

           414.    To induce GEICO to promptly pay the fraudulent charges for the Fraudulent

    Services, the Defendants have systemically concealed their fraud and have gone to great lengths

    to accomplish this concealment.

           415.    Specifically, the Defendants knowingly misrepresented and concealed facts

    related to the Fraudulent Services in an effort to prevent discovery that Quality Diagnostic lacked

    a legitimate medical director, and therefore was ineligible to collect PIP Benefits in the first

    instance.

           416.    Furthermore, the Defendants knowingly misrepresented and concealed facts in

    order to prevent GEICO from discovering that the Fraudulent Services were medically

    unnecessary and were performed – to the extent that they were performed at all – pursuant to a

    fraudulent pre-determined protocol designed to maximize the charges that could be submitted,

    not to benefit the Insureds who supposedly were subjected to them.

           417.    Likewise, the Defendants knowingly misrepresented and concealed facts in order

    to prevent GEICO from discovering that the Fraudulent Services frequently never were

    performed in the first instance.

           418.    The Defendants have hired law firms to pursue collection of the fraudulent

    charges for the Fraudulent Services from GEICO and other insurers. These law firms routinely




                                                   122
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 123 of 135



    file expensive and time-consuming litigation against GEICO and other insurers if the charges are

    not promptly paid in full.

           419.    GEICO is under statutory and contractual obligations to promptly and fairly

    process claims within 30 days. The facially-valid documents submitted to GEICO in support of

    the fraudulent charges at issue, combined with the material misrepresentations and acts of

    concealment described above, were designed to and did cause GEICO to rely upon them. As a

    result, GEICO has incurred damages of more than $145,000.00.

           420.    Based upon the Defendants’ material misrepresentations and other affirmative

    acts to conceal their fraud from GEICO, GEICO did not discover and could not reasonably have

    discovered that its damages were attributable to fraud until shortly before it filed this Complaint.

                                     FIRST CAUSE OF ACTION
                                      Against Quality Diagnostic
                         (Declaratory Judgment – 28 U.S.C. §§ 2201 and 2202)

           421.    GEICO incorporates, as though fully set forth herein, each and every allegation in

    paragraphs 1 through 420 above.

           422.    There is an actual case in controversy between GEICO and Quality Diagnostic

    regarding more than $75,000.00 in pending fraudulent claims for the Fraudulent Services that have

    been submitted to GEICO.

           423.    Quality Diagnostic has no right to receive payment for any pending bills submitted

    to GEICO because it unlawfully was operated in violation of the Clinic Act, the Patient Brokering

    Act, and the Anti-Kickback Statute.

            424.   Quality Diagnostic has no right to receive payment for any pending bills submitted

    to GEICO because the underlying Fraudulent Services were not lawfully provided.

           425.    Quality Diagnostic has no right to receive payment for any pending bills submitted




                                                    123
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 124 of 135



    to GEICO because the underlying Fraudulent Services were not medically necessary and were

    provided – to the extent that they were provided at all – pursuant to pre-determined fraudulent

    protocols designed solely to financially enrich the Defendants, rather than to treat or otherwise

    benefit the Insureds who purportedly were subjected to them.

           426.    Quality Diagnostic has no right to receive payment for any pending bills submitted

    to GEICO because, in many cases, the Fraudulent Services never were provided in the first

    instance.

           427.    Quality Diagnostic has no right to receive payment for any pending bills submitted

    to GEICO because the billing codes used for the underlying Fraudulent Services misrepresented

    and exaggerated the level of services that purportedly were provided in order to inflate the

    charges submitted to GEICO.

           428.    Accordingly, GEICO requests a judgment pursuant to the Declaratory Judgment

    Act, 28 U.S.C. §§ 2201 and 2202, declaring that Quality Diagnostic has no right to receive

    payment for any pending bills submitted to GEICO.

                                   SECOND CAUSE OF ACTION
                            Against Martinez, Acebo Martinez, and Garcia
                               (Violation of RICO, 18 U.S.C. § 1962(c))

           429.    GEICO incorporates, as though fully set forth herein, each and every allegation in

    paragraphs 1 through 420 above.

           430.    Quality Diagnostic is an ongoing “enterprise,” as that term is defined in 18 U.S.C.

    § 1961(4), that engages in activities that affected interstate commerce.

           431.    Martinez, Acebo Martinez, and Garcia knowingly have conducted and/or

    participated, directly or indirectly, in the conduct of Quality Diagnostic’s affairs through a

    pattern of racketeering activity consisting of repeated violations of the federal mail fraud statute,




                                                    124
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 125 of 135



    18 U.S.C. § 1341, based upon the use of the United States mails to submit or cause to be

    submitted thousands of fraudulent charges on a continuous basis seeking payments that Quality

    Diagnostic was not eligible to receive under the No-Fault Law because: (i) Quality Diagnostic

    unlawfully was operated in violation of the Clinic Act, the Patient Brokering Act, and the Anti-

    Kickback Statute; (ii) the underlying Fraudulent Services were not lawfully provided; (iii) the

    underlying Fraudulent Services were not medically necessary and were provided – to the extent

    that they were provided at all – pursuant to pre-determined fraudulent protocols designed solely

    to financially enrich the Defendants, rather than to treat or otherwise benefit the Insureds who

    purportedly were subjected to them; (iv) in many cases, the Fraudulent Services never were

    provided in the first instance; and (v) the billing codes used for the underlying Fraudulent

    Services misrepresented and exaggerated the level of services that purportedly were provided in

    order to inflate the charges submitted to GEICO.

           432.    A representative sample of the fraudulent bills and corresponding mailings

    submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through

    the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “1”.

           433.    Quality Diagnostic’s business is racketeering activity, inasmuch as the enterprise

    exists for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail

    fraud are the regular way in which Martinez, Acebo Martinez, and Garcia operated Quality

    Diagnostic, inasmuch as Quality Diagnostic was not engaged in a legitimate health care practice,

    and acts of mail fraud therefore were essential in order for Quality Diagnostic to function.

    Furthermore, the intricate planning required to carry out and conceal the predicate acts of mail

    fraud implies a threat of continued criminal activity, as does the fact that Quality Diagnostic was

    created specifically to continue the fraudulent scheme that Martinez carried out through




                                                    125
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 126 of 135



    Benefica, as does the fact that the Defendants continue to attempt collection on the fraudulent

    billing submitted through Quality Diagnostic to the present day.

              434.     Quality Diagnostic is engaged in inherently unlawful acts, inasmuch as it

    continues to submit and attempt collection on fraudulent billing submitted to GEICO and other

    insurers. These inherently unlawful acts are taken by Quality Diagnostic in pursuit of inherently

    unlawful goals – namely, the theft of money from GEICO and other insurers through fraudulent

    no-fault billing.

              435.     GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $145,000.00 pursuant to the fraudulent bills

    submitted through Quality Diagnostic.

              436.     By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

    attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court deems just and

    proper.

                                       THIRD CAUSE OF ACTION
                     Against Martinez, Acebo Martinez, Queral, Keane, Garcia, and Viera
                                  (Violation of RICO, 18 U.S.C. § 1962(d))

              437.     GEICO incorporates, as though fully set forth herein, each and every allegation in

    paragraphs 1 through 420 above.

              438.     Quality Diagnostic is an ongoing “enterprise,” as that term is defined in 18 U.S.C.

    § 1961(4), that engages in activities that affected interstate commerce.

              439.     Martinez, Acebo Martinez, Queral, Keane, Garcia, and Viera are employed by or

    associated with the Quality Diagnostic enterprise.

              440.     Martinez, Acebo Martinez, Queral, Keane, Garcia, and Viera knowingly have

    agreed, combined and conspired to conduct and/or participate, directly or indirectly, in the conduct




                                                       126
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 127 of 135



    of Quality Diagnostic’s affairs through a pattern of racketeering activity consisting of repeated

    violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the United

    States mails to submit or cause to be submitted thousands of fraudulent charges on a continuous

    basis seeking payments that Quality Diagnostic was not eligible to receive under the No-Fault

    Law because: (i) Quality Diagnostic unlawfully was operated in violation of the Clinic Act, the

    Patient Brokering Act, and the Anti-Kickback Statute; (ii) the underlying Fraudulent Services

    were not lawfully provided; (iii) the underlying Fraudulent Services were not medically necessary

    and were provided – to the extent that they were provided at all – pursuant to pre-determined

    fraudulent protocols designed solely to financially enrich the Defendants, rather than to treat or

    otherwise benefit the Insureds who purportedly were subjected to them; (iiv) in many cases, the

    Fraudulent Services never were provided in the first instance; and (v) the billing codes used for

    the underlying Fraudulent Services misrepresented and exaggerated the level of services that

    purportedly were provided in order to inflate the charges submitted to GEICO.

           441.    A representative sample of the fraudulent bills and corresponding mailings

    submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through

    the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “1”. Each

    such mailing was made in furtherance of the mail fraud scheme.

           442.    Martinez, Acebo Martinez, Queral, Keane, Garcia, and Viera knew of, agreed to

    and acted in furtherance of the common and overall objective (i.e., to defraud GEICO and other

    automobile insurers of money) by submitting or facilitating the submission of the fraudulent

    charges to GEICO.




                                                   127
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 128 of 135



              443.   GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $145,000.00 pursuant to the fraudulent bills

    submitted through the Quality Diagnostic enterprise.

              444.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

    attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

    proper.

                                      FOURTH CAUSE OF ACTION
                                         Against all Defendants
                                     (Under Fla. Stat. 501.201 et. seq.)

              445.   GEICO incorporates, as fully set forth herein, each and every allegation in

    paragraphs 1 through 420 above.

              446.   The Defendants are actively engaged in trade and commerce in the State of

    Florida.

              447.   GEICO and its Insureds are “consumers” as defined by Fla. Stat. 501.203.

              448.   The Defendants engaged in unfair, deceptive, and unconscionable acts or trade

    practices in their trade or commerce in the pursuit and execution of their scheme to illegally-

    obtain PIP Benefits from GEICO.

              449.   The claims and supporting documents submitted to GEICO in connection with the

    Fraudulent Services were fraudulent in that they misrepresented: (i) Quality Diagnostic’s

    eligibility to collect PIP Benefits in the first instance; (ii) that the Fraudulent Services were

    lawfully provided; (iii) that the Fraudulent Services were medically necessary; (iv) that the

    Fraudulent Services were rendered by Quality Diagnostic; and (v) that the Fraudulent Services

    actually were performed in the first instance.




                                                     128
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 129 of 135



           450.     Such acts and practices offend public policy and are immoral, unethical,

    oppressive, and unscrupulous. Additionally, the conduct of the Defendants has been materially

    injurious to GEICO and its Insureds.

           451.     The conduct of the Defendants was the actual and proximate cause of the

    damages sustained by GEICO.

           452.     Defendants’ unfair and deceptive acts have caused GEICO to sustain damages of

    at least $145,000.00.

           453.     By reason of Defendants’ conduct, GEICO is also entitled to recover costs, and

    reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2).

                                     FIFTH CAUSE OF ACTION
                  Against Martinez, Acebo Martinez, Queral, Keane, Garcia, and Viera
                                   (Under Fla. Stat. 772.103 et. seq.)

           454.     GEICO incorporates, as fully set forth herein, each and every allegation in

    paragraphs 1 through 420 above.

           455.     In furtherance of the fraudulent scheme, Martinez, Acebo Martinez, Queral,

    Keane, Garcia, and Viera submitted or caused to be submitted thousands of fraudulent bills to

    GEICO seeking payment pursuant under automobile insurance policies issued by GEICO to

    Florida Insureds.

           456.     When the billing was submitted, Martinez, Acebo Martinez, Queral, Keane,

    Garcia, and Viera knew that the billing contained false and misleading information concerning

    facts material to the claims for which reimbursement was being sought in that: (i) Quality

    Diagnostic unlawfully was operated in violation of the Clinic Act, the Patient Brokering Act, and

    the Anti-Kickback Statute; (ii) the underlying Fraudulent Services were not lawfully provided; (iii)

    the underlying Fraudulent Services were not medically necessary and were provided – to the




                                                    129
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 130 of 135



    extent that they were provided at all – pursuant to pre-determined fraudulent protocols designed

    solely to financially enrich the Defendants, rather than to treat or otherwise benefit the Insureds

    who purportedly were subjected to them; (iv) in many cases, the Fraudulent Services never were

    provided in the first instance; and (v) the billing codes used for the underlying Fraudulent

    Services misrepresented and exaggerated the level of services that purportedly were provided in

    order to inflate the charges submitted to GEICO.

            457.    These knowing and intentional acts constitute a pattern of criminal activity, in that

    said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).

            458.    This pattern of criminal activity resulted in Martinez, Acebo Martinez, Queral,

    Keane, Garcia, and Viera receiving more than $145,000.00 in PIP Benefits to which they were

    not entitled.

            459.    Martinez, Acebo Martinez, Queral, Keane, Garcia, and Viera’s pattern of criminal

    activity has caused GEICO to sustain damages of at least $145,000.00.

            460.    By reason of Martinez, Acebo Martinez, Queral, Keane, Garcia, and Viera’s

    conduct, GEICO is also entitled to recover threefold the actual damages it actually sustained,

    reasonable attorney’s fees, and court costs pursuant to Fla. Stat. § 772.104.

                                      SIXTH CAUSE OF ACTION
                                         Against all Defendants
                                         (Common Law Fraud)

            461.    GEICO incorporates, as though fully set forth herein, each and every allegation in

    paragraphs 1 through 420 above.

            462.    The Defendants intentionally and knowingly made false and fraudulent statements

    of material fact to GEICO and concealed material facts from GEICO in the course of their




                                                     130
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 131 of 135



    submission of thousands of fraudulent bills through Quality Diagnostic for the Fraudulent

    Services.

           463.    The false and fraudulent statements of material fact and acts of fraudulent

    concealment include: (i) in every claim, the representation that that Quality Diagnostic was in

    compliance with the Clinic Act and eligible to collect PIP Benefits in the first instance, when in

    fact Quality Diagnostic never was in compliance with the Clinic Act, and never was eligible to

    collect PIP Benefits, because it was operated without a legitimate medical director and in

    violation of the Clinic Act’s licensing requirements; (ii) in every claim, the representation that

    the Fraudulent Services were lawfully provided and eligible for PIP reimbursement, when in fact

    the Fraudulent Services were not lawfully provided, and were not eligible for PIP

    reimbursement; (iii) in every claim, the representation that the Fraudulent Services were

    medically necessary, when in fact they were not medically necessary; and (iv) in many claims,

    the representation that the Fraudulent Services actually were performed, when in many cases

    they were not actually performed.

           464.    The Defendants intentionally made the above-described false and fraudulent

    statements and concealed material facts in a calculated effort to induce GEICO to pay charges

    submitted through Quality Diagnostic that were not reimbursable.

           465.    GEICO justifiably relied on these false and fraudulent representations and acts of

    fraudulent concealment, and as a proximate result has been injured in its business and property

    by reason of the above-described conduct in that it has paid at least $145,000.00 pursuant to the

    fraudulent bills that were submitted or caused to be submitted by the Defendants through Quality

    Diagnostic.




                                                   131
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 132 of 135



              466.   The Defendants’ extensive fraudulent conduct demonstrates a high degree of

    moral turpitude and wanton dishonesty that entitles GEICO to recover punitive damages.

              467.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

    punitive damages, together with interest and costs, and any other relief the Court deems just and

    proper.

                                     SEVENTH CAUSE OF ACTION
                                         Against all Defendants
                                          (Unjust Enrichment)

              468.   GEICO incorporates, as fully set forth herein, each and every allegation in

    paragraphs 1 through 420 above.

              469.   As set forth above, the Defendants have engaged in improper, unlawful, and/or

    unjust acts, all to the harm and detriment of GEICO.

              470.   When GEICO paid the bills and charges submitted or caused to be submitted by

    the Defendants, it reasonably believed that it was legally obligated to make such payments based

    on the Defendants’ improper, unlawful, and/or unjust acts.

              471.   The Defendants have been enriched at GEICO’s expense by GEICO’s payments

    which constituted a benefit that the Defendants voluntarily accepted notwithstanding their

    improper, unlawful, and unjust billing scheme.

              472.   The Defendants’ retention of GEICO’s payments violates fundamental principles

    of justice, equity and good conscience.

              473.   By reason of the above, the Defendants have been unjustly enriched in an amount

    to be determined at trial, but in no event less than $145,000.00.

                                              JURY DEMAND

              Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury.




                                                      132
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 133 of 135



           WHEREFORE, Plaintiffs Government Employees Insurance Co., GEICO Indemnity

    Co., GEICO General Insurance Company and GEICO Casualty Co. demand that a Judgment be

    entered in their favor:

           A.      On the First Cause of Action against Quality Diagnostic, a declaration pursuant to

    the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, that Quality Diagnostic has no right

    to receive payment for any pending bills submitted to GEICO;

           B.      On the Second Cause of Action against Martinez, Acebo Martinez, and Garcia,

    compensatory damages in favor of GEICO in an amount to be determined at trial but in excess of

    $145,000.00, together with treble damages, costs, and reasonable attorneys’ fees pursuant to 18

    U.S.C. § 1964(c) plus interest;

           C.      On the Third Cause of Action against Martinez, Acebo Martinez, Queral, Keane,

    Garcia, and Viera, compensatory damages in favor of GEICO in an amount to be determined at

    trial but in excess of $145,000.00, together with treble damages, costs, and reasonable attorneys’

    fees pursuant to 18 U.S.C. § 1964(c) plus interest;

           D.      On the Fourth Cause of Action against all Defendants, compensatory damages in

    an amount to be determined at trial but in excess of $145,000.00, together with costs and

    reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2);

           E.      On the Fifth Cause of Action against Martinez, Acebo Martinez, Queral, Keane,

    Garcia, and Viera, compensatory damages in an amount to be determined at trial but in excess of

    $145,000.00, together with treble damages, reasonable attorney’s fees, and court costs pursuant

    to Fla. Stat. 772.104;




                                                   133
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 134 of 135



             F.    On the Sixth Cause of Action against all Defendants, compensatory damages in

    an amount to be determined at trial but in excess of $145,000.00, together with punitive

    damages, costs, interest and such other and further relief as this Court deems just and proper;

             G.    On the Seventh Cause of Action against all Defendants, more than $145,000.00 in

    compensatory damages, plus costs and interest and such other and further relief as this Court

    deems just and proper

    Dated:         March 7, 2019

                                                  /s/ John P. Marino
                                                 Lindsey R. Trowell (FBN 678783)
                                                 John P. Marino (FBN 814539)
                                                 Kristen L. Wenger (FBN 92136)
                                                 SMITH, GAMBRELL & RUSSELL, LLP
                                                 50 North Laura Street, Suite 2600
                                                 Jacksonville, Florida 32202
                                                 Phone: (904) 598-6100
                                                 Facsimile: (904) 598-6204
                                                 ltrowell@sgrlaw.com
                                                 jmarino@sgrlaw.com
                                                 kwenger@sgrlaw.com

                                                 Steven T. Henesy (admitted pro hac vice)
                                                 RIVKIN RADLER LLP
                                                 926 RXR Plaza
                                                 Uniondale, New York 11550
                                                 Phone: (516) 357-3000
                                                 Facsimile: (516) 357-3333
                                                 steven.henesy@rivkin.com

                                                 Counsel for Plaintiffs, Government Employees
                                                 Insurance Co., GEICO Indemnity Co., GEICO
                                                 General Insurance Company and GEICO
                                                 Casualty Co.




                                                   134
Case 1:18-cv-20101-JEM Document 65 Entered on FLSD Docket 03/07/2019 Page 135 of 135



                                   CERTIFICATE OF SERVICE

           I certify that on March 7, 2019, I electronically filed the foregoing document with the

    Clerk of the Court using the CM/ECF system. I also certify that the foregoing document is also

    being served on this day on the counsel of record as indicated below, either via transmission of

    Notices of Electronic Filing generated by CM/ECF or in some other authorized manner for those

    counsel or parties who are not authorized to receive Notices of Electronic Filing via the CM/ECF

    system:

    Christian Carrazana, Esq.
    CHRISTIAN CARRAZANA, P.A.
    P.O. Box 900520
    Homestead Florida 33090
    Phone: (786) 226-8205
    Facsimile: (786) 364-7477
    christian@carrazana-legal.com


                                                        /s/ John P. Marino
                                                        Attorney




                                                  135
